Exhibit 10.1

Execution Version

 

 

 

CREDIT AGREEMENT

by and among

API TECHNOLOGIES CORP.,

as Borrower,

THE LENDERS PARTY HERETO,

as the Lenders,

and

GUGGENHEIM CORPORATE FUNDING, LLC,

as Agent,

Dated as of February 6, 2013

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

1. DEFINITIONS AND CONSTRUCTION

     1   

1.1 Definitions

     1   

1.2 Accounting Terms

     1   

1.3 Code

     2   

1.4 Construction

     2   

1.5 Time References

     3   

1.6 Schedules and Exhibits

     3   

2. LOANS AND TERMS OF PAYMENT

     3   

2.1 [Intentionally Omitted]

     3   

2.2 Term Loan

     3   

2.3 Making of the Term Loan

     5   

2.4 Payments; Reductions of Commitments; Prepayments

     6   

2.5 Promise to Pay; Promissory Notes

     10   

2.6 Interest Rates: Rates, Payments, and Calculations

     11   

2.7 Crediting Payments

     12   

2.8 Disbursement of Term Loan

     12   

2.9 Statements of Obligations

     12   

2.10 Fees

     12   

2.11 [Intentionally Omitted]

     12   

2.12 [Intentionally Omitted]

     12   

2.13 LIBOR Option

     13   

2.14 Capital Requirements

     15   

3. CONDITIONS; TERM OF AGREEMENT

     17   

3.1 Conditions Precedent to the Making of the Term Loan

     17   

3.2 Conditions Precedent to any Conversion or Continuation

     17   

3.3 Maturity

     17   

3.4 Effect of Maturity

     17   

3.5 Early Termination by Borrower

     18   

4. REPRESENTATIONS AND WARRANTIES

     18   

4.1 Due Organization and Qualification; Subsidiaries

     18   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

 

     Page  

4.2 Due Authorization; No Conflict

     19   

4.3 Governmental Consents

     19   

4.4 Binding Obligations; Perfected Liens

     19   

4.5 Title to Assets; No Encumbrances

     20   

4.6 Litigation

     20   

4.7 Compliance with Laws

     20   

4.8 Financial Statements; Financial Condition; No Material Adverse Effect

     21   

4.9 Solvency

     21   

4.10 Employee Benefits

     21   

4.11 Environmental Condition

     22   

4.12 Complete Disclosure

     22   

4.13 Patriot Act

     23   

4.14 Indebtedness

     23   

4.15 Payment of Taxes

     23   

4.16 Margin Stock

     23   

4.17 Governmental Regulation

     23   

4.18 OFAC

     24   

4.19 Employee and Labor Matters

     24   

4.20 [Intentionally Omitted]

     24   

4.21 Leases

     24   

4.22 [Intentionally Omitted]

     24   

4.23 [Intentionally Omitted]

     24   

4.24 [Intentionally Omitted]

     25   

4.25 [Intentionally Omitted]

     25   

4.26 [Intentionally Omitted]

     25   

4.27 Location of Chief Executive Office

     25   

4.28 Immaterial Subsidiaries

     25   

4.29 Material Contracts

     25   

4.30 Canadian Pension Plans

     25   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

 

     Page  

4.31 Retirement Benefits

     25   

5. AFFIRMATIVE COVENANTS

     25   

5.1 Financial Statements, Reports, Certificates

     25   

5.2 [Intentionally Omitted]

     26   

5.3 Existence

     26   

5.4 Maintenance of Properties

     26   

5.5 Taxes

     26   

5.6 Insurance

     26   

5.7 Inspection

     27   

5.8 Compliance with Laws

     27   

5.9 Environmental

     27   

5.10 Disclosure Updates

     28   

5.11 Formation of Subsidiaries

     28   

5.12 Further Assurances

     29   

5.13 Lender Meetings

     30   

5.14 [Intentionally Omitted]

     30   

5.15 [Intentionally Omitted]

     30   

5.16 Material Contracts

     30   

5.17 Post-Closing Obligations

     30   

6. NEGATIVE COVENANTS

     30   

6.1 Indebtedness

     30   

6.2 Liens

     30   

6.3 Restrictions on Fundamental Changes

     30   

6.4 Disposal of Assets

     31   

6.5 Nature of Business

     31   

6.6 Prepayments and Amendments

     31   

6.7 Restricted Payments

     32   

6.8 Accounting Methods

     33   

6.9 Investments

     33   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

 

     Page  

6.10 Transactions with Affiliates

     33   

6.11 Use of Proceeds

     33   

6.12 Limitation on Issuance of Equity Interests

     34   

6.13 [Intentionally Omitted]

     34   

6.14 Immaterial Subsidiaries

     34   

6.15 Canadian Pension Plans

     34   

7. FINANCIAL COVENANTS

     34   

8. EVENTS OF DEFAULT

     37   

8.1 Payments

     37   

8.2 Covenants

     37   

8.3 Judgments

     38   

8.4 Voluntary Bankruptcy, etc

     38   

8.5 Involuntary Bankruptcy, etc

     38   

8.6 Default Under Other Agreements

     39   

8.7 Representations, etc

     39   

8.8 Guaranty

     39   

8.9 Security Documents

     39   

8.10 Loan Documents

     39   

8.11 Change of Control

     39   

9. RIGHTS AND REMEDIES

     39   

9.1 Rights and Remedies

     39   

9.2 Remedies Cumulative

     41   

10. WAIVERS; INDEMNIFICATION

     41   

10.1 Demand; Protest; etc

     41   

10.2 The Lender Group’s Liability for Collateral

     41   

10.3 Indemnification

     41   

11. NOTICES

     42   

12. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION

     43   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

 

     Page  

13. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS

     45   

13.1 Assignments and Participations

     45   

13.2 Successors

     49   

14. AMENDMENTS; WAIVERS

     49   

14.1 Amendments and Waivers

     49   

14.2 Replacement of Certain Lenders

     51   

14.3 No Waivers; Cumulative Remedies

     51   

15. AGENT; THE LENDER GROUP

     52   

15.1 Appointment and Authorization of Agent

     52   

15.2 Delegation of Duties

     52   

15.3 Liability of Agent

     53   

15.4 Reliance by Agent

     53   

15.5 Notice of Default or Event of Default

     53   

15.6 Credit Decision

     54   

15.7 Costs and Expenses; Indemnification

     54   

15.8 Agent in Individual Capacity

     55   

15.9 Successor Agent

     55   

15.10 Lender in Individual Capacity

     56   

15.11 Collateral Matters

     56   

15.12 Restrictions on Actions by Lenders; Sharing of Payments

     58   

15.13 Agency for Perfection

     58   

15.14 Payments by Agent to the Lenders

     58   

15.15 Concerning the Collateral and Related Loan Documents

     58   

15.16 Reports and Information

     59   

15.17 Several Obligations; No Liability

     59   

16. WITHHOLDING TAXES

     60   

16.1 Withholding Taxes

     60   

17. GENERAL PROVISIONS

     63   

17.1 Effectiveness

     63   

 

v



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

 

     Page  

17.2 Section Headings

     63   

17.3 Interpretation

     63   

17.4 Severability of Provisions

     63   

17.5 [Intentionally Omitted]

     63   

17.6 Debtor-Creditor Relationship

     63   

17.7 Counterparts; Electronic Execution

     64   

17.8 Revival and Reinstatement of Obligations; Certain Waivers

     64   

17.9 Confidentiality

     64   

17.10 Survival

     66   

17.11 Patriot Act

     66   

17.12 Integration

     66   

 

vi



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

 

EXHIBITS AND SCHEDULES

 

Exhibit A-1    Form of Assignment and Acceptance Exhibit C-1    Form of
Compliance Certificate Exhibit L-1    Form of LIBOR Notice Exhibit P-1    Form
of Perfection Certificate Schedule C-1    Commitments Schedule 1.1   
Definitions Schedule 3.1    Conditions Precedent Schedule 5.17    Post-Closing
Obligations

 

vii



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of February 6, 2013
by and among API TECHNOLOGIES CORP., a Delaware corporation, as borrower (in
such capacity, together with its successors and assigns in such capacity,
“Borrower”), the lenders identified on the signature pages hereof (each of such
lenders, together with its successors and permitted assigns, is referred to
hereinafter as a “Lender”, as that term is hereinafter further defined),
GUGGENHEIM CORPORATE FUNDING, LLC, as administrative agent for each member of
the Lender Group (in such capacity, together with its successors and assigns in
such capacity, “Agent”).

The parties agree as follows:

1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. Capitalized terms used in this Agreement shall have the
meanings specified therefor on Schedule 1.1.

1.2 Accounting Terms. All accounting terms not specifically defined herein shall
be construed in accordance with GAAP; provided, that if Borrower notifies Agent
that Borrower requests an amendment to any provision hereof to eliminate the
effect of any Accounting Change occurring after the Closing Date or in the
application thereof on the operation of such provision (or if Agent notifies
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such Accounting Change or in the application thereof, then Agent and
Borrower agree that they will negotiate in good faith amendments to the
provisions of this Agreement that are directly affected by such Accounting
Change with the intent of having the respective positions of the Lenders and
Borrower after such Accounting Change conform as nearly as possible to their
respective positions as of the date of this Agreement and, until any such
amendments have been agreed upon and agreed to by the Required Lenders, the
provisions in this Agreement shall be calculated as if no such Accounting Change
had occurred. For purposes of determining compliance with any incurrence or
expenditure tests set forth in Sections 5, 6 and 7, any amounts so incurred or
expended (to the extent incurred or expended in a currency other than Dollars)
shall be converted into Dollars on the basis of the exchange rates (as shown on
the Bloomberg currency page for such currency or, if the same does not provide
such exchange rate, by reference to such other publicly available service for
displaying exchange rates as may be reasonably selected by Agent or, in the
event no such service is selected, on such other basis as is reasonably
satisfactory to Agent) as in effect on the date of such incurrence or
expenditure under any provision of any such Section that has an aggregate Dollar
limitation provided for therein (and to the extent the respective incurrence or
expenditure test regulates the aggregate amount outstanding at any time and it
is expressed in terms of Dollars, all outstanding amounts originally incurred or
spent in currencies other than Dollars shall be converted into Dollars on the
basis of the exchange rates (as shown on the Bloomberg currency page for such
currency or, if the same does not provide such exchange rate, by reference to
such other publicly available service for displaying exchange rates as may be
reasonably selected by Agent or, in the event no such service is selected, on
such other basis as is reasonably satisfactory to Agent) as in effect on the
date of any new incurrence or expenditures made under any provision of any such
Section that regulates the Dollar amount



--------------------------------------------------------------------------------

outstanding at any time). When used herein, the term “financial statements”
shall include the notes and schedules thereto. Whenever the term “Borrower” is
used in respect of a financial covenant or a related definition, it shall be
understood to mean Borrower and its Subsidiaries on a consolidated basis, unless
the context clearly requires otherwise. Notwithstanding anything to the contrary
contained herein, (a) all financial statements delivered hereunder shall be
prepared, and all financial covenants contained herein shall be calculated,
without giving effect to any election under the Statement of Financial
Accounting Standards No. 159 (or any similar accounting principle) permitting a
Person to value its financial liabilities or Indebtedness at the fair value
thereof, and (b) the term “unqualified opinion” as used herein to refer to
opinions or reports provided by accountants shall mean an opinion or report that
is (i) unqualified, and (ii) does not include any explanation, supplemental
comment, or other comment concerning the ability of the applicable Person to
continue as a going concern or concerning the scope of the audit.

1.3 Code. Any terms used in this Agreement that are defined in the Code shall be
construed and defined as set forth in the Code unless otherwise defined herein;
provided, that to the extent that the Code is used to define any term herein and
such term is defined differently in different Articles of the Code, the
definition of such term contained in Article 9 of the Code shall govern.

1.4 Construction. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
or any other Loan Document refer to this Agreement or such other Loan Document,
as the case may be, as a whole and not to any particular provision of this
Agreement or such other Loan Document, as the case may be. Section, subsection,
clause, schedule, and exhibit references herein are to this Agreement unless
otherwise specified. Any reference in this Agreement or in any other Loan
Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties. Any reference herein or in
any other Loan Document to the satisfaction, repayment, or payment in full of
the Obligations shall mean (a) the payment or repayment in full in immediately
available funds in Dollars of (i) the principal amount of, and interest accrued
and unpaid with respect to, the outstanding Term Loan, together with the payment
of any premium applicable to the repayment of the Term Loan (including any
Prepayment Premium applicable thereto), (ii) all Lender Group Expenses that have
accrued and are unpaid regardless of whether demand has been made therefor, and
(iii) all fees or charges that have accrued hereunder or under any other Loan
Document and are unpaid and (b) the receipt by Agent of cash collateral in
Dollars in order to secure any other contingent Obligations for which a claim or
demand for payment has been made on or prior to such time or in respect of
matters or circumstances known to Agent or a Lender at such time that are
reasonably expected to result in any loss, cost, damage, or expense (including
attorneys fees and legal expenses), such cash

 

2



--------------------------------------------------------------------------------

collateral to be in such amount as Agent reasonably determines is appropriate to
secure such contingent Obligations. Any reference herein to any Person shall be
construed to include such Person’s successors and assigns. Any requirement of a
writing contained herein or in any other Loan Document shall be satisfied by the
transmission of a Record.

1.5 Time References. Unless the context of this Agreement or any other Loan
Document clearly requires otherwise, all references to time of day refer to
Eastern Standard Time or Eastern Daylight Saving Time, as in effect in New York,
New York on such day. For purposes of the computation of a period of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each means “to and including”;
provided that, with respect to a computation of fees or interest payable to
Agent or any Lender, such period shall in any event consist of at least one full
day.

1.6 Schedules and Exhibits. All of the schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.

1.7 Certain Pro Forma Adjustments. With respect to any period during which a
Permitted Acquisition or a Permitted Disposition has occurred, or any permanent
prepayment of Funded Indebtedness (excluding (i) any prepayment of any revolving
credit facility that is not accompanied by an equivalent permanent reduction in
corresponding commitments thereto, (ii) any regularly scheduled payments of
principal or interest payments with respect to any Indebtedness during such
period and (iii) any mandatory prepayments other than those made in connection
with a Permitted Disposition) (including, any transaction that is consented to
by the Required Lenders, each, a “Subject Transaction”), for purposes of
determining compliance with the financial covenants set forth in Section 7 and
any other calculation of Consolidated EBITDA, Consolidated Net Income, Interest
Expense, the Interest Coverage Ratio, Capital Expenditures or the Leverage Ratio
in connection with any transaction that is conditioned upon compliance on a pro
forma basis with the covenants set forth in Section 7 or any other financial
term used in this Agreement, such determinations and calculations shall be
calculated with respect to such period after giving pro forma effect thereto or
in such other manner acceptable to Agent as if any such Subject Transaction or
adjustment occurred on the first day of such period and any Indebtedness
incurred or repaid in connection therewith, had been consummated or incurred or
repaid at the beginning of such period (and assuming that such Indebtedness
bears interest during any portion of the applicable measurement period prior to
the relevant acquisition at the weighted average of the interest rates
applicable to outstanding Loans incurred during such period). If a transaction
which is conditioned upon compliance on a pro forma basis with the covenants set
forth in Section 7 is consummated prior to the first date on which such covenant
is required to be satisfied, the levels required for such first date shall be
deemed to apply for determining such compliance on a pro forma basis

2. LOANS AND TERMS OF PAYMENT.

2.1 [Intentionally Omitted].

2.2 Term Loan. Subject to the terms and conditions of this Agreement, on the
Closing Date each Lender agrees (severally, not jointly or jointly and
severally) to make term loans (collectively, the “Term Loan”) to Borrower in an
amount equal to such Lender’s Pro Rata

 

3



--------------------------------------------------------------------------------

Share of the Term Loan Amount. Notwithstanding the fact that the Term Loan may
be issued at a discount, all payments and calculations hereunder shall be based
on the aggregate Term Loan Amount without giving effect to any such discounts.
The principal of the Term Loan shall be repaid on the last day of each fiscal
quarter in quarterly installments calculated by multiplying (x) the percentage
below entitled “Amortization Percentage” for the relevant fiscal quarter then
ended by (y) the original aggregate Term Loan Amount.

 

Fiscal Quarter Ending

   Amortization Percentage

May 31, 2013

   1.25%

August 31, 2013

   1.25%

November 30, 2013

   1.25%

February 28, 2014

   1.25%

May 31, 2014

   1.25%

August 31, 2014

   1.25%

November 30, 2014

   1.25%

February 28, 2015

   1.875%

May 31, 2015

   1.875%

August 31, 2015

   1.875%

November 30, 2015

   1.875%

Each Fiscal Quarter Ending Thereafter

   2.50%

The outstanding unpaid principal balance and all accrued and unpaid interest on
the Term Loan shall be due and payable on the earlier of (i) the Maturity Date,
and (ii) the date of the acceleration of the Term Loan in accordance with the
terms hereof. Any principal amount of the Term Loan that is repaid or prepaid
may not be reborrowed. All principal of, interest on, and other amounts payable
in respect of the Term Loan shall constitute Obligations hereunder. The Term
Loan shall originally bear interest as a Base Rate Loan, subject to Borrower’s
conversion rights set forth in Section 2.13.

Notwithstanding the foregoing, each Lender shall be given the option to decline
to receive the amortization payment due under this Section 2.2 (the amount of
such payment, the “Declined Payment” and such declining Lender, a “Declining
Payment Lender”). In the event that there are one or more Declining Payment
Lenders, the Declined Payment shall be re-offered to each Lender that is not a
Declining Payment Lender. After such offer is made and payments are disbursed
with respect to such Lenders, any remaining Declined Payment amounts shall be
retained by Borrower.

 

4



--------------------------------------------------------------------------------

2.3 Making of the Term Loan.

(a) Prior to 10 a.m. on the Closing Date, Agent shall notify the Lenders by
telecopy, telephone, email, or other electronic form of transmission, of the
requested borrowing of the Term Loan. If Agent has timely notified the Lenders
of the borrowing of the Term Loan as provided above, then each Lender shall make
the amount of such Lender’s Pro Rata Share of the Term Loan available to Agent
in immediately available funds in Dollars, to Agent’s applicable Account, not
later than 1:00 p.m. on the Closing Date. After Agent’s receipt of the proceeds
of the Term Loan from the Lenders, Agent shall make the proceeds thereof
available to the Borrower on the Closing Date by transferring immediately
available funds in Dollars equal to such proceeds received by Agent; provided,
that, no Lender shall have an obligation to make the Term Loan, if one or more
of the applicable conditions precedent set forth in Section 3 will not be
satisfied on the Closing Date unless such condition has been waived.

(b) Unless Agent receives notice from a Lender by 12:00 p.m. on the Closing Date
that such Lender will not make available as and when required hereunder to Agent
for the account of Borrower, the amount of that Lender’s Pro Rata Share of the
Term Loan, Agent may assume that each applicable Lender has made or will make
such amount available to Agent in immediately available funds in Dollars on the
Closing Date and Agent may (but shall not be so required), in reliance upon such
assumption, make available to Borrower, a corresponding amount. If, on the
Closing Date, any Lender shall not have remitted the full amount that it is
required to make available to Agent in immediately available funds and if Agent
has made available to Borrower, such amount on the Closing Date, then such
Lender shall make the amount of such Lender’s Pro Rata Share of the Term Loan
available to Agent in immediately available funds, to Agent’s Account, no later
than 10:00 a.m. on the Business Day that is the first Business Day after the
Closing Date (in which case, the interest accrued on such Lender’s portion of
the Term Loan for the Closing Date shall be for Agent’s separate account). If
any Lender shall not remit the full amount that it is required to make available
to Agent in immediately available funds as and when required hereby and if Agent
has made available to Borrower, such amount, then that Lender shall be obligated
to immediately remit such amount to Agent, together with interest at the
applicable Lender Default Rate for each day until the date on which such amount
is so remitted. A notice submitted by Agent to any Lender with respect to
amounts owing under this Section 2.3(b) shall be conclusive, absent manifest
error. If the amount that a Lender is required to remit is made available to
Agent, then such payment to Agent shall constitute such Lender’s Term Loan for
all purposes of this Agreement. If such amount is not made available to Agent on
the Business Day following the Closing Date, Agent will notify Borrower of such
failure to fund and, upon demand by Agent, Borrower shall pay such amount to
Agent for Agent’s account, together with interest thereon for each day elapsed
since the Closing Date, at a rate per annum equal to the interest rate
applicable at the time to the Term Loan.

(c) Notation. Agent, as a non-fiduciary agent for Borrower, shall maintain a
register showing the principal amount of the Term Loan owing to each Lender and
the interests therein of each Lender, from time to time and such register shall,
absent manifest error, conclusively be presumed to be correct and accurate.

 

5



--------------------------------------------------------------------------------

2.4 Payments; Reductions of Commitments; Prepayments.

(a) Payments by Borrower.

(i) Except as otherwise expressly provided herein, all payments by Borrower
shall be made to Agent’s Account (for the account of the Lenders) in immediately
available funds in Dollars, no later than 1:30 p.m. on the date specified
herein. Any payment received by Agent later than 1:30 p.m. shall be deemed to
have been received (unless Agent, in its sole discretion, elects to credit it on
the date received) on the following Business Day and any applicable interest or
fee shall continue to accrue until such following Business Day.

(ii) Unless Agent receives notice from Borrower prior to the date on which any
payment is due to the Lenders that Borrower will not make such payment in full
as and when required, Agent may assume that Borrower has made (or will make)
such payment in full to Agent on such date in immediately available funds and
Agent may (but shall not be so required), in reliance upon such assumption,
distribute to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent Borrower does not make such payment in
full to Agent on the date when due, each Lender severally shall repay to Agent
on demand such amount distributed to such Lender, together with interest thereon
at the Lender Default Rate for each day from the date such amount is distributed
to such Lender until the date repaid.

(b) Apportionment and Application.

(i) All principal and interest payments received by Agent shall be apportioned
ratably among the Lenders (according to the unpaid principal balance of the
Obligations to which such payments relate held by each Lender) and all payments
of fees and expenses received by Agent (other than fees or expenses that are for
Agent’s separate account) shall be apportioned ratably among the Lenders having
a Pro Rata Share of the Obligation to which a particular fee or expense relates.
Subject to Section 2.4(d), and Section 2.4(e), all payments in respect of
Obligations to be made hereunder by Borrower shall be remitted to Agent and all
such payments, and all proceeds of Term Priority Collateral securing Obligations
received by Agent, shall be applied as follows:

(A) first, to pay any Lender Group Expenses (including cost or expense
reimbursements) owing by Loan Parties or indemnities then due to Agent under the
Loan Documents in respect of the Obligations, until paid in full,

(B) second, to pay any fees or premiums then due to Agent under the Loan
Documents in respect of the Obligations until paid in full,

(C) third, ratably, to pay any Lender Group Expenses (including cost or expense
reimbursements) owing by Loan Parties or indemnities then due to any of the
Lenders under the Loan Documents in respect of the Obligations, until paid in
full,

 

6



--------------------------------------------------------------------------------

(D) fourth, ratably, to pay any fees or premiums then due to any of the Lenders
under the Loan Documents in respect of the Obligations until paid in full,

(E) fifth, ratably, to pay interest accrued in respect of the Term Loan until
paid in full,

(F) sixth, ratably, to pay the principal of the Term Loan until paid in full,
and

(G) seventh, to Borrower or such other Person entitled thereto under applicable
law.

(ii) Agent promptly shall distribute to each Lender, pursuant to the applicable
wire instructions received from each Lender in writing, such funds as it may be
entitled to receive.

(iii) For purposes of Section 2.4(b)(i), “paid in full” of a type of Obligation
means payment in cash or immediately available funds of all amounts owing on
account of such type of Obligation, including interest accrued after the
commencement of any Insolvency Proceeding, default interest, interest on
interest, and expense reimbursements, irrespective of whether any of the
foregoing would be or is allowed or disallowed in whole or in part in any
Insolvency Proceeding.

(c) [Intentionally Omitted].

(d) Optional Prepayments. Borrower may, upon at least 3 Business Days prior
written notice to Agent, prepay the principal of the Term Loan, in whole or in
part. Each prepayment made pursuant to this Section 2.4(d) shall be accompanied
by the payment of (i) accrued interest to the date of such payment on the amount
prepaid and (ii) the applicable Prepayment Premium. Each such prepayment (net of
any Prepayment Premium) shall be applied ratably against the remaining
installments of principal due on the Term Loan (for the avoidance of doubt, any
amount that is due and payable on the Maturity Date shall constitute an
installment).

(e) Mandatory Prepayments.

(i) Upon acceleration of the Obligations for any reason, including but not
limited to an Event of Default pursuant to Section 8.4 or Section 8.5, all
amounts due hereunder, including any applicable Prepayment Premium, shall be due
and payable.

(ii) Subject to the Intercreditor Agreement, within three (3) Business Days of
the date of receipt by Borrower or any of its Subsidiaries of the Net Cash
Proceeds in an amount greater than $100,000 resulting from any voluntary or
involuntary sale or disposition by Borrower or any of its Subsidiaries of assets
in a single transaction or any series of related transactions (including, for
the avoidance of doubt, any Net Cash Proceeds from any Sale Leaseback
transaction and including casualty losses or condemnations but excluding sales
or dispositions which qualify as Permitted Dispositions under clauses
(a) through (f) and (i) through (n) of the definition of Permitted
Dispositions), Borrower shall prepay the outstanding principal

 

7



--------------------------------------------------------------------------------

amount of the Obligations in accordance with Section 2.4(f) in an amount equal
to 100% of such Net Cash Proceeds (including condemnation awards and payments in
lieu thereof) received by such Person in connection with such sales or
dispositions; provided that, so long as (A) no Default or Event of Default shall
have occurred and is continuing or would result therefrom, (B) such Borrower
shall have given Agent prior written notice of such Borrower’s intention to
apply such monies to the costs of replacement of the properties or assets that
are the subject of such sale or disposition or the cost of purchase or
construction of fixed assets, capital assets or assets similar to the ones being
sold, in each case, useful in the business of Borrower or its Subsidiaries,
(C) the monies are held in a Deposit Account in which Agent has a perfected
first-priority security interest, and (D) Borrower or its Subsidiaries, as
applicable, complete such replacement, purchase, or construction within 180 days
(or (i) 365 days in the case of any involuntary disposition resulting from a
casualty loss or condemnation or (ii) an additional 180 days in the case of any
replacement, purchase, or construction that is made to a binding contract
entered into during the initial 180-day period) after the initial receipt of
such monies, then the Loan Party whose assets were the subject of such
disposition shall have the option to apply such monies to the costs of
replacement, purchase or construction of the assets that are the subject of such
sale or disposition unless and to the extent that such applicable period shall
have expired without such replacement, purchase, or construction being made or
completed, in which case, any amounts remaining in the Deposit Account referred
to in clause (C) above shall be paid to Agent and applied in accordance with
Section 2.4(f); provided, further, that neither Borrower nor any of its
Subsidiaries shall have the right to use such Net Cash Proceeds (unless such Net
Cash Proceeds result from casualty losses or condemnations) to make such
replacements, purchases, or construction in excess of $1,000,000 in any given
fiscal year; provided, further, neither Borrower nor any of its Subsidiaries
shall have any reinvestment rights (unless such Net Cash Proceeds result from
casualty losses or condemnations) from the Closing Date through the first
anniversary of the Closing Date; and provided, further, that if such Net Cash
Proceeds result from the sale or disposition of any assets that include ABL
Priority Collateral (as such term is defined in the Intercreditor Agreement)
pursuant to either clause (p) or clause (q) of the definition of “Permitted
Dispositions”, then the mandatory prepayment pursuant to this Section 2.4(e)(ii)
shall be in an amount equal to 100% of such Net Cash Proceeds minus the amount
of Net Cash Proceeds that are required to be used to prepay Indebtedness under
the Revolving Credit Agreement (provided that in no event shall such prepayment
of Indebtedness under the Revolving Credit Agreement exceed the amount
attributed to such ABL Priority Collateral sold or disposed of as set forth in
the Borrowing Base Certificate (as defined in the Revolving Credit Agreement)
delivered to the Revolving Agent immediately prior to the receipt of such Net
Cash Proceeds). Nothing contained in this Section 2.4(e)(ii) shall permit
Borrower or any of its Subsidiaries to sell or otherwise dispose of any assets
other than in accordance with Section 6.4.

(iii) Extraordinary Receipts. Subject to the Intercreditor Agreement, within
three (3) Business Days of the date of receipt by Borrower or any of its
Subsidiaries of any Extraordinary Receipts in an amount greater than $100,000,
Borrower shall prepay the outstanding principal amount of the Obligations in
accordance with Section 2.4(f) in an amount equal to 100% of such Extraordinary
Receipts, net of any reasonable expenses incurred in collecting such
Extraordinary Receipts.

 

8



--------------------------------------------------------------------------------

(iv) Indebtedness. Within one Business Day of the date of incurrence by Borrower
or any of its Subsidiaries of any Indebtedness (other than Permitted
Indebtedness), Borrower shall prepay the outstanding principal amount of the
Obligations in accordance with Section 2.4(f) in an amount equal to 100% of the
Net Cash Proceeds received by such Person in connection with such incurrence.
The provisions of this Section 2.4(e)(iv) shall not be deemed to be implied
consent to any such incurrence otherwise prohibited by the terms of this
Agreement.

(v) Equity. Within one Business Day of receipt of the Net Cash Proceeds received
as a result of the issuance by Borrower or any of its Subsidiaries of any Equity
Interests (other than (A) in the event that Borrower or any of its Subsidiaries
forms any Subsidiary in accordance with the terms hereof, the issuance by such
Subsidiary of Equity Interests to Borrower or such Subsidiary, as applicable,
(B) the issuance of Equity Interests by Borrower to (i) any Person that is an
equity holder of Borrower prior to such issuance or (ii) a Person who is the
holder of Exchangeable Shares of API Nanotronics Sub, Inc. in exchange for such
Exchangeable Shares (each of (i) and (ii), a “Subject Holder”) so long as such
Subject Holder did not acquire any Equity Interests of Borrower so as to become
a Subject Holder concurrently with, or in contemplation of, the issuance of such
Equity Interest to such Subject Holder, (C) the issuance of Equity Interests of
Borrower to directors, officers, consultants and employees of Borrower and its
Subsidiaries pursuant to stock option plans (or other incentive plans or other
compensation arrangements) approved by the Board of Directors, (D) the issuance
of Equity Interests of Borrower in order to finance the purchase consideration
(or a portion thereof including (i) the prepayment of any outstanding
Indebtedness and (ii) any fees, costs and expenses incurred in connection with
such Permitted Acquisition and any related financing thereof) in connection with
a Permitted Acquisition, and (E) the issuance of Equity Interests by a
Subsidiary of Borrower to its parent or member, Borrower shall prepay the
outstanding principal amount of the Obligations in accordance with
Section 2.4(f) in an amount equal to 100% of the Net Cash Proceeds received by
such Person in connection with such issuance. The provisions of this
Section 2.4(e)(v) shall not be deemed to be implied consent to any such issuance
otherwise prohibited by the terms of this Agreement.

(vi) Excess Cash Flow. Within 10 days of delivery to Agent of audited annual
financial statements pursuant to Section 5.1, commencing with the delivery to
Agent of the financial statements for Borrower’s fiscal year ended November 30,
2013 or, if such financial statements are not delivered to Agent on the date
such statements are required to be delivered pursuant to Section 5.1, within 10
days after the date such statements were required to be delivered to Agent
pursuant to Section 5.1, Borrower shall prepay the outstanding principal amount
of the Obligations in accordance with Section 2.4(f) in an amount equal to
(A) the Applicable Excess Cash Flow Percentage of Borrower and its Subsidiaries
for such fiscal year, minus (B) the aggregate amount of all voluntary
prepayments in respect of the outstanding principal balance of the Term Loan
made by Borrower during such fiscal year (or, any voluntary prepayments made
following the last day of such fiscal year and prior to the date of any payment
made pursuant to this Section 2.4(e)(vi) (to the extent that such amounts were
not deducted in calculating the amount of payments due pursuant to this
Section 2.4(e)(vi) in any prior period and will not be deducted in calculating
the amount of payments due pursuant to this Section 2.4(e)(vi) in any subsequent
period)); provided, that any Excess Cash Flow payment made pursuant to this
Section 2.4(e)(vi) shall exclude the portion of Excess Cash Flow that is
attributable to the target of a Permitted Acquisition and that accrued prior to
the closing date of such Permitted Acquisition; provided, further, that in the
case of the fiscal year ended November 30, 2013, Borrower shall only be
obligated to prepay the outstanding principal amount of the Obligations in an
amount equal to the applicable percentage of the Excess Cash Flow of Borrower
and its Subsidiaries for the three fiscal quarter period ending on November 30,
2013.

 

9



--------------------------------------------------------------------------------

(f) Application of Payments. In connection with any prepayment pursuant to
Section 2.4(d), Section 2.4(e)(i), Section 2.4(e)(ii) (excluding prepayments
resulting from casualty losses or condemnations) or Section 2.4(e)(iv), Borrower
shall pay (or cause to be paid) the relevant Prepayment Premium applicable to
the principal amount repaid. Each such repayment (net of any Prepayment Premium)
shall be applied in the manner set forth in Section 2.4(b). Each such prepayment
of the Term Loan shall be applied ratably against the remaining installments of
principal of the Term Loan (for the avoidance of doubt, any amount that is due
and payable on the Maturity Date shall constitute an installment).

(g) Lenders’ Option to Decline Proceeds. Notwithstanding the foregoing, each
Lender shall be given the option to decline to receive the prepayment proceeds
(such proceeds, the “Declined Proceeds” and such declining Lender, a “Declining
Proceeds Lender”). If the event that there are one or more Declining Proceeds
Lenders, the Declined Proceeds shall be re-offered to each Lender that is not a
Declining Proceeds Lender. After such offer is made and payments are disbursed
with respect to such Lenders, any remaining Declined Proceeds amounts shall be
retained by Borrower.

2.5 Promise to Pay; Promissory Notes.

(a) Borrower agrees to pay the Lender Group Expenses owing by Borrower or any
other Loan Party on the earlier of (i) the first day of the month following the
date on which the applicable Lender Group Expenses were first incurred or
(ii) the date on which demand therefor is made by Agent. Borrower promises to
pay all of the Obligations (including principal, interest, premiums, if any,
fees, costs, and expenses (including Lender Group Expenses)) owing by Borrower
in full on the Maturity Date or, if earlier, on the date on which such
Obligations become due and payable pursuant to the terms of this Agreement.
Borrower agrees that its obligations contained in the first sentence of this
Section 2.5(a) shall survive payment or satisfaction in full of all other
Obligations.

(b) [Intentionally Omitted].

(c) Any Lender may request that its portion of the Term Loan made by it be
evidenced by one or more promissory notes. In such event, Borrower shall execute
and deliver to such Lender the requested promissory notes payable to the order
of such Lender in a form furnished by Agent and reasonably satisfactory to
Borrower. Thereafter, the portion of the Term Loan evidenced by such promissory
notes and interest thereon shall at all times be represented by one or more
promissory notes in such form payable to the order of the payee named therein.

 

10



--------------------------------------------------------------------------------

2.6 Interest Rates: Rates, Payments, and Calculations.

(a) Interest Rates. Except as provided in Section 2.6(c), the Term Loan shall
bear an interest rate as follows:

(i) if the relevant portion of the Term Loan is a LIBOR Rate Loan, at a per
annum rate equal to the LIBOR Rate plus the Applicable Margin, and

(ii) otherwise, at a per annum rate equal to the Base Rate plus the Applicable
Margin.

(b) [Intentionally Omitted].

(c) Default Rate. Upon the occurrence and during the continuation of an Event of
Default (unless waived by the Required Lenders), all Obligations shall bear
interest at a per annum rate equal to 2 percentage points above the per annum
rate otherwise applicable hereunder.

(d) Payment. Except to the extent provided to the contrary in Section 2.10 or
Section 2.13(a), (i) all costs and expenses payable hereunder or under any of
the other Loan Documents, and all Lender Group Expenses shall be due and payable
on the earlier of (x) the first day of the month following the date on which the
applicable costs, expenses, or Lender Group Expenses were first incurred or
(y) the date on which demand therefor is made by Agent and (ii) all interest
payments shall be due on the last Business Day of each month.

(e) Computation. All interest and fees chargeable under the Loan Documents shall
be computed on the basis of a 360 day year, in each case, for the actual number
of days elapsed in the period during which the interest or fees accrue. In the
event the Base Rate is changed from time to time hereafter, the rates of
interest hereunder based upon the Base Rate automatically and immediately shall
be increased or decreased by an amount equal to such change in the Base Rate.
For purposes of the Interest Act (Canada), (i) whenever any interest or fee
under this Agreement or any other Loan Document is calculated using a rate based
on a year of 360 days or 365 days, as the case may be, the rate determined
pursuant to such calculation, when expressed as an annual rate, is equivalent to
(x) the applicable rate based on a year of 360 days or 365 days, as the case may
be, (y) multiplied by the actual number of days in the calendar year in which
the period for which such interest or fee is payable (or compounded) ends, and
(z) divided by 360 or 365, as the case may be, (ii) the principle of deemed
reinvestment of interest does not apply to any interest calculation under this
Agreement or any other Loan Document, and (iii) the rates of interest stipulated
in this Agreement are intended to be nominal rates and not effective rates or
yields.

(f) Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrower and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, that, anything contained herein to the
contrary notwithstanding, if such rate or rates of interest or manner of payment
exceeds the maximum

 

11



--------------------------------------------------------------------------------

allowable under applicable law, including resulting in an amount or at a rate
that would result in the receipt by the Lenders or the Agent of interest at a
criminal rate, as the terms “interest” and “criminal rate” are defined under the
Criminal Code (Canada), then, ipso facto, as of the date of this Agreement,
Borrower is and shall be liable only for the payment of such maximum amount as
is allowed by law, and payment received from Borrower in excess of such legal
maximum, whenever received, shall be applied to reduce the principal balance of
the Obligations to the extent of such excess.

2.7 Crediting Payments. The receipt of any payment item by Agent shall not be
required to be considered a payment on account unless such payment item is a
wire transfer of immediately available funds in Dollars made to Agent’s Account,
or unless and until such payment item is honored when presented for payment.
Should any payment item not be honored when presented for payment, then Borrower
shall be deemed not to have made such payment and interest shall be calculated
accordingly. Anything to the contrary contained herein notwithstanding, any
payment item shall be deemed received by Agent only if it is received into
Agent’s Account, on a Business Day on or before 1:30 p.m. If any payment item is
received into Agent’s Account, on a non-Business Day or after 1:30 p.m. on a
Business Day (unless Agent, in its sole discretion, elects to credit it on the
date received), it shall be deemed to have been received by Agent as of the
opening of business on the immediately following Business Day.

2.8 Disbursement of Term Loan. Agent is authorized to distribute the Term Loan
under this Agreement based upon the Funds Flow Agreement.

2.9 Statements of Obligations. Agent shall make available to Borrower monthly
statements regarding the principal amount of the Term Loan, interest accrued
hereunder, fees accrued or charged hereunder or under the other Loan Documents,
and a summary itemization of all charges and expenses constituting Lender Group
Expenses accrued hereunder or under the other Loan Documents, and each such
statement, absent manifest error, shall be conclusively presumed to be correct
and accurate and constitute an account stated between Borrower and the Lender
Group unless, within 30 days after Agent first makes such a statement available
to Borrower, Borrower shall deliver to Agent written objection thereto
describing the error or errors contained in such statement.

2.10 Fees.

(a) Agent Fees. Borrower shall pay to Agent, as and when due and payable under
the terms of the Fee Letter, the fees set forth in the Fee Letter.

(b) Anniversary Fee. On the first anniversary of the Closing Date, Borrower
shall pay to Agent, for the ratable benefit of the Lenders, an amount equal to
2.0% of the outstanding principal amount of the Term Loan.

2.11 [Intentionally Omitted].

2.12 [Intentionally Omitted].

 

12



--------------------------------------------------------------------------------

2.13 LIBOR Option.

(a) Interest and Interest Payment Dates. In lieu of having interest charged at
the rate based upon the Base Rate, Borrower shall have the option, subject to
Section 2.13(b) below (the “LIBOR Option”) to have interest on all or a portion
of the Term Loan be charged (whether at the time when made (unless otherwise
provided herein), upon conversion from a Base Rate Loan to a LIBOR Rate Loan, or
upon continuation of a LIBOR Rate Loan as a LIBOR Rate Loan) at a rate of
interest based upon the LIBOR Rate. Interest on LIBOR Rate Loans shall be
payable on the earliest of (i) the last day of the Interest Period applicable
thereto; provided, that, subject to the following clauses (ii) and (iii), in the
case of any Interest Period greater than 3 months in duration, interest shall be
payable at three month intervals after the commencement of the applicable
Interest Period and on the last day of such Interest Period), (ii) the date on
which all or any portion of the Obligations are accelerated pursuant to the
terms hereof, or (iii) the date on which this Agreement is terminated pursuant
to the terms hereof. On the last day of each applicable Interest Period, unless
Borrower properly has exercised the LIBOR Option with respect thereto, the
interest rate applicable to such LIBOR Rate Loan automatically shall convert to
the rate of interest then applicable to Base Rate Loans hereunder.

(b) LIBOR Election.

(i) Borrower may, at any time and from time to time, so long as Borrower has not
received a notice from Agent (which notice Agent may elect to give or not give
in its discretion unless Agent is directed to give such notice by the Required
Lenders, in which case, it shall give the notice to Borrower), after the
occurrence and during the continuance of an Event of Default, to terminate the
right of Borrower to exercise the LIBOR Option during the continuance of such
Event of Default, elect to exercise the LIBOR Option by notifying Agent prior to
11:00 a.m. at least three Business Days prior to the commencement of the
proposed Interest Period (the “LIBOR Deadline”). The election of the LIBOR
Option by Borrower for a permitted portion of the Term Loan and an Interest
Period pursuant to this Section shall be made by delivery to Agent of a LIBOR
Notice received by Agent before the LIBOR Deadline, or by telephonic notice
received by Agent before the LIBOR Deadline (to be confirmed by delivery to
Agent of a LIBOR Notice received by Agent prior to 5:00 p.m. on the same day).
Promptly upon its receipt of each such LIBOR Notice, Agent shall provide a copy
thereof to each of the affected Lenders.

(ii) Each LIBOR Notice shall be irrevocable and binding on Borrower. In
connection with each LIBOR Rate Loan, Borrower shall indemnify, defend, and hold
Agent and the Lenders harmless against any loss, cost, or expense actually
incurred by Agent or any Lender as a result of (A) the payment of any principal
of any LIBOR Rate Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (B) the
conversion of any LIBOR Rate Loan other than on the last day of the Interest
Period applicable thereto, or (C) the failure to borrow, convert, continue or
prepay any LIBOR Rate Loan on the date specified in any LIBOR Notice delivered
pursuant hereto (such losses, costs, or expenses, “Funding Losses”). A
certificate of Agent or a Lender delivered to Borrower setting forth in
reasonable detail any amount or amounts that Agent or such Lender is entitled to
receive pursuant to this Section 2.13 shall be conclusive absent manifest error.
Borrower shall pay such amount to Agent or the Lender, as applicable, within 30
days of the date of its receipt of such

 

13



--------------------------------------------------------------------------------

certificate. If a payment of a LIBOR Rate Loan on a day other than the last day
of the applicable Interest Period would result in a Funding Loss, Agent may, in
its sole discretion at the request of Borrower, hold the amount of such payment
as cash collateral in support of the Obligations until the last day of such
Interest Period and apply such amounts to the payment of the applicable LIBOR
Rate Loan on such last day, it being agreed that Agent has no obligation to so
defer the application of payments to any LIBOR Rate Loan and that, in the event
that Agent does not defer such application, Borrower shall be obligated to pay
any resulting Funding Losses.

(iii) Unless Agent, in its sole discretion, agrees otherwise, Borrower shall
have not more than, three LIBOR Rate Loans in effect at any given time. Borrower
may only exercise the LIBOR Option for proposed LIBOR Rate Loans of at least
$1,000,000.

(c) Conversion. Borrower may convert LIBOR Rate Loans to Base Rate Loans at any
time; provided, that in the event that LIBOR Rate Loans are converted or prepaid
on any date that is not the last day of the Interest Period applicable thereto,
including as a result of any prepayment through the required application by
Agent of any payments or proceeds of Collateral in accordance with
Section 2.4(b) or for any other reason, including early termination of the term
of this Agreement or acceleration of all or any portion of the Obligations
pursuant to the terms hereof, Borrower shall indemnify, defend, and hold Agent
and the Lenders and their Participants harmless against any and all Funding
Losses in accordance with Section 2.13(b)(ii).

(d) Special Provisions Applicable to LIBOR Rate.

(i) The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable law occurring subsequent to the
commencement of the then applicable Interest Period, including any Changes in
Law (including any changes in tax laws (except changes of general applicability
in respect to the rate or basis of imposition of) income, franchise or branch
profits tax laws)) and changes in the reserve requirements imposed by the Board
of Governors, which additional or increased costs would increase the cost of
funding or maintaining loans bearing interest at the LIBOR Rate. In any such
event, the affected Lender shall give Borrower and Agent notice of such a
determination and adjustment and Agent promptly shall transmit the notice to
each other Lender and, upon its receipt of the notice from the affected Lender,
Borrower may, by notice to such affected Lender (A) require such Lender to
furnish to Borrower a statement setting forth in reasonable detail the basis for
adjusting such LIBOR Rate and the method for determining the amount of such
adjustment, or (B) repay the LIBOR Rate Loans of such Lender with respect to
which such adjustment is made (together with any amounts due under
Section 2.13(b)(ii)).

(ii) In the event (A) that any change in market conditions or any law,
regulation, treaty, or directive, or any change therein or in the interpretation
or application thereof, shall at any time after the date hereof, in the
reasonable opinion of any Lender, make it unlawful or impractical for such
Lender to fund or maintain LIBOR Rate Loans or to continue such funding or
maintaining, or to determine or charge interest rates at the applicable LIBOR
Rate or (B)(1) Dollar deposits are not being offered to banks in the London
interbank eurodollar market for the applicable amount and Interest Period of a
requested LIBOR Rate Loan,

 

14



--------------------------------------------------------------------------------

(2) adequate and reasonable means do not exist for determining the LIBOR Rate
for any requested Interest Period with respect to a proposed LIBOR Rate Loan, or
(3) the LIBOR Rate for any requested Interest Period with respect to a proposed
LIBOR Rate Loan does not adequately and fairly reflect the cost to such Lenders
of funding such Loan, such Lender shall give notice of such changed
circumstances to Agent and Borrower and Agent promptly shall transmit the notice
to each other Lender and (y) in the case of any LIBOR Rate Loans of such Lender
that are outstanding, the date specified in such Lender’s notice shall be deemed
to be the last day of the Interest Period of such LIBOR Rate Loans, and interest
upon the LIBOR Rate Loans of such Lender thereafter shall accrue interest at the
rate then applicable to Base Rate Loans, and (z) Borrower shall not be entitled
to elect their LIBOR Option with respect to such Lender (but shall otherwise
continue to be entitled to make such election for the Term Loan of any other
Lenders) until such Lender determines that it would no longer be unlawful or
impractical to do so.

2.14 Capital Requirements.

(a) If, after the date hereof, any Lender determines that (i) the adoption of or
change in any law, rule, regulation or guideline regarding capital or reserve
requirements for banks or bank holding companies, or any change in the
interpretation, implementation, or application thereof by any Governmental
Authority charged with the administration thereof, or (ii) compliance by such
Lender or their respective Borrower bank holding companies with any guideline,
request or directive of any such entity regarding capital adequacy (whether or
not having the force of law), has the effect of reducing the return on such
Lender’s or such holding companies’ capital as a consequence of such Lender’s
Commitments hereunder to a level below that which such Lender or such holding
companies could have achieved but for such adoption, change, or compliance
(taking into consideration such Lender’s or such holding companies’ then
existing policies with respect to capital adequacy and assuming the full
utilization of such entity’s capital) by any amount deemed by such Lender to be
material, then such Lender, as the case may be, may notify Borrower and Agent
thereof. Following receipt of such notice, Borrower agree to pay such Lender, as
the case may be, on demand the amount of such reduction of return of capital as
and when such reduction is determined, payable within 30 days after presentation
by such Lender of a statement in the amount and setting forth in reasonable
detail such Lender’s calculation thereof and the assumptions upon which such
calculation was based (which statement shall be deemed true and correct absent
manifest error). In determining such amount, such Lender, as the case may be,
may use any reasonable averaging and attribution methods. Failure or delay on
the part of any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s right to demand such compensation; provided
that Borrower shall not be required to compensate any Lender pursuant to this
Section for any reductions in return incurred more than 180 days prior to the
date that such Lender notifies Borrower of such law, rule, regulation or
guideline giving rise to such reductions and of such Lender’s intention to claim
compensation therefor; provided, further, that if such claim arises by reason of
the adoption of or change in any law, rule, regulation or guideline that is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

15



--------------------------------------------------------------------------------

(b) If any Lender requests additional or increased costs referred to in
Section 2.13(d)(i) or amounts under Section 2.14(a) or sends a notice under
Section 2.13(d)(ii) (any such Lender, an “Affected Lender”), then such Affected
Lender shall use reasonable efforts to promptly designate a different one of its
lending offices or to assign its rights and obligations hereunder to another of
its offices or branches, if (i) in the reasonable judgment of such Affected
Lender, such designation or assignment would eliminate or reduce amounts payable
pursuant to Section 2.13(d)(i) or Section 2.14(a), as applicable, or would
eliminate the illegality or impracticality of funding or maintaining LIBOR Rate
Loans and (ii) in the reasonable judgment of such Affected Lender, such
designation or assignment would not subject it to any material unreimbursed cost
or expense and would not otherwise be materially disadvantageous to it. Borrower
agrees to pay all reasonable out-of-pocket costs and expenses incurred by such
Affected Lender in connection with any such designation or assignment. If, after
such reasonable efforts, such Affected Lender does not so designate a different
one of its lending offices or assign its rights to another of its offices or
branches so as to eliminate Borrower’s obligation to pay any future amounts to
such Affected Lender pursuant to Section 2.13(d)(i) or Section 2.14(a), as
applicable, or to enable Borrower to obtain LIBOR Rate Loans, then Borrower
(without prejudice to any amounts then due to such Affected Lender under
Section 2.13(d)(i) or Section 2.14(a), as applicable) may, unless prior to the
effective date of any such assignment the Affected Lender withdraws its request
for such additional amounts under Section 2.13(d)(i) or Section 2.14(a), as
applicable, or indicates that it is no longer unlawful or impractical to fund or
maintain LIBOR Rate Loans, may seek a substitute Lender, in each case,
reasonably acceptable to Agent to purchase the Obligations owed to such Affected
Lender and such Affected Lender’s Commitments hereunder (a “Replacement
Lender”), and if such Replacement Lender agrees to such purchase, such Affected
Lender shall assign to the Replacement Lender its Obligations and Commitments,
pursuant to an Assignment and Acceptance Agreement, and upon such purchase by
the Replacement Lender, such Replacement Lender shall be deemed to be “a
“Lender” (as the case may be) for purposes of this Agreement and such Affected
Lender shall cease to a “Lender” for purposes of this Agreement.

(c) Borrower shall, upon demand from any member of the Lender Group, pay to such
Person, the amount of (i) any loss or cost or increased cost incurred by such
Person, or (ii) any reduction in any amount payable to or in the effective
return on the capital to such Person, in each case of clauses (i) through (ii),
as a result of any payment being made by Borrower in a currency other than that
originally extended to such Borrower. A certificate of Agent setting forth in
reasonable detail the basis for determining such additional amount or amounts
necessary to compensate such member of the Lender Group or shall be conclusively
presumed to be correct save for manifest error.

(d) Notwithstanding anything herein to the contrary, the (i) issuance of any
rules, regulations or directions under the Dodd-Frank Wall Street Reform and
Consumer Protection Act and (ii) all rules, guidelines or directives promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III and all requests,
rules, guidelines or directives thereunder or issued in connection therewith
after the date of this Agreement shall be deemed to be a change in law, rule,
regulation or guideline for purposes of Sections 2.13 and 2.14 and the
protection of Sections 2.13 and 2.14 shall be available to each Lender
regardless of any possible contention of the invalidity or inapplicability of
the law, rule, regulation, judicial ruling, judgment, guideline, treaty or other
change or condition which shall have occurred or been imposed, so long as it
shall be customary for lenders

 

16



--------------------------------------------------------------------------------

affected thereby to comply therewith. Notwithstanding any other provision
herein, no Lender shall demand compensation pursuant to this Section 2.14 if it
shall not at the time be the general policy or practice of such Lender to demand
such compensation in similar circumstances under comparable provisions of other
credit agreements, if any.

3. CONDITIONS; TERM OF AGREEMENT.

3.1 Conditions Precedent to the Making of the Term Loan. The obligation of each
Lender to make the Term Loan is subject to the fulfillment, of the following:

(a) the satisfaction of Agent and each Lender, of each of the conditions
precedent set forth on Schedule 3.1 (the making of such initial extensions of
credit by a Lender being conclusively deemed to be its satisfaction or waiver of
the conditions precedent);

(b) the representations and warranties of Borrower, and/or each of its
Subsidiaries contained in this Agreement or in the other Loan Documents shall be
true and correct on and as Closing Date; and

(c) no Default or Event of Default shall have occurred and be continuing on
Closing Date, nor shall either result from the making of the Term Loan.

3.2 Conditions Precedent to any Conversion or Continuation. In addition to the
requirements of Section 2.13 above, the obligation of each Lender convert a Base
Rate Loan into a LIBOR Rate Loan or to continue any LIBOR Rate Loan is subject
to:

(a) the representations and warranties of Borrower and/or each of its
Subsidiaries contained in this Agreement or in the other Loan Documents shall be
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the date of such conversion or continuation, as though made on and as of such
date (except to the extent that such representations and warranties relate
solely to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) as of such
earlier date); and

(b) no Default or Event of Default shall have occurred and be continuing on the
date of such conversion or continuation, nor shall either result from the making
thereof.

3.3 Maturity. This Agreement shall continue in full force and effect for a term
ending on the earlier of (a) the Maturity Date and (b) the date on which this
Agreement is terminated in accordance with the terms hereof.

3.4 Effect of Maturity. On the Maturity Date and all of the Obligations
immediately shall become due and payable without notice or demand and Borrower
shall be required to repay all of the Obligations in full. No termination of the
obligations of the Lender Group (other than payment in full of the Obligations)
shall relieve or discharge any Loan Party of its duties, obligations, or
covenants hereunder or under any other Loan Document and Agent’s Liens in the

 

17



--------------------------------------------------------------------------------

Collateral shall continue to secure the Obligations and shall remain in effect
until all Obligations have been paid in full. When all of the Obligations have
been paid in full, Agent will, at Borrower’s sole expense, execute and deliver
any termination statements, lien releases, discharges of security interests, and
other similar discharge or release documents (and, if applicable, in recordable
form) as are reasonably necessary to release, as of record, Agent’s Liens and
all notices of security interests and liens previously filed by Agent.

3.5 Early Termination by Borrower. Borrower has the option, at any time upon
five Business Days prior written notice to Agent, to terminate this Agreement by
repaying to Agent all of the Obligations in full (including any Prepayment
Premium then due). The foregoing notwithstanding, (a) Borrower may rescind
termination notices relative to proposed payments in full of the Obligations
with the proceeds of third party Indebtedness or equity financing or other
transactions if the closing for such issuance, incurrence or other transaction
does not happen on or before the date of the proposed termination (in which
case, a new notice shall be required to be sent in connection with any
subsequent termination), and (b) Borrower may extend the date of termination at
any time with the consent of Agent (which consent shall not be unreasonably
withheld or delayed).

4. REPRESENTATIONS AND WARRANTIES.

In order to induce the Lender Group to enter into this Agreement, Borrower makes
the following representations and warranties to the Lender Group which shall be
true, correct, and complete, as of the Closing Date, and such representations
and warranties shall survive the execution and delivery of this Agreement:

4.1 Due Organization and Qualification; Subsidiaries.

(a) Each Loan Party (i) is duly organized or incorporated and existing and in
good standing (or its equivalent) under the laws of the jurisdiction of its
organization or incorporation, (ii) is qualified to do business in any state,
province or territory where the failure to be so qualified could reasonably be
expected to result in a Material Adverse Effect, and (iii) has all requisite
power and authority to own and operate its properties, to carry on its business
as now conducted and as proposed to be conducted, to enter into the Loan
Documents to which it is a party and to carry out the transactions contemplated
thereby.

(b) Set forth on Schedule 4.1(b) to the Disclosure Letter is a complete and
accurate description, as of the Closing Date, of the authorized Equity Interests
of Borrower, by class, and, a description of the number of shares of each such
class that are issued and outstanding. As of the Closing Date, Borrower is not
subject to any obligation (contingent or otherwise) to repurchase or otherwise
acquire or retire any shares of its Equity Interests or any security convertible
into or exchangeable for any of its Equity Interests except as set forth on
Schedule 4.1(b) to the Disclosure Letter.

(c) Set forth on Schedule 4.1(c) to the Disclosure Letter, as of the Closing
Date, is a complete and accurate list of Borrower’s direct and indirect
Subsidiaries, showing a true and correct list of each of all of the authorized,
and the issued and outstanding, Equity Interests of each Loan Party and (except
for Borrower) the record and beneficial owners of such Equity Interests. All of
the outstanding Equity Interests of each such Subsidiary has been validly issued
and is fully paid and to the extent relating to a corporation organized under
the laws of the United States, non-assessable.

 

18



--------------------------------------------------------------------------------

4.2 Due Authorization; No Conflict.

(a) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party have been duly authorized by
all necessary action on the part of such Loan Party.

(b) As to each Loan Party, the execution, delivery, and performance by such Loan
Party of the Loan Documents to which it is a party do not (i) violate in any
material respect any provision of federal, state, provincial or local law or
regulation applicable to any Loan Party or its Subsidiaries, the Governing
Documents of any Loan Party, or any order, judgment, or decree of any court or
other Governmental Authority binding on any Loan Party or its Subsidiaries,
(ii) conflict with, result in a breach of, or constitute (with due notice or
lapse of time or both) a default under any material agreement of any Loan Party
or its Subsidiaries where any such conflict, breach or default could
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect, (iii) result in or require the creation or imposition of any
Lien of any nature whatsoever upon any assets of any Loan Party, other than
Permitted Liens, or (iv) require any approval of any holder of Equity Interests
of a Loan Party or any approval or consent of any Person under any material
agreement of any Loan Party, other than consents or approvals that have been
obtained and that are still in force and effect and except, in the case of
material agreements, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Effect.

4.3 Governmental Consents. The execution, delivery, and performance by each Loan
Party of the Loan Documents to which such Loan Party is a party and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Authority, other than
registrations, consents, approvals, notices, or other actions that have been
obtained and that are still in force and effect or filings with the SEC to be
made within the applicable statutory period and except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Agent for filing or recordation, as of the Closing Date.

4.4 Binding Obligations; Perfected Liens.

(a) Each Loan Document has been duly executed and delivered by each Loan Party
that is a party thereto and is the legally valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its
respective terms, except as enforcement may be limited by equitable principles
or by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally.

(b) Agent’s Liens are validly created, perfected (other than (i) in respect of
motor vehicles that are subject to a certificate of title, (ii) money,
(iii) letter-of-credit rights (other than supporting obligations),
(iv) commercial tort claims (other than those that, by the

 

19



--------------------------------------------------------------------------------

terms of the U.S. Security Agreement or the Canadian Security Agreement, as
applicable, are required to be perfected), and (v) any Deposit Accounts and
Securities Accounts not subject to a Control Agreement as expressly permitted
under the applicable Security Agreement, respectively, and subject only to the
filing of financing statements (including PPSA filings), the recordation of the
Copyright Security Agreement, Patent Security Agreement or Trademark Security
Agreement, as applicable, the recordation of Mortgages and the making or
procuring of the necessary registrations, filings, endorsements, notarizations,
stampings or notifications (and, in each case, any other applicable foreign
equivalent of the foregoing, in each case, in the appropriate filing offices),
to the extent that perfection can be accomplished by the taking of such actions,
and first priority Liens, subject only to Permitted Liens which are
non-consensual Permitted Liens, permitted purchase money Liens, or the interests
of lessors under Capital Leases.

4.5 Title to Assets; No Encumbrances. Each of the Loan Parties and its
Subsidiaries has (a) good, sufficient and legal title to (in the case of fee
interests in Real Property), (b) valid leasehold interests in (in the case of
leasehold interests in real or personal property), and (c) good and marketable
title to (in the case of all other personal property), all of their respective
assets reflected in their most recent financial statements delivered pursuant to
Section 5.1, in each case except for assets disposed of since the date of such
financial statements to the extent permitted hereby. All of such assets are free
and clear of Liens except for Permitted Liens.

4.6 Litigation.

(a) There are no actions, suits, or proceedings pending or, to the knowledge of
Borrower, threatened in writing against a Loan Party or any of its Subsidiaries
that either individually or in the aggregate could reasonably be expected to
result in a Material Adverse Effect.

(b) Schedule 4.6(b) to the Disclosure Letter sets forth a complete and accurate
description, with respect to each of the actions, suits, or proceedings that
could reasonably be expected to result in liabilities in excess of, $1,000,000
that, as of the Closing Date, is pending or, to the knowledge of Borrower,
threatened in writing against a Loan Party or any of its Subsidiaries, of
(i) the parties to such actions, suits, or proceedings, (ii) the nature of the
dispute that is the subject of such actions, suits, or proceedings, (iii) the
procedural status, as of the Closing Date, with respect to such actions, suits,
or proceedings, and (iv) whether any liability of the Loan Parties’ and their
Subsidiaries in connection with such actions, suits, or proceedings is covered
by insurance.

4.7 Compliance with Laws. No Loan Party nor any of its Subsidiaries (a) is in
violation of any applicable laws, rules, regulations, executive orders, or codes
(including Environmental Laws) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect, or (b) is subject
to or in default with respect to any final judgments, writs, injunctions,
decrees, rules or regulations of any court or any federal, state, provincial,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.

 

20



--------------------------------------------------------------------------------

4.8 Financial Statements; Financial Condition; No Material Adverse Effect.

(a) Borrower has heretofore furnished to the Lenders (i) GAAP audited
consolidated or combined, as applicable, balance sheets and related statements
of income, stockholders’ equity and cash flows of Borrower and its Subsidiaries
for the 2011 fiscal year, audited by and accompanied by the opinion of Ernst &
Young LLP, independent public accountants and (ii) GAAP unaudited consolidated
or combined, as applicable, balance sheets and related statements of income,
stockholders’ equity and cash flows of Borrower and its Subsidiaries for
(A) each subsequent fiscal quarter ended 45 days before the Closing Date and
(B) to the extent available, each fiscal month after the most recent fiscal
quarter for which financial statements were received by the Lenders as described
above and ended 30 days before the Closing Date and, in each case, certified by
the chief financial officer of Borrower. Such financial statements present
fairly, in all material respects, the financial condition and results of
operations and cash flows of Borrower and its Subsidiaries as of such dates and
for such periods. Such balance sheets and the notes thereto disclose all
material liabilities, direct or contingent, of Borrower and its Subsidiaries as
of the dates thereof. Such financial statements were prepared in accordance with
GAAP applied on a consistent basis, subject, in the case of unaudited financial
statements, to normal year-end audit adjustments and the absence of footnotes.

(b) Except as fully disclosed in the balance sheets delivered pursuant to
4.8(a), there were as of the Closing Date no liabilities or obligations with
respect to Borrower or any of its Subsidiaries of any nature whatsoever (whether
absolute, accrued, contingent or otherwise and whether or not due) which, either
individually or in the aggregate, are material to the Loan Parties taken as a
whole. As of the Closing Date, Borrower does not know of any reasonable basis
for the assertion against any Loan Party of any liability or obligation of any
nature that is not fully disclosed (including, without limitation, as to the
amount thereof) in the balance sheets delivered pursuant to Section 4.8(a)
which, either individually or in the aggregate, could reasonably be expected to
be material to the Loan Parties taken as a whole.

(c) Since August 31, 2012 no event, circumstance, or change has occurred that
has or could reasonably be expected to result in a Material Adverse Effect with
respect to the Loan Parties and their Subsidiaries.

4.9 Solvency.

(a) Borrower and its Subsidiaries, on a consolidated basis, are Solvent.

(b) Borrower is Solvent.

(c) No transfer of property is being made by any Loan Party and no obligation is
being incurred by any Loan Party in connection with the transactions
contemplated by this Agreement or the other Loan Documents with the intent to
hinder, delay, or defraud either present or future creditors of such Loan Party.

4.10 Employee Benefits. No Loan Party, none of their Subsidiaries, nor any of
their ERISA Affiliates maintains or contributes to any Benefit Plan. Neither
Borrower nor any of its Subsidiaries is or has at any time been an employer (for
the purposes of sections 38 to 51 of the Pensions Act 2004) of an occupational
pension scheme which is not a money purchase scheme

 

21



--------------------------------------------------------------------------------

(both terms as defined in the Pensions Schemes Act 1993). Neither Borrower nor
any of its Subsidiaries (is or has at any time been “connected” with or an
“associate” of (as those terms are used in sections 38 and 43 of the Pensions
Act 2004) such an employer. No Loan Party and none of their Subsidiaries has
been issued with a Financial Support Direction or Contribution Notice in respect
of any pension scheme.

4.11 Environmental Condition. Except as set forth on Schedule 4.11 to the
Disclosure Letter, (a) to Borrower’s knowledge, no Loan Party’s nor any of its
Subsidiaries’ real properties has ever been used by a Loan Party, its
Subsidiaries, or by previous owners or operators for the disposal of, or to
produce, store, handle, treat, release, or transport, any Hazardous Materials,
where such disposal, production, storage, handling, treatment, release or
transport was in violation of any applicable Environmental Law, which violation
could reasonably be expected to result in Borrower or any of its Subsidiaries
incurring material Environmental Liabilities, (b) no Loan Party nor any of its
Subsidiaries has received written notice an Environmental Lien has attached to
any Real Property owned or operated by a Loan Party or its Subsidiaries, and
(c) no Loan Party nor any of its Subsidiaries nor any of their respective
facilities or operations is subject to any outstanding written order, consent
decree, or settlement agreement with any Person relating to any Environmental
Law or Environmental Liability that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.

4.12 Complete Disclosure. All factual information taken as a whole (other than
forward-looking information and projections and information of a general
economic nature and general information about Borrower’s industry) furnished by
or on behalf of a Loan Party or its Subsidiaries in writing to Agent or any
Lender (including all information contained in the Schedules hereto or in the
other Loan Documents) for purposes of or in connection with this Agreement or
the other Loan Documents, and all other such factual information taken as a
whole (other than forward-looking information and projections and information of
a general economic nature and general information about Borrower’s industry)
hereafter furnished by or on behalf of a Loan Party or its Subsidiaries in
writing to Agent or any Lender will be, true and accurate, in all material
respects, on the date as of which such information is dated or certified and not
incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading in any material respect at such time in light
of the circumstances under which such information was provided. The Projections
delivered to Agent prior to the Closing Date represent, and as of the date on
which any other Projections are delivered to Agent, such additional Projections
represent, Borrower’s good faith estimate, on the date such Projections are
delivered and on the Closing Date, of the Loan Parties’ and their Subsidiaries’
future performance for the periods covered thereby based upon assumptions
believed by Borrower to be reasonable at the time of the delivery thereof to
Agent and as of the Closing Date (it being understood that such Projections are
subject to significant uncertainties and contingencies, many of which are beyond
the control of the Loan Parties and their Subsidiaries, and no assurances can be
given that such Projections will be realized, and although reflecting Borrower’s
good faith estimate, projections or forecasts based on methods and assumptions
which Borrower believed to be reasonable at the time such Projections were
prepared, are not to be viewed as facts, and that actual results during the
period or periods covered by the Projections may differ materially from
projected or estimated results).

 

22



--------------------------------------------------------------------------------

4.13 Patriot Act. To the extent applicable, each Loan Party is in compliance, in
all material respects, with the (a) Trading with the Enemy Act, as amended, and
each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”). No part of the
proceeds of the loans made hereunder will be used by any Loan Party or any of
their Affiliates, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
Notwithstanding anything to the contrary in this Section 4.13, the provisions of
this Section shall apply to the Canadian Guarantors only to the extent it does
not violate the Foreign Extraterritorial Measures Act or any other mandatory
requirement of Canadian law.

4.14 Indebtedness. Set forth on Schedule 4.14 to the Disclosure Letter is a true
and complete list of all Indebtedness of each Loan Party and each of its
Subsidiaries outstanding immediately prior to the Closing Date that is to remain
outstanding immediately after giving effect to the closing hereunder on the
Closing Date and such Schedule accurately sets forth the aggregate principal
amount of such Indebtedness as of the Closing Date.

4.15 Payment of Taxes. Except as otherwise permitted under Section 5.5 or as set
forth on Schedule 4.15 to the Disclosure Letter, all federal and other material
tax returns and reports of each Loan Party and its Subsidiaries required to be
filed by any of them have been timely filed, and all federal and other material
taxes shown on such tax returns to be due and payable and all other material
assessments, fees and other governmental charges upon a Loan Party and its
Subsidiaries and upon their respective assets, income, businesses and franchises
that are due and payable have been paid when due and payable. Each Loan Party
and each of its Subsidiaries have made adequate provision in accordance with
GAAP for all federal and other material taxes not yet due and payable. Borrower
does not know of any proposed tax assessment against a Loan Party or any of its
Subsidiaries that is not being actively contested by such Loan Party or such
Subsidiary diligently, in good faith, and by appropriate proceedings; provided,
that such reserves or other appropriate provisions, if any, as shall be required
in conformity with GAAP shall have been made or provided therefor.

4.16 Margin Stock. No Loan Party nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the loans made to Borrower will be used to purchase or carry any
Margin Stock in violation of Regulation T, U or X of the Board of Governors or
to extend credit to others for the purpose of purchasing or carrying any Margin
Stock for any purpose that violates the provisions of Regulation T, U or X of
the Board of Governors.

4.17 Governmental Regulation. No Loan Party nor any of its Subsidiaries is
subject to regulation under the Federal Power Act or the Investment Company Act
of 1940 or under any other federal, provincial or state statute or regulation
which may limit its ability to incur Indebtedness or which may otherwise render
all or any portion of the Obligations unenforceable.

 

23



--------------------------------------------------------------------------------

No Loan Party nor any of its Subsidiaries is a “registered investment company”
or a company “controlled” by a “registered investment company” or a “principal
underwriter” of a “registered investment company” as such terms are defined in
the Investment Company Act of 1940.

4.18 OFAC. No Loan Party nor any of its Subsidiaries is in violation of any of
the country or list based economic and trade sanctions administered and enforced
by OFAC. No Loan Party nor any of its Subsidiaries (a) is a Sanctioned Person or
a Sanctioned Entity, (b) has its assets located in Sanctioned Entities, or
(c) derives revenues from investments in, or transactions with Sanctioned
Persons or Sanctioned Entities. No proceeds of any loan made hereunder will be
used to fund any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or a Sanctioned Entity.

4.19 Employee and Labor Matters. There is (i) no unfair labor practice complaint
pending or, to the knowledge of Borrower, threatened in writing against Borrower
or its Subsidiaries before any Governmental Authority and no grievance or
arbitration proceeding pending or, to the knowledge of Borrower, threatened in
writing against Borrower or its Subsidiaries which arises out of or under any
collective bargaining agreement in each case that could reasonably be expected
to result in a material liability, (ii) no strike, labor dispute, slowdown,
stoppage or similar action or grievance pending or threatened in writing against
Borrower or its Subsidiaries that could reasonably be expected to result in a
material liability, or (iii) to the knowledge of Borrower, after due inquiry, no
union representation question existing with respect to the employees of Borrower
or its Subsidiaries and no union organizing activity taking place with respect
to any of the employees of Borrower or its Subsidiaries. None of Borrower or its
Subsidiaries has incurred any liability or obligation under the Worker
Adjustment and Retraining Notification Act or similar state law, which remains
unpaid or unsatisfied. The hours worked and payments made to employees of
Borrower and its Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable legal requirements, except to the extent
such violations could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. All material payments due from
Borrower or its Subsidiaries on account of wages and employee health and welfare
insurance and other benefits have been paid or accrued as a liability on the
books of Borrower, except where the failure to do so could not, individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect.

4.20 [Intentionally Omitted].

4.21 Leases. Each Loan Party and its Subsidiaries enjoy peaceful and undisturbed
possession under all leases material to their business and to which they are
parties or under which they are operating, and, subject to Permitted Protests,
all of such material leases are valid and subsisting and no default by the
applicable Loan Party or its Subsidiaries exists under any of them except where
any such default could not reasonably be expected to result in a Material
Adverse Effect.

4.22 [Intentionally Omitted].

4.23 [Intentionally Omitted].

 

24



--------------------------------------------------------------------------------

4.24 [Intentionally Omitted].

4.25 [Intentionally Omitted].

4.26 [Intentionally Omitted].

4.27 Location of Chief Executive Office. Borrower will, and will cause each of
the other Loan Parties to, keep their chief executive offices only at the
locations identified on Schedule 4.27 to the Disclosure Letter; provided, that
Borrower may amend Schedule 4.27 to the Disclosure Letter so long as such chief
executive office is relocated to a new location within the applicable Loan
Party’s current national jurisdiction and Agent is notified of such relocation
in writing not later than the date on which such relocation occurs.

4.28 Immaterial Subsidiaries. No Immaterial Subsidiary (a) owns any assets
(other than assets of a de minimis nature), (b) has any liabilities (other than
liabilities of a de minimis nature), or (c) engages in any business activity
other than the maintenance of its existence and any action taken to liquidate or
wind up its business.

4.29 Material Contracts. Set forth on Schedule 4.29 to the Disclosure Letter(as
such Schedule may be updated from time to time in accordance herewith) is a
reasonably detailed description of the Material Contracts of each Loan Party and
its Subsidiaries as of the most recent date on which Borrower provided the
Compliance Certificate pursuant to Section 5.1; provided, however, that Schedule
4.29 to the Disclosure Letter shall be deemed amended to any add additional
Material Contracts that are named in the first Compliance Certificate provided
by Borrower to Agent following entry into such additional Material Contracts or
otherwise notified in writing by Borrower to Agent prior to the delivery of such
Compliance Certificate. Except for matters which, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, each Material Contract (other than those that have expired at the end of
their normal terms) (a) is in full force and effect and is binding upon and
enforceable against the applicable Loan Party or its Subsidiary and, to
Borrower’s knowledge, each other Person that is a party thereto in accordance
with its terms, (b) has not been otherwise amended or modified (other than
amendments or modifications permitted by Section 6.6(b)), and (c) is not in
default due to the action or inaction of the applicable Loan Party or its
Subsidiary.

4.30 Canadian Pension Plans. Neither Borrower nor any of its Subsidiaries
maintains or contributed to any Canadian Pension Plans.

4.31 Retirement Benefits. Borrower and its Subsidiaries do not, and have not
ever, sponsored, administered, participated in or contributed to a retirement or
pension arrangement that provides defined benefits to employees or former
employees of Borrower or any of its Subsidiaries.

5. AFFIRMATIVE COVENANTS.

Borrower covenants and agrees that, until payment in full of the Obligations:

5.1 Financial Statements, Reports, Certificates. Borrower (a) will deliver to
Agent, with copies to each Lender, each of the financial statements, reports,
and other items set

 

25



--------------------------------------------------------------------------------

forth on Schedule 5.1 no later than the times specified therein, (b) agrees that
no consolidated Subsidiary of a Loan Party will have a fiscal year different
from that of Borrower, (c) agrees to maintain a system of accounting that
enables Borrower to produce financial statements in accordance with GAAP, and
(d) agrees that it will, and will cause each other Loan Party to, (i) keep a
reporting system that shows all additions, sales, claims, returns, and
allowances with respect to their and their Subsidiaries’ sales, and
(ii) maintain their billing systems and practices substantially as in effect as
of the Closing Date and shall only make material modifications thereto with
notice to, and with the consent of, Agent.

5.2 [Intentionally Omitted].

5.3 Existence. Except as otherwise permitted under Section 6.3 or Section 6.4,
Borrower will, and will cause each of its Subsidiaries to, at all times preserve
and keep in full force and effect such Person’s valid existence and good
standing in its jurisdiction of organization and, except as could not reasonably
be expected to result in a Material Adverse Effect, good standing with respect
to all other jurisdictions in which it is qualified to do business and any
rights, franchises, permits, licenses, accreditations, authorizations, or other
approvals the loss of which could reasonably be expected to result in a Material
Adverse Effect.

5.4 Maintenance of Properties. Borrower will, and will cause each of its
Subsidiaries to, maintain and preserve all of its assets that are necessary or
useful in the proper conduct of its business in good working order and
condition, ordinary wear, tear, casualty, and condemnation and Permitted
Dispositions excepted (and except where the failure to so maintain and preserve
assets could not reasonably be expected to result in a Material Adverse Effect).

5.5 Taxes. Borrower will, and will cause each of its Subsidiaries to, pay in
full before delinquency or before the expiration of any extension period all
material governmental assessments and taxes imposed, levied, or assessed against
it, or any of its assets or in respect of any of its income, businesses, or
franchises, except to the extent that the validity of such governmental
assessment or tax is the subject of a Permitted Protest.

5.6 Insurance. Borrower will, and will cause each of its Subsidiaries to, at
Borrower’s expense, (a) maintain insurance respecting each of Borrower’s and its
Subsidiaries’ assets wherever located, covering liabilities, losses or damages
as are customarily are insured against by other Persons engaged in same or
similar businesses and similarly situated and located. All such policies of
insurance shall be with financially sound and reputable insurance companies
reasonably acceptable to Agent (it being agreed that, as of the Closing Date,
Federal Insurance Company and Royal & Sun Alliance are each acceptable to Agent)
and in such amounts as is carried generally in accordance with sound business
practice by companies in similar businesses similarly situated and located and,
in any event, in amount, adequacy, and scope reasonably satisfactory to Agent
(it being agreed that the amount, adequacy, and scope of the policies of
insurance of Borrower in effect as of the Closing Date are acceptable to Agent).
All property insurance policies covering the Collateral are to be made payable
to Agent for the benefit of Agent and the Lenders, as their interests may
appear, in case of loss, pursuant to a standard loss payable endorsement with a
standard non contributory “lender” or “secured party” clause and are to contain
such other provisions as Agent may reasonably require to fully protect the
Lenders’ interest in the Collateral and to any payments to be made under such
policies. All

 

26



--------------------------------------------------------------------------------

certificates of property and general liability insurance are to be delivered to
Agent, with the loss payable (but only in respect of Collateral) and additional
insured endorsements in favor of Agent and shall provide for not less than 30
days (10 days in the case of non-payment) prior written notice to Agent of the
exercise of any right of cancellation. If Borrower or its Subsidiaries fails to
maintain such insurance, Agent may arrange for such insurance, but at Borrower’s
expense and without any responsibility on Agent’s part for obtaining the
insurance, the solvency of the insurance companies, the adequacy of the
coverage, or the collection of claims. Borrower shall give Agent prompt notice
of any loss exceeding $1,000,000 covered by its or its Subsidiaries’ casualty or
business interruption insurance. Upon the occurrence and during the continuance
of an Event of Default, Agent shall have the sole right to file claims under any
property and general liability insurance policies in respect of the Collateral,
to receive, receipt and give acquittance for any payments that may be payable
thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies.

5.7 Inspection. Subject to any restrictions imposed by the DSS or any other
Governmental Authority, Borrower will, and will cause each of its Subsidiaries
to, permit Agent, any Lender, and each of their respective duly authorized
representatives or agents to visit any of its properties and inspect, under
guidance of officers of Borrower or such Subsidiary, any of the properties of
Borrower or such Subsidiary any of its assets or books and records, to examine
and make copies of its books and records, and to discuss its affairs, finances,
and accounts with, and to be advised as to the same by, its officers and
employees (provided an authorized representative of Borrower shall be allowed to
be present) at such reasonable times and intervals as Agent or any Lender, as
applicable, may designate and, so long as no Event of Default has occurred and
is continuing, with reasonable prior notice to Borrower and during regular
business hours.

5.8 Compliance with Laws. Borrower will, and will cause each of its Subsidiaries
to, comply with the requirements of all applicable laws, rules, regulations, and
orders of any Governmental Authority, other than laws, rules, regulations, and
orders the non-compliance with which, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.

5.9 Environmental. Borrower will, and will cause each of its Subsidiaries to,

(a) Keep any property owned by Borrower or its Subsidiaries free of any
Environmental Liens or post bonds or other financial assurances sufficient to
satisfy the obligations or liability evidenced by such Environmental Liens other
than those with respect to Environmental Liabilities that are the subject of a
Permitted Protest,

(b) Comply with Environmental Laws, except where such noncompliance would not
reasonably be expected to result individually or in the aggregate in a material
Environmental Liability, and provide to Agent documentation of such compliance
which Agent reasonably requests,

(c) Promptly notify Agent of any release of which Borrower has knowledge of a
Hazardous Material in any reportable quantity as required pursuant to any
applicable

 

27



--------------------------------------------------------------------------------

Environmental Law from or onto property owned or operated by Borrower or its
Subsidiaries and take any Remedial Actions required by a Governmental Authority
or applicable Environmental Law to abate said release or otherwise to come into
compliance, in all material respects, with applicable Environmental Law, and

(d) Promptly, but in any event within five Business Days of its written receipt
thereof, provide Agent with written notice of any of the following: (i) notice
that an Environmental Lien has been filed against any of the Real Property of
Borrower or its Subsidiaries, (ii) commencement of any Environmental Action or
written notice that an Environmental Action will be filed against Borrower or
its Subsidiaries, or (iii) written notice of a violation, citation, or other
administrative order from a Governmental Authority to Borrower or its
Subsidiaries arising under Environmental Law that, in the case of either (ii) or
(iii) above, could reasonably be expected to result in Borrower or any
Subsidiary incurring, individually or in the aggregate, material Environmental
Liabilities or otherwise materially impairing the value or transferability of
any Real Property owned by or operated by Borrower or any of its Subsidiaries.
The matters disclosed on Schedule 4.11 to the Disclosure Letter shall be deemed
exceptions to this Section 5.9.

5.10 Disclosure Updates. Borrower will, promptly and in no event later than five
Business Days after obtaining knowledge thereof, notify Agent if any written
information, exhibit, or report furnished to Agent or the Lenders contained, at
the time it was furnished, any untrue statement of a material fact or omitted to
state any material fact necessary to make the statements contained therein not
misleading in light of the circumstances in which made. The foregoing to the
contrary notwithstanding, any notification pursuant to the foregoing provision
will not cure or remedy the effect of the prior untrue statement of a material
fact or omission of any material fact nor shall any such notification have the
effect of amending or modifying this Agreement or any of the Schedules hereto.

5.11 Formation of Subsidiaries. Borrower will, at the time that any U.S. Loan
Party forms any direct or indirect wholly-owned Domestic Subsidiary or Canadian
Subsidiary or acquires any direct or indirect wholly-owned Domestic Subsidiary
or Canadian Subsidiary after the Closing Date (other than any Immaterial
Subsidiary), within 20 days of such formation or acquisition (or such later date
as permitted by Agent in its sole discretion) (a) cause such new Subsidiary to
provide to Agent a joinder to the applicable Security Agreement, together with
such other security agreements (including mortgages with respect to any Real
Property owned in fee of such new Subsidiary with a fair market value greater
than $500,000), as well as appropriate financing statements (and with respect to
all property subject to a mortgage, fixture filings), all in form and substance
reasonably satisfactory to Agent (including being sufficient to grant Agent a
first priority Lien (subject to Permitted Liens) in and to the assets of such
newly formed or acquired Subsidiary); provided, that the joinder to the
applicable Security Agreement, and such other security agreements shall not be
required to be provided to Agent with respect to any Subsidiary of Borrower that
is a CFC or a Subsidiary of a CFC if the costs to the Loan Parties of providing
such guaranty or such security agreements are unreasonably excessive (as
determined by Agent in consultation with Borrower) in relation to the benefits
to Agent and the Lenders of the security or guarantee afforded thereby;
provided, however, that this exception shall not apply to any Canadian
Subsidiary (other than an Immaterial Subsidiary), each of which shall join the
Canadian Security Agreement and have all of its Equity Interest pledged to the

 

28



--------------------------------------------------------------------------------

extent owned by either a U.S. Loan Party or a Canadian Guarantor, (b) provide,
or cause the applicable Loan Party to provide, to Agent a pledge agreement (or
an addendum to the applicable Security Agreement, or equivalent security in the
relevant jurisdiction) and appropriate certificates and powers or financing
statements, pledging all of the direct or beneficial ownership interest in such
new Subsidiary in form and substance reasonably satisfactory to Agent, to secure
the Obligations of such Loan Party; provided, that only 65% of the total
outstanding voting Equity Interests of any first tier Subsidiary of Borrower
that is a CFC (and none of the Equity Interests of any Subsidiary of such CFC)
shall be required to be pledged with respect to the Obligations; provided,
further, that such pledge agreements, certificates and powers or financing
statements shall not be required if the costs to the Loan Parties of providing
such pledge are unreasonably excessive (as determined by Agent in consultation
with Borrower) in relation to the benefits to Agent and the Lenders of the
security afforded thereby (which pledge, if reasonably requested by Agent, shall
be governed by the laws of the jurisdiction of such Subsidiary) provided,
however, that this exception shall not apply to any Canadian Subsidiary (other
than an Immaterial Subsidiary), each of which shall join the Canadian Security
Agreement and have all of its Equity Interests pledged to the extent owned by
either a U.S. Loan Party or a Canadian Guarantor, and (c) provide to Agent all
other documentation, including one or more opinions of counsel reasonably
satisfactory to Agent, which, in its opinion, is appropriate with respect to the
execution and delivery of the applicable documentation referred to above
(including policies of title insurance or other documentation with respect to
all Real Property owned in fee and subject to a mortgage). Any document,
agreement, or instrument executed or issued pursuant to this Section 5.11 shall
constitute a Loan Document.

5.12 Further Assurances. Borrower will, and will cause each of the other Loan
Parties to, at any time upon the reasonable request of Agent, execute or deliver
to Agent any and all financing statements, fixture filings, security agreements,
pledges, assignments, mortgages, deeds of trust, opinions of counsel, and all
other documents (the “Additional Documents”) that Agent may reasonably request
in form and substance reasonably satisfactory to Agent, to create, perfect, and
continue perfected or to better perfect Agent’s Liens in all of the assets of
Borrower and its Subsidiaries (whether now owned or hereafter arising or
acquired, tangible or intangible, real or personal), to create and perfect Liens
in favor of Agent in any Real Property acquired by Borrower or any other Loan
Party with a fair market value in excess of $500,000, and in order to fully
consummate all of the transactions contemplated hereby and under the other Loan
Documents; provided, that the foregoing shall not apply to provide security for
an Obligation from any Subsidiary of Borrower that is a CFC or a Subsidiary of a
CFC if the costs to the Loan Parties of providing such documents are
unreasonably excessive (as determined by Agent in consultation with Borrower) in
relation to the benefits to Agent and the Lenders of the security afforded
thereby; provided, however, that this exception shall not apply to any Canadian
Subsidiary, each of which shall enter join the Canadian Security Agreement and
have all of its Equity Interest pledged to the extent owned by either a US Loan
Party or a Canadian Guarantor. To the maximum extent permitted by applicable
law, if any Loan Party refuses or fails to execute or deliver any reasonably
requested Additional Documents within a reasonable period of time following the
request to do so, each other Loan Party hereby authorizes Agent to execute any
such Additional Documents in the applicable Loan Party’s name and authorizes
Agent to file such executed Additional Documents in any appropriate filing
office. In furtherance of, and not in limitation of, the foregoing, each Loan
Party shall take such actions as Agent may reasonably request from time to time
to ensure that the Obligations are guarantied by the Guarantors and are

 

29



--------------------------------------------------------------------------------

secured by substantially all of the assets of Borrower and its Subsidiaries,
including all of the outstanding capital Equity Interests of its Subsidiaries
(subject to exceptions and limitations contained in the Loan Documents with
respect to CFCs and their Subsidiaries).

5.13 Lender Meetings. Borrower will, within 90 days after the close of each
fiscal year of Borrower, at the request of Agent or of the Required Lenders and
upon reasonable prior notice, hold a meeting (at a mutually agreeable location
and time or, at the option of Agent, by conference call) with all Lenders who
choose to attend such meeting at which meeting shall be reviewed the financial
results of the previous fiscal year and the financial condition of Borrower and
its Subsidiaries and the projections presented for the current fiscal year of
Borrower.

5.14 [Intentionally Omitted].

5.15 [Intentionally Omitted].

5.16 Material Contracts. Contemporaneously with the delivery of each quarterly
Compliance Certificate pursuant to Section 5.1, Borrower will provide Agent with
copies of (a) each Material Contract entered into since the delivery of the
previous quarterly Compliance Certificate, and (b) each material amendment or
modification of any Material Contract entered into since the delivery of the
previous quarterly Compliance Certificate.

5.17 Post-Closing Obligations. Borrower and its Subsidiaries shall deliver each
of the items referenced on Schedule 5.17 hereto within the time periods allotted
therein (including any extensions granted thereunder).

6. NEGATIVE COVENANTS.

Borrower covenants and agrees that, until payment in full of the Obligations:

6.1 Indebtedness. Borrower will not, and will not permit any of its Subsidiaries
to create, incur, assume, suffer to exist, guarantee, or otherwise become or
remain, directly or indirectly, liable with respect to any Indebtedness, except
for Permitted Indebtedness.

6.2 Liens. Borrower will not, and will not permit any of its Subsidiaries to
create, incur, assume, or suffer to exist, directly or indirectly, any Lien on
or with respect to any of its assets, of any kind, whether now owned or
hereafter acquired, or any income or profits therefrom, except for Permitted
Liens.

6.3 Restrictions on Fundamental Changes. Borrower will not, and will not permit
any of its Subsidiaries to,

(a) Other than in order to consummate a Permitted Acquisition, consummate any
merger, amalgamation, consolidation, reorganization, or recapitalization, or
reclassify its Equity Interests, except for (i) any merger or amalgamation
between or among Loan Parties, provided, that Borrower must be the surviving
entity of any such merger to which it is a party, (ii) any merger between a Loan
Party and a Subsidiary of such Loan Party that is not a Loan Party so long as
such Loan Party is the surviving entity of any such merger, and (iii) any merger
or amalgamation between or among Subsidiaries of Borrower that are not Loan
Parties,

 

30



--------------------------------------------------------------------------------

(b) liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution), except for (i) the liquidation or dissolution of non-operating
Subsidiaries of Borrower with nominal assets and nominal liabilities, (ii) the
liquidation or dissolution of a Loan Party (other than Borrower) or any of its
Wholly-Owned Subsidiaries so long as all of the assets (including any interest
in any Equity Interests) of such liquidating or dissolving Loan Party or
Subsidiary are transferred to a Loan Party that is not liquidating or
dissolving, or (iii) the liquidation or dissolution of a Subsidiary of Borrower
that is not a Loan Party so long as all of the assets of such liquidating or
dissolving Subsidiary are transferred to a Subsidiary of Borrower that is not
liquidating or dissolving (other than any such Subsidiary the Equity Interests
of which (or any portion thereof) is subject to a Lien in favor of Agent, in
which case the assets of such liquidating or dissolving Subsidiary must be
transferred to Borrower or a Subsidiary of Borrower the Equity Interests of
which are subject to a Lien in favor of Agent), or

(c) suspend or cease operating a substantial portion of its or their business,
except as permitted pursuant to clauses (a) or (b) above or in connection with a
transaction permitted under Section 6.4.

6.4 Disposal of Assets. Other than Permitted Dispositions or transactions
expressly permitted by Sections 6.3 or 6.9, Borrower will not, and will not
permit any of its Subsidiaries to convey, sell, lease, license, assign,
transfer, or otherwise dispose of any of its or their assets.

6.5 Nature of Business. Borrower will not, and will not permit any of its
Subsidiaries to make any change in the nature of its or their business as
described in Schedule 6.5 to the Disclosure Letter or acquire any properties or
assets that are not reasonably related or ancillary to the conduct of such
business activities; provided, that the foregoing shall not prevent Borrower or
its Subsidiaries from engaging in any business that is reasonably related or
ancillary to its or their business.

6.6 Prepayments and Amendments. Borrower will not, and will not permit any of
its Subsidiaries to,

(a) Except in connection with Refinancing Indebtedness permitted by Section 6.1,

(i) optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of Borrower or its Subsidiaries, other than (A) the Obligations in
accordance with this Agreement, (B) Permitted Intercompany Advances and
Permitted RF2M UK Intercompany Loans, and (C) prepayments of Indebtedness in
connection with the sale, transfer or other disposition of the Equity Interests
of, or all or substantially all of the assets of (or any division or line of
business of), a Subsidiary in a Permitted Disposition; provided, that the
principal aggregate amount of all Indebtedness prepaid pursuant to this clause
(C) shall not exceed $3,000,000, or

(ii) make any payment on account of Indebtedness that has been contractually
subordinated in right of payment to the Obligations if such payment is not
permitted at such time under the subordination terms and conditions, or

 

31



--------------------------------------------------------------------------------

(b) Directly or indirectly, amend, modify, or change any of the terms or
provisions of

(i) (A) except as permitted by the Intercreditor Agreement, the Revolving Credit
Agreement or (B) any other agreement, instrument, document, indenture, or other
writing evidencing or concerning Indebtedness other than (x) the Obligations in
accordance with this Agreement, (y) Permitted Intercompany Advances, and
(z) Permitted Indebtedness to the extent that such amendment, modification or
change does not affect the status of such Indebtedness as Permitted Indebtedness
and is not materially adverse to the Lenders;

(ii) the Governing Documents of any Loan Party or any of its Subsidiaries if the
effect thereof, either individually or in the aggregate, could reasonably be
expected to be materially adverse to the interests of the Lenders; or

(iii) any Material Contract except to the extent that such amendment,
modification, or change could not, individually or in the aggregate, reasonably
be expected to be materially adverse to the interests of the Lenders.

6.7 Restricted Payments. Borrower will not, and will not permit any of its
Subsidiaries to, make any Restricted Payment; provided, that, so long as it is
permitted by law, and so long as no Default or Event of Default shall have
occurred and be continuing or would result therefrom,

(a) Borrower may (i) make distributions to former employees, officers, or
directors of Borrower or any Subsidiary (or any spouses, ex-spouses, or estates
of any of the foregoing) on account of repurchases or redemptions of Equity
Interests of Borrower held by such Persons or (ii) make payments in respect of
other purchases or repurchases of the Equity Interests of Borrower or any
Subsidiary of Borrower, provided, that the aggregate amount of such redemptions,
purchases or repurchases made by Borrower during the term of this Agreement plus
the amount of Indebtedness outstanding under clause (q) of the definition of
Permitted Indebtedness, does not exceed $2,500,000 in the aggregate,

(b) Borrower may make Restricted Payments pursuant to and in accordance with
stock option plans or other compensation benefit plans, including the retention
of Equity Interests in payment of withholding taxes in connection with
equity-based compensation plans; provided that such redemption is in accordance
with the terms of such stockholder rights plans; provided, further, that the
aggregate amount of Restricted Payments made pursuant to this clause (b) shall
not exceed $1,000,000 in the aggregate;

(c) Borrower may (i) declare and pay dividends payable solely in additional
shares of Series A Mandatorily Redeemable Preferred Stock pursuant to the terms
of the Series A Mandatorily Redeemable Preferred Stock or (ii) accrue or pay in
kind dividends with respect to the Series A Mandatorily Redeemable Preferred
Stock so long as no cash payment is made in respect thereof, and

(d) Borrower may make cash payments in lieu of the issuance of fractional shares
in connection with the conversion of its preferred stock that constitutes
Qualified Equity Interests into common stock (including without limitation the
conversion of Series A Mandatorily Redeemable Preferred Stock into common stock)
in an aggregate amount not to exceed $1,000,000.

 

32



--------------------------------------------------------------------------------

6.8 Accounting Methods. Borrower will not, and will not permit any of its
Subsidiaries to modify or change its fiscal year or its method of accounting
(other than as may be required to conform to GAAP).

6.9 Investments. Borrower will not, and will not permit any of its Subsidiaries
to, directly or indirectly, make or acquire any Investment or incur any
liabilities (including contingent obligations) for or in connection with any
Investment except for Permitted Investments. Notwithstanding anything contained
in this Agreement to the contrary, except for Permitted Intercompany Advances,
Permitted Investments described in clause (e) of the definition thereof and
transactions consummated in accordance with the requirements of Section 6.10(a).

6.10 Transactions with Affiliates. Borrower will not, and will not permit any of
its Subsidiaries to, directly or indirectly, enter into or permit to exist any
transaction with any Affiliate of Borrower, Borrower or any of their respective
Subsidiaries except for :

(a) transactions (other than the payment of management, consulting, monitoring,
or advisory fees) between Borrower or its Subsidiaries, on the one hand, and any
Affiliate of Borrower or its Subsidiaries, on the other hand, so long as such
transactions (i) are fully disclosed to Agent prior to the consummation thereof,
if they involve one or more payments by Borrower or its Subsidiaries in excess
of $500,000 for any single transaction or series of related transactions, and
(ii) are no less favorable, taken as a whole, to Borrower or its Subsidiaries,
as applicable, than would be obtained in an arm’s length transaction with a
non-Affiliate,

(b) so long as it has been approved by Borrower’s or its applicable Subsidiary’s
board of directors (or comparable governing body) in accordance with applicable
law, any indemnity provided for the benefit of directors (or comparable
managers) of Borrower or its applicable Subsidiary,

(c) so long as it has been approved by Borrower’s or its applicable Subsidiary’s
board of directors (or comparable governing body) in accordance with applicable
law, the payment of reasonable compensation, severance, or employee benefit
arrangements to employees, officers, and outside directors of Borrower and its
Subsidiaries in the ordinary course of business and consistent with industry
practice,

(d) transactions permitted by Section 6.1, Section 6.3, Section 6.7 or
Section 6.9; and

(e) customary fees, indemnities and reimbursements may be paid to non-officer
directors of Borrower and its Subsidiaries.

6.11 Use of Proceeds. Borrower will not, and will not permit any of its
Subsidiaries to use the proceeds of the Term Loan for any purpose other than
(a) to repay, in full, the outstanding principal, accrued interest, and accrued
fees and expenses owing under or in

 

33



--------------------------------------------------------------------------------

connection with the Existing Credit Facility and the other Indebtedness
contemplated to be repaid on the Closing Date and (b) to pay the fees, costs,
and expenses incurred in connection with this Agreement, the other Loan
Documents, and the transactions contemplated hereby and thereby, in each case,
as set forth in the Funds Flow Agreement. No part of the proceeds of the Term
Loan will be used to purchase or carry any Margin Stock in violation of the
provisions of Regulation T, U or X of the Board of Governors or to extend credit
to others for the purpose of purchasing or carrying any Margin Stock for any
purpose that violates the provisions of Regulation T, U or X of the Board of
Governors.

6.12 Limitation on Issuance of Equity Interests. Except for the issuance or sale
of Qualified Equity Interests by Borrower, Borrower will not, and will not
permit any of its Subsidiaries to issue or sell or enter into any agreement or
arrangement for the issuance or sale of any of its Equity Interests except
(i) for transfers and replacements of then outstanding shares of capital stock
or other Equity Interests, (ii) for stock splits, stock dividends and other
issuances which do not decrease the percentage ownership of Borrower or any of
its Subsidiaries in any class of the capital stock or other Equity Interests of
such Subsidiary, (iii) to qualify directors to the extent required by applicable
law and for other nominal share issuances to Persons other than Borrower and its
Subsidiaries to the extent required under applicable law, (iv) for issuances by
Subsidiaries of Borrower which are newly created or acquired in accordance with
the terms of this Agreement and (v) Subsidiaries that are not directly or
indirectly wholly-owned by Borrower may issue Equity Interests. Notwithstanding
anything herein to the contrary, API Nanotronics Sub, Inc. may issue Equity
Interests in accordance with the Plan of Arrangement undertaken pursuant to that
certain Combination Agreement dated as of May 5, 2006, by and among Borrower
f/k/a Rubincon Ventures Inc., API Electronics Group Corp., and API Nanotronics
Sub, Inc. f/k/a RVI Sub, Inc. and Exchangeable Shares of API Nanotronics Sub,
Inc. are exchangeable for Equity Interests of Borrower pursuant to (A) the
Support Agreement dated November 6, 2006 between Borrower f/k/a API Nanotronics
Corp. and API Nanotronics Sub, Inc. f/k/a RVI Sub, Inc. and (B) the Voting and
Exchange Trust Agreement dated November 6, 2006 among Borrower f/k/a API
Nanotronics Corp., API Nanotronics Sub, Inc. f/k/a RVI Sub, Inc. and Equity
Transfer & Trust Company.

6.13 [Intentionally Omitted].

6.14 Immaterial Subsidiaries. Borrower will not permit any Immaterial Subsidiary
to (a) own any assets (other than assets of a de minimis nature), (b) have any
liabilities (other than liabilities of a de minimis nature), or (c) engage in
any business activity other than the maintenance of its existence and any
actions taken to liquidate or wind up the business of such Immaterial
Subsidiary.

6.15 Canadian Pension Plans. None of the Canadian Subsidiaries shall establish
or commence contributing to or otherwise participate in any Canadian Pension
Plans.

7. FINANCIAL COVENANTS.

Borrower covenants and agrees that, until payment in full of the Obligations,
Borrower will:

 

34



--------------------------------------------------------------------------------

(a) Interest Coverage Ratio. Have an Interest Coverage Ratio, measured on a
quarter-end basis, of at least the required amount set forth in the following
table for the applicable period set forth opposite thereto:

 

Applicable Ratio

  

Applicable Period

1.50:1.00    For the one quarter period ending on February 28, 2013 1.70:1.00   
For the two quarter period ending on May 31, 2013 1.90:1.00    For the three
quarter period ending on August 31, 2013 1.90:1.00    For the Test Period ending
on November 30, 2013 2.10.1.00    For the Test Period ending on February 28,
2014 2.10.1.00    For the Test Period ending on May 31, 2014 2.20.1.00    For
the Test Period ending on August 31, 2014 2.50.1.00    For the Test Period
ending on November 30, 2014 2.60.1.00    For the Test Period ending on
February 28, 2015 2.70.1.00    For the Test Period ending on May 31, 2015
2.75.1.00    For the Test Period ending on August 31, 2015 2.75.1.00    For the
Test Period ending on November 30, 2015 2.90:1.00    For the Test Period ending
on February 29, 2016 2.90:1.00    For the Test Period ending on May 31, 2016
3.00:1.00    For the Test Period ending on August 31, 2016 3.20:1.00    For the
Test Period ending on November 30, 2016 3.30:1.00    For the Test Period ending
on February 28, 2017 3.40:1.00    For the Test Period ending on May 31, 2017
3.50:1.00    For the Test Period ending on August 31, 2017 3.50:1.00    For the
Test Period ending on November 30, 2017 3.75:1.00    For the Test Period ending
on February 28, 2018

 

35



--------------------------------------------------------------------------------

(b) Capital Expenditures. Make Capital Expenditures (excluding the amount, if
any, of Capital Expenditures made with Net Cash Proceeds reinvested pursuant to
the proviso in Section 2.4(e)(ii)) in any fiscal year in an amount less than or
equal to, but not greater than, the amount set forth in the following table for
the applicable period:

 

Fiscal Year 2013   Fiscal Year 2014   Fiscal Year 2015   Fiscal Year 2016  
Fiscal Year 2017 $4,000,000   $4,000,000   $4,000,000   $4,000,000   $4,000,000

provided, that if the amount of the Capital Expenditures permitted to be made in
any fiscal year as set forth in the above table is greater than the actual
amount of the Capital Expenditures (excluding the amount, if any, of Capital
Expenditures made with Net Cash Proceeds reinvested pursuant to the proviso in
Section 2.4(e)(ii)) actually made in such fiscal year (the amount by which such
permitted Capital Expenditures for such fiscal year exceeds the actual amount of
Capital Expenditures for such fiscal year, the “Excess Amount”), then the lesser
of (i) such Excess Amount and (ii) 50% of the amount set forth in the above
table for the next succeeding fiscal year (such lesser amount referred to as the
“Carry-Over Amount”) may be carried forward to the next succeeding Fiscal Year
(the “Succeeding Fiscal Year”); provided, further, that the Carry-Over Amount
applicable to a particular Succeeding Fiscal Year may not be used in that Fiscal
Year until the amount permitted above to be expended in such Fiscal Year has
first been used in full and the Carry-Over Amount applicable to a particular
Succeeding Fiscal Year may not be carried forward to another fiscal year.

(c) Leverage Ratio. Have a Leverage Ratio, measured on a quarter-end basis, of
not greater than the applicable ratio set forth in the following table for the
applicable date set forth opposite thereto:

 

Applicable Ratio

  

Test Period Ending

5.65:1.00    February 28, 2013 5.65:1.00    May 31, 2013 5.50:1.00    August 31,
2013 5.50:1.00    November 30, 2013 4.10:1.00    February 28, 2014 4.00:1.00   
May 31, 2014 3.85:1.00    August 31, 2014 3.85:1.00    November 30, 2014
3.75:1.00    February 28, 2015 3.75:1.00    May 31, 2015

 

36



--------------------------------------------------------------------------------

3.50:1.00    August 31, 2015 3.50:1.00    November 30, 2015 3.25:1.00   
February 29, 2016 3.25:1.00    May 31, 2016 3.15:1.00    August 31, 2016
3.15:1.00    November 30, 2016 3.05:1.00    February 28, 2017 3.00:1.00   
May 31, 2017 2.80:1.00    August 31, 2017 2.80:1.00    November 30, 2017
2.70:1.00    February 28, 2018

8. EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

8.1 Payments. If Borrower fails to pay when due and payable, or when declared
due and payable pursuant to Section 9.1, (a) all or any portion of the
Obligations consisting of interest, fees, or charges due the Lender Group,
reimbursement of Lender Group Expenses, or other amounts (other than any portion
thereof constituting principal) constituting Obligations (including any portion
thereof that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), and such failure continues for a period of three
Business Days, or (b) all or any portion of the principal of the Term Loan;

8.2 Covenants. If any Loan Party or any of its Subsidiaries:

(a) fails to perform or observe any covenant or other agreement contained in any
of (i) Sections 5.1, 5.2, 5.3 (solely if Borrower is not in good standing in its
jurisdiction of organization), 5.6, 5.7 (solely if Borrower refuses to allow
Agent or its representatives or agents to visit Borrower’s properties, inspect
its assets or books or records, examine and make copies of its books and
records, or discuss Borrower’s affairs, finances, and accounts with officers and
employees of Borrower), 5.10, 5.13, 5.14, 5.15, or 5.17 of this Agreement,
(ii) Section 6 of this Agreement, (iii) Section 7 of this Agreement,
(iv) Section 7 of the U.S. Security Agreement or (v) Section 7 of the Canadian
Security Agreement;

 

37



--------------------------------------------------------------------------------

(b) fails to perform or observe any covenant or other agreement contained in any
of Sections 5.3 (other than if Borrower is not in good standing in its
jurisdiction of organization), 5.4, 5.5, 5.8, 5.11, and 5.12 of this Agreement
and such failure continues for a period of 10 days after the earlier of (i) the
date on which such failure shall first become known to any executive officer of
Borrower or (ii) the date on which written notice thereof is given to Borrower
by Agent; or

(c) fails to perform or observe any covenant or other agreement contained in
this Agreement, or in any of the other Loan Documents, in each case, other than
any such covenant or agreement that is the subject of another provision of this
Section 8 (in which event such other provision of this Section 8 shall govern),
and such failure continues for a period of 30 days after the earlier of (i) the
date on which such failure shall first become known to any officer of Borrower
or (ii) the date on which written notice thereof is given to Borrower by Agent;

8.3 Judgments. If one or more judgments, orders, or awards for the payment of
money in an aggregate amount of $3,000,000, or more (except to the extent fully
covered (other than to the extent of customary deductibles) by insurance
pursuant to which the insurer has not denied coverage) is entered or filed
against a Loan Party or any of its Subsidiaries, or with respect to any of their
respective assets, and either (a) there is a period of 30 consecutive days at
any time after the entry of any such judgment, order, or award during which
(1) the same is not discharged, satisfied, vacated, or bonded pending appeal, or
(2) a stay of enforcement thereof is not in effect, or (b) enforcement
proceedings are commenced upon such judgment, order, or award;

8.4 Voluntary Bankruptcy, etc. If an Insolvency Proceeding is commenced by a
Loan Party or any of its Subsidiaries or any Loan Party or any of its
Subsidiaries shall (i) apply or file for, consent to or suffer the appointment
of, or the taking of possession by, a receiver, interim receiver, sequestrator,
administrator, monitor, custodian, trustee, liquidator or any other Person with
similar powers or fiduciary of itself or of all or a substantial part of its
property, or (ii) make a general assignment for the benefit of creditors;

8.5 Involuntary Bankruptcy, etc. If an Insolvency Proceeding is commenced
against a Loan Party or any of its Subsidiaries and any of the following events
occur: (a) such Loan Party or such Subsidiary consents to the institution of
such Insolvency Proceeding against it, (b) the petition commencing the
Insolvency Proceeding is not timely controverted, (c) the petition commencing
the Insolvency Proceeding is not dismissed within 60 calendar days of the date
of the filing thereof, (d) an interim trustee is appointed to take possession of
all or any substantial portion of the properties or assets of, or to operate all
or any substantial portion of the business of, such Loan Party or its
Subsidiary, (e) an order for relief shall have been issued or entered therein,
or (f) if any Loan Party or any of its Subsidiaries (i) be issued or enforced
upon or against all of the Collateral, or any substantial part of the Collateral
a distress, warrant, garnishment, attachment, sequestration, execution, levy,
writ, or any other similar process or any third party demand issued by any
Governmental Authority, administrative body or taxation authority or any other
seizure is made by any such authorities on any part of the Collateral; (ii) be
declared or be adjudicated a bankrupt or insolvent, (iii) be issued any notice
of intention to enforce against the Collateral or any part thereof nor suffer
the enforcement against same by any holder of any security, interest, mortgage,
lien, charge, claim or any other encumbrance, (iv) be

 

38



--------------------------------------------------------------------------------

wound up, dissolved or liquidated under any Applicable law or otherwise, or
become subject to the Winding-up and Restructuring Act (Canada) or have its
existence terminated or pass any resolution in connection with the foregoing, or
(iv) has any third party demand issued by the Crown, Governmental Authority,
administrative body or any taxation authority, or any of the Collateral, or any
other seizure is made by any such authorities on any part of the Collateral;

8.6 Default Under Other Agreements. If there is (A) an “Event of Default” under
the Revolving Credit Agreement (and as defined therein) or (B) a default in one
or more agreements to which a Loan Party or any of its Subsidiaries is a party
with one or more third Persons relative to a Loan Party’s or any of its
Subsidiaries’ Indebtedness involving an aggregate amount of $3,000,000 or more,
and such default (i) occurs at the final maturity of the obligations thereunder,
or (ii) results in a right by such third Person, irrespective of whether
exercised, to accelerate the maturity of such Loan Party’s or its Subsidiary’s
obligations thereunder;

8.7 Representations, etc. If any warranty, representation, certificate,
statement, or Record made herein or in any other Loan Document or delivered in
writing to Agent or any Lender in connection with this Agreement or any other
Loan Document proves to be untrue;

8.8 Guaranty. If the obligation of any Guarantor under the guaranty contained in
a Security Agreement is limited or terminated by operation of law or by such
Guarantor (other than as permitted by or in accordance with the terms of this
Agreement);

8.9 Security Documents. If any Security Agreement or any other Loan Document
that purports to create a Lien, shall, for any reason, fail or cease to create a
valid and perfected and, except to the extent of Permitted Liens which are
non-consensual Permitted Liens, permitted purchase money Liens or the interests
of lessors under Capital Leases or subject to the Intercreditor Agreement, the
Liens of the ABL Agent, first priority Lien on the Collateral covered thereby,
except (a) as a result of a disposition of the applicable Collateral in a
transaction permitted under this Agreement, (b) with respect to Collateral the
aggregate value of which, for all such Collateral, does not exceed at any time,
$500,000 or (c) as the result of an action or failure to act on the part of
Agent;

8.10 Loan Documents. The validity or enforceability of any Loan Document shall
at any time for any reason (other than solely as the result of an action or
failure to act on the part of Agent) be declared to be null and void, or a
proceeding shall be commenced by a Loan Party or its Subsidiaries, or by any
Governmental Authority having jurisdiction over a Loan Party or its
Subsidiaries, seeking to establish the invalidity or unenforceability thereof,
or a Loan Party or its Subsidiaries shall deny that such Loan Party or its
Subsidiaries has any liability or obligation purported to be created under any
Loan Document; or

8.11 Change of Control. A Change of Control shall occur.

9. RIGHTS AND REMEDIES.

9.1 Rights and Remedies. Upon the occurrence and during the continuation of an
Event of Default, Agent may and, at the instruction of the Required Lenders,
shall (in each case under clauses (a) or (b) by written notice to Borrower), in
addition to any other rights or remedies provided for hereunder or under any
other Loan Document or by applicable law, do any one or more of the following:

 

39



--------------------------------------------------------------------------------

(a) declare the principal of, and any and all accrued and unpaid interest and
fees in respect of, the Term Loan and all other Obligations, whether evidenced
by this Agreement (including, without limitation, the Prepayment Premium) or by
any of the other Loan Documents to be immediately due and payable, whereupon the
same shall become and be immediately due and payable and Borrower shall be
obligated to repay all of such Obligations in full, without presentment, demand,
protest, or further notice or other requirements of any kind, all of which are
hereby expressly waived by Borrower; and

(b) exercise all other rights and remedies available to Agent or the Lenders
under the Loan Documents, under applicable law, or in equity.

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5 in addition to the remedies
set forth above, without any notice to Borrower or any other Person or any act
by the Lender Group, the Obligations, inclusive of the principal of, and any and
all accrued and unpaid interest and fees in respect of, the Term Loan and all
other Obligations, whether evidenced by this Agreement or by any of the other
Loan Documents, shall automatically become and be immediately due and payable
and Borrower shall automatically be obligated to repay all of such Obligations
in full, without presentment, demand, protest, or notice or other requirements
of any kind, all of which are expressly waived by Borrower.

If the Obligations are accelerated for any reason, including because of default,
sale, or encumbrance (including that by operation of law or otherwise), the
Prepayment Premium and any unamortized discount on Term Loans will also be due
and payable as though said indebtedness was voluntarily prepaid and shall
constitute part of the Obligations, in view of the impracticability and extreme
difficulty of ascertaining actual damages and by mutual agreement of the parties
as to a reasonable calculation of each Lender’s lost profits as a result
thereof. Any Prepayment Premium and unamortized discount on the Term Loan
payable above shall be presumed to be the liquidated damages sustained by each
Lender as the result of the early termination and Borrower agrees that it is
reasonable under the circumstances currently existing. The Prepayment Premium
and any unamortized discount on the Term Loan shall also be payable in the event
the Obligations (and/or this Agreement) are satisfied or released by foreclosure
(whether by power of judicial proceeding), deed in lieu of foreclosure or by any
other means. BORROWER EXPRESSLY WAIVES THE PROVISIONS OF ANY PRESENT OR FUTURE
STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE FOREGOING
PREPAYMENT PREMIUM AND ANY UNAMORTIZED DISCOUNT ON THE TERM LOAN IN CONNECTION
WITH ANY SUCH ACCELERATION. Borrower expressly agrees that: (A) the Prepayment
Premium and any discount on the Term Loan provided for herein is reasonable and
is the product of an arm’s length transaction between sophisticated business
people, ably represented by counsel; (B) the Prepayment Premium and any
unamortized discount on the Term Loans shall be payable notwithstanding the then
prevailing market rates at the time payment is made; (C) there has been a course
of conduct between Lenders and Borrower giving specific consideration in this
transaction for such agreement to pay the Prepayment Premium and any unamortized
discount on the Term Loan; and

 

40



--------------------------------------------------------------------------------

(D) Borrower shall be estopped hereafter from claiming differently than as
agreed to in this paragraph. Borrower expressly acknowledges that its agreement
to pay the Prepayment Premium and any unamortized discount on the Term Loans to
Lenders as herein described is a material inducement to Lenders to make the Term
Loan.

9.2 Remedies Cumulative. The rights and remedies of the Lender Group under this
Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The Lender Group shall have all other rights and remedies not
inconsistent herewith as provided under the Code, the PPSA, by law, or in
equity. No exercise by the Lender Group of one right or remedy shall be deemed
an election, and no waiver by the Lender Group of any Event of Default shall be
deemed a continuing waiver. No delay by the Lender Group shall constitute a
waiver, election, or acquiescence by it. No failure to exercise, nor any delay
in exercising, on the part of Agent or any member of the Lender Group, any right
or remedy under the Loan Documents shall operate as a waiver, nor shall any
single or partial exercise of any right or remedy prevent any further or other
exercise or the exercise of any other right or remedy.

10. WAIVERS; INDEMNIFICATION.

10.1 Demand; Protest; etc. Borrower waives demand, protest, notice of protest,
notice of default or dishonor, notice of payment and nonpayment, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of documents,
instruments, chattel paper, and guarantees at any time held by the Lender Group
on which Borrower may in any way be liable.

10.2 The Lender Group’s Liability for Collateral. Borrower hereby agrees that:
(a) so long as Agent complies with its obligations, if any, under the Code or
the PPSA, the Lender Group shall not in any way or manner be liable or
responsible for: (i) the safekeeping of the Collateral, (ii) any loss or damage
thereto occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by Borrower.

10.3 Indemnification. Borrower shall pay, indemnify, defend, and hold the
Agent-Related Persons, the Lender-Related Persons (each, an “Indemnified
Person”) harmless (to the fullest extent permitted by law) from and against any
and all claims, demands, suits, actions, investigations, proceedings,
liabilities, fines, costs, penalties, and damages, and all reasonable and
documented fees and disbursements of attorneys, experts, or consultants and all
other reasonable and documented costs and out-of-pocket expenses actually
incurred in connection therewith or in connection with the enforcement of this
indemnification (as and when they are incurred and irrespective of whether suit
is brought), at any time asserted against, imposed upon, or incurred by any of
them (a) in connection with or as a result of or related to the execution and
delivery (provided that Borrower shall not be liable for costs and expenses
(including attorneys fees) of any Lender (other than Guggenheim) incurred in
advising, structuring, drafting, reviewing, administering or syndicating the
Loan Documents), enforcement, performance, or administration (including any
restructuring or workout with respect hereto) of this Agreement, any of the
other Loan Documents, or the transactions contemplated hereby or thereby or the
monitoring of Borrower’s and its Subsidiaries’ compliance with the terms of the
Loan

 

41



--------------------------------------------------------------------------------

Documents (provided, that the indemnification in this clause (a) shall not
extend to (i) disputes solely between or among the Lenders that do not involve
any acts or omissions of any Loan Party, or (ii) disputes solely between or
among the Lenders and their respective Affiliates that do not involve any acts
or omissions of any Loan Party; it being understood and agreed that the
indemnification in this clause (a) shall extend to Agent (but not the Lenders)
relative to disputes between or among Agent on the one hand, and one or more
Lenders, or one or more of their Affiliates, on the other hand, or (iii) any
Taxes or any costs attributable to Taxes, which shall be governed by
Section 16), (b) with respect to any actual or prospective investigation,
litigation, or proceeding related to this Agreement, any other Loan
Document, the making of the Term Loan, or the use of the proceeds of the Term
Loan (irrespective of whether any Indemnified Person is a party thereto (and
regardless of whether such matter is initiated by a third party or by Borrower,
a Lender, any other Loan Party or any of their respective Affiliates)), or any
act, omission, event, or circumstance in any manner related thereto, and (c) in
connection with or arising out of any presence or release of Hazardous Materials
at, on, under, to or from any assets or properties owned, leased or operated by
Borrower or any of its Subsidiaries or any Environmental Actions, Environmental
Liabilities or Remedial Actions related in any way to any such assets or
properties of Borrower or any of its Subsidiaries (each and all of the
foregoing, the “Indemnified Liabilities”). The foregoing to the contrary
notwithstanding, Borrower shall not have any obligation to any Indemnified
Person under this Section 10.3 with respect to any Indemnified Liability that a
court of competent jurisdiction finally determines to have resulted from the
gross negligence or willful misconduct of such Indemnified Person or its
officers, directors, employees, attorneys, or agents. This provision shall
survive the termination of this Agreement and the repayment in full of the
Obligations. If any Indemnified Person makes any payment to any other
Indemnified Person with respect to an Indemnified Liability as to which Borrower
was required to indemnify the Indemnified Person receiving such payment, the
Indemnified Person making such payment is entitled to be indemnified and
reimbursed by Borrower with respect thereto. WITHOUT LIMITATION, THE FOREGOING
INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH RESPECT TO INDEMNIFIED
LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF ANY
NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

11. NOTICES.

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile. In the case of notices or
demands to Borrower or Agent, as the case may be, they shall be sent to the
respective address set forth below:

 

If to Borrower:

   4705 S. Apopka Vineland Road, Suite 210    Orlando, Florida 32819    Attn:
Brian R. Kahn, Chairman    Fax No. (208) 728-8007

 

42



--------------------------------------------------------------------------------

with copies to:

   WILSON, SONSINI GOODRICH & ROSATI, P.C.    One Market Plaza    Spear Tower,
Suite 3300    San Francisco, California 94105    Attn: John Mao, Esq.    Fax
No.: (650) 493-6811

If to Agent:

   GUGGENHEIM CORPORATE FUNDING, LLC    135 East 57th Street, 6th Fl    New
York, New York 10022    Attn: Legal Department    Fax No.: (212) 389-8107

with copies to:

   WEIL GOTSHAL & MANGES LLP    767 Fifth Avenue    New York, New York 10153   
Attn: Douglas Urquhart, Esq.    Fax No.: (212) 310-8007

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 11, shall be
deemed received on the earlier of the date of actual receipt or three Business
Days after the deposit thereof in the mail; provided, that (a) notices sent by
overnight courier service shall be deemed to have been given when received,
(b) notices by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient) and (c) notices by electronic mail shall be deemed received
upon the sender’s receipt of an acknowledgment from the intended recipient (such
as by the “return receipt requested” function, as available, return email or
other written acknowledgment).

12. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.

(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND ANY
CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

43



--------------------------------------------------------------------------------

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED
IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. BORROWER AND
EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR
TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH
THIS SECTION 12(b).

(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND EACH MEMBER
OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A JURY
TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR
INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH A
“CLAIM”). BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A
COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

(d) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF
NEW YORK AND THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(e) NO CLAIM MAY BE MADE BY ANY LOAN PARTY AGAINST AGENT OR ANY LENDER, OR ANY
AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR
ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL,
PUNITIVE OR EXEMPLARY DAMAGES OR LOSSES IN RESPECT OF ANY CLAIM FOR BREACH OF
CONTRACT

 

44



--------------------------------------------------------------------------------

OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF OR RELATED TO THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION,
OR EVENT OCCURRING IN CONNECTION THEREWITH, AND EACH LOAN PARTY HEREBY WAIVES,
RELEASES, AND AGREES NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT
ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

13. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

13.1 Assignments and Participations.

(a) (i) Subject to the conditions set forth in clause (a)(ii) below, any Lender
may assign and delegate all or any portion of its rights and duties under the
Loan Documents (including the Obligations owed to it and its Commitments) to one
or more assignees (each, an “Assignee”), with the prior written consent (such
consent not be unreasonably withheld or delayed) of:

(A) Borrower; provided, that no consent of Borrower shall be required (1) if an
Event of Default has occurred and is continuing, or (2) in connection with an
assignment to a Person that is a Lender or an Affiliate (other than natural
persons) of a Lender; provided, further, that Borrower shall be deemed to have
consented to a proposed assignment unless they object thereto by written notice
to Agent within five Business Days after having received notice thereof; and

(B) Agent.

(ii) Assignments shall be subject to the following additional conditions:

(A) no assignment may be made (i) so long as no Event of Default has occurred
and is continuing, to an Ineligible Institution, (ii) so long as no Event of
Default has occurred and is continuing, to a Competitor, or (iii) to a natural
person,

(B) no assignment may be made to a Loan Party, an Affiliate of a Loan Party, or
any Sponsor Affiliated Entity, unless, in the case of a Sponsor Affiliated
Entity, such assignment is made with the consent of Agent in its sole
discretion,

(C) the amount of the Term Loan and the other rights and obligations of the
assigning Lender hereunder and under the other Loan Documents subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to Agent) shall be in a minimum amount
(unless waived by Agent) of $5,000,000 (except such minimum amount shall not
apply to (I) an assignment or delegation by any Lender to any other Lender, an
Affiliate of any Lender, or a Related Fund of such Lender or (II) a group of new
Lenders, each of which is an Affiliate of each other or a Related Fund of such
new Lender to the extent that the aggregate amount to be assigned to all such
new Lenders is at least $5,000,000),

 

45



--------------------------------------------------------------------------------

(D) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,

(E) the parties to each assignment shall execute and deliver to Agent an
Assignment and Acceptance; provided, that Borrower and Agent may continue to
deal solely and directly with the assigning Lender in connection with the
interest so assigned to an Assignee until written notice of such assignment,
together with payment instructions, addresses, and related information with
respect to the Assignee, have been given to Borrower and Agent by such Lender
and the Assignee,

(F) unless waived by Agent, the assigning Lender or Assignee has paid to Agent,
for Agent’s separate account, a processing fee in the amount of $3,500, and

(G) the assignee, if it is not a Lender, shall deliver to Agent an
Administrative Questionnaire in a form approved by Agent (the “Administrative
Questionnaire”).

(b) From and after the date that Agent receives the executed Assignment and
Acceptance and, if applicable, payment of the required processing fee, (i) the
Assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall be a “Lender” and shall have the rights and obligations of a
Lender under the Loan Documents, and (ii) the assigning Lender shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (except with respect to Section 10.3) and be released from any future
obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto); provided, that nothing contained
herein shall release any assigning Lender from obligations that survive the
termination of this Agreement, including such assigning Lender’s obligations
under Section 15 and Section 17.9(a).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrower or the
performance or observance by Borrower of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(iv) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own

 

46



--------------------------------------------------------------------------------

credit decisions in taking or not taking action under this Agreement, (v) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to
Agent, by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto, and (vi) such Assignee agrees that it will
perform all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.

(d) Immediately upon Agent’s receipt of the required processing fee, if
applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(a), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Term Loan Exposure arising therefrom. The Term Loan
Exposure allocated to each Assignee shall reduce such Term Loan Exposure of the
assigning Lender pro tanto.

(e) Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons (a “Participant”) participating interests in all
or any portion of its Obligations, its Commitment, and the other rights and
interests of that Lender (the “Originating Lender”) hereunder and under the
other Loan Documents; provided, that (i) the Originating Lender shall remain a
“Lender” for all purposes of this Agreement and the other Loan Documents and the
Participant receiving the participating interest in the Obligations and the
other rights and interests of the Originating Lender hereunder shall not
constitute a “Lender” hereunder or under the other Loan Documents and the
Originating Lender’s obligations under this Agreement shall remain unchanged,
(ii) the Originating Lender shall remain solely responsible for the performance
of such obligations, (iii) Borrower, Agent, and the Lenders shall continue to
deal solely and directly with the Originating Lender in connection with the
Originating Lender’s rights and obligations under this Agreement and the other
Loan Documents, (iv) no Lender shall transfer or grant any participating
interest under which the Participant has the right to approve any amendment to,
or any consent or waiver with respect to, this Agreement or any other Loan
Document, except to the extent such amendment to, or consent or waiver with
respect to this Agreement or of any other Loan Document would (A) extend the
final maturity date of the Obligations hereunder in which such Participant is
participating, (B) reduce the interest rate applicable to the Obligations
hereunder in which such Participant is participating, (C) release all or
substantially all of the Collateral or guaranties (except to the extent
expressly permitted herein or in any of the Loan Documents) supporting the
Obligations hereunder in which such Participant is participating, (D) postpone
the payment of, or reduce the amount of, the interest or fees payable to such
Participant through such Lender (other than a waiver of default interest), or
(E) decreases the amount or postpones the due dates of scheduled principal
repayments or prepayments or premiums payable to such Participant through such
Lender, (v) no participation shall be sold to a natural person, (vi) no
participation shall be sold to a Loan Party or an Affiliate of a Loan Party, and
(vii) notwithstanding anything to the contrary herein, including Section 16, all
amounts payable by Borrower hereunder shall be determined as if such Lender had
not sold such participation, except that, if amounts outstanding under this
Agreement are due and unpaid, or shall have been declared or shall have become
due and payable upon the occurrence of an Event of Default, each Participant
shall be deemed to have the right of set off in respect of its participating
interest in amounts owing under this Agreement to the same extent as if the
amount of its participating interest were owing directly to it as a Lender under
this Agreement. The rights of any Participant only shall be derivative through
the

 

47



--------------------------------------------------------------------------------

Originating Lender with whom such Participant participates and no Participant
shall have any rights under this Agreement or the other Loan Documents or any
direct rights as to the other Lenders, Agent, Borrower, the Collateral, or
otherwise in respect of the Obligations. No Participant shall have the right to
participate directly in the making of decisions by the Lenders among themselves.

(f) In connection with any such assignment or participation or proposed
assignment or participation or any grant of a security interest in, or pledge
of, its rights under and interest in this Agreement, a Lender may, subject to
the provisions of Section 17.9, disclose all documents and information which it
now or hereafter may have relating to Borrower and its Subsidiaries and their
respective businesses.

(g) Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24, and such Federal Reserve Bank may enforce such pledge
or security interest in any manner permitted under applicable law.

(h) Agent (as a non-fiduciary agent on behalf of Borrower) shall maintain, or
cause to be maintained, a register (the “Register”) on which it enters the name
and address of each Lender as the registered owner of the Term Loan (and the
principal amount thereof and stated interest thereon) held by such Lender (each,
a “Registered Loan”). Other than in connection with an assignment by a Lender of
all or any portion of its portion of the Term Loan to an Affiliate of such
Lender or a Related Fund of such Lender (i) a Registered Loan (and the
registered note, if any, evidencing the same) may be assigned or sold in whole
or in part only by registration of such assignment or sale on the Register (and
each registered note shall expressly so provide) and (ii) any assignment or sale
of all or part of such Registered Loan (and the registered note, if any,
evidencing the same) may be effected only by registration of such assignment or
sale on the Register, together with the surrender of the registered note, if
any, evidencing the same duly endorsed by (or accompanied by a written
instrument of assignment or sale duly executed by) the holder of such registered
note, whereupon, at the request of the designated assignee(s) or transferee(s),
one or more new registered notes in the same aggregate principal amount shall be
issued to the designated assignee(s) or transferee(s). Prior to the registration
of assignment or sale of any Registered Loan (and the registered note, if any
evidencing the same), Borrower shall treat the Person in whose name such
Registered Loan (and the registered note, if any, evidencing the same) is
registered as the owner thereof for the purpose of receiving all payments
thereon and for all other purposes, notwithstanding notice to the contrary. In
the case of any assignment by a Lender of all or any portion of its Term Loan to
an Affiliate of such Lender or a Related Fund of such Lender, and which
assignment is not recorded in the Register, the assigning Lender, on behalf of
Borrower, shall maintain a register comparable to the Register.

(i) In the event that a Lender sells participations in the Registered Loan, such
Lender, as a non-fiduciary agent on behalf of Borrower, shall maintain (or cause
to be maintained) a register on which it enters the name of all participants in
the Registered Loans held by it (and the principal amount (and stated interest
thereon) of the portion of such Registered

 

48



--------------------------------------------------------------------------------

Loans that is subject to such participations) (the “Participant Register”). A
Registered Loan (and the Registered Note, if any, evidencing the same) may be
participated in whole or in part only by registration of such participation on
the Participant Register (and each registered note shall expressly so provide).
Any participation of such Registered Loan (and the registered note, if any,
evidencing the same) may be effected only by the registration of such
participation on the Participant Register.

(j) Agent shall make a copy of the Register (and each Lender shall make a copy
of its Participant Register in the extent it has one) available for review by
Borrower from time to time as Borrower may reasonably request.

13.2 Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, that
Borrower may not assign this Agreement or any rights or duties hereunder without
the Lenders’ prior written consent and any prohibited assignment shall be
absolutely void ab initio. No consent to assignment by the Lenders shall release
Borrower from its Obligations. A Lender may assign this Agreement and the other
Loan Documents and its rights and duties hereunder and thereunder pursuant to
Section 13.1 and, except as expressly required pursuant to Section 13.1, no
consent or approval by Borrower is required in connection with any such
assignment.

14. AMENDMENTS; WAIVERS.

14.1 Amendments and Waivers.

(a) No amendment, waiver or other modification of any provision of this
Agreement or any other Loan Document (other than the Fee Letter), and no consent
with respect to any departure by Borrower therefrom, shall be effective unless
the same shall be in writing and signed by the Required Lenders (or by Agent at
the written request of the Required Lenders) and the Loan Parties that are party
thereto and then any such waiver or consent shall be effective, but only in the
specific instance and for the specific purpose for which given; provided, that
no such waiver, amendment, or consent shall, unless in writing and signed by all
of the Lenders directly affected thereby and all of the Loan Parties that are
party thereto, do any of the following:

(i) increase the amount of or extend the expiration date of any Commitment of
any Lender or amend, modify, or eliminate the last sentence of Section 2.4(c),

(ii) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

(iii) reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees, Prepayment Premiums or other
amounts payable hereunder or under any other Loan Document (except (y) in
connection with the waiver of applicability of Section 2.6(c) (which waiver
shall be effective with the written consent of the Required Lenders), and
(z) that any amendment or modification of defined terms used in the financial
covenants in this Agreement shall not constitute a reduction in the rate of
interest or a reduction of fees for purposes of this clause (iii)),

 

49



--------------------------------------------------------------------------------

(iv) amend, modify, or eliminate this Section or any provision of this Agreement
providing for consent or other action by all Lenders,

(v) amend, modify, or eliminate Section 3.1,

(vi) amend, modify, or eliminate Section 15.11,

(vii) other than as permitted by Section 15.11, release Agent’s Lien in and to
any of the Collateral,

(viii) amend, modify, or eliminate the definitions of “Required Lenders” or “Pro
Rata Share”,

(ix) contractually subordinate any of Agent’s Liens (except as provided in the
Intercreditor Agreement),

(x) other than in connection with a merger, liquidation, dissolution or sale of
such Person expressly permitted by the terms hereof or the other Loan Documents,
release Borrower or any Guarantor from any obligation for the payment of money
or consent to the assignment or transfer by Borrower or any Guarantor of any of
its rights or duties under this Agreement or the other Loan Documents,

(xi) amend, modify, or eliminate any of the provisions of Section 2.4(b) or
Section 2.4(e) or (f), or

(xii) amend, modify, or eliminate any of the provisions of Section 13.1 with
respect to assignments to, or participations with, Persons who are Sponsor
Affiliated Entities;

(b) No amendment, waiver, modification, or consent shall amend, modify, waive,
or eliminate,

(i) the definition of, or any of the terms or provisions of, the Fee Letter,
without the written consent of Agent and Borrower (and shall not require the
written consent of any of the Lenders),

(ii) any provision of Section 15 pertaining to Agent, or any other rights or
duties of Agent under this Agreement or the other Loan Documents, without the
written consent of Agent, Borrower, and the Required Lenders;

(c) Anything in this Section 14.1 to the contrary notwithstanding, any
amendment, modification, elimination, waiver, consent, termination, or release
of, or with respect to, any provision of this Agreement or any other Loan
Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of Borrower,
shall not require consent by or the agreement of any Loan Party.

 

50



--------------------------------------------------------------------------------

14.2 Replacement of Certain Lenders.

(a) If (i) any action to be taken by the Lender Group or Agent hereunder
requires the consent, authorization, or agreement of all Lenders or all Lenders
affected thereby and if such action has received the consent, authorization, or
agreement of the Required Lenders but not of all Lenders or all Lenders affected
thereby, or (ii) any Lender makes a claim for compensation under Section 16,
then Borrower or Agent, upon at least five Business Days prior irrevocable
notice, may permanently replace any Lender that failed to give its consent,
authorization, or agreement (a “Non-Consenting Lender”) or any Lender that made
a claim for compensation (a “Tax Lender”) with one or more Replacement Lenders,
and the Non-Consenting Lender or Tax Lender, as applicable, shall have no right
to refuse to be replaced hereunder. Such notice to replace the Non-Consenting
Lender or Tax Lender, as applicable, shall specify an effective date for such
replacement, which date shall not be later than 15 Business Days after the date
such notice is given.

(b) Prior to the effective date of such replacement, the Non-Consenting Lender
or Tax Lender, as applicable, and each Replacement Lender shall execute and
deliver an Assignment and Acceptance, subject only to the Non-Consenting Lender
or Tax Lender, as applicable, being repaid in full its share of the outstanding
Obligations (without any premium or penalty of any kind whatsoever, but
including all interest, fees and other amounts that may be due in payable in
respect thereof. If the Non-Consenting Lender or Tax Lender, as applicable,
shall refuse or fail to execute and deliver any such Assignment and Acceptance
prior to the effective date of such replacement, Agent may, but shall not be
required to, execute and deliver such Assignment and Acceptance in the name or
and on behalf of the Non-Consenting Lender or Tax Lender, as applicable, and
irrespective of whether Agent executes and delivers such Assignment and
Acceptance, the Non-Consenting Lender or Tax Lender, as applicable, shall be
deemed to have executed and delivered such Assignment and Acceptance. The
replacement of any Non-Consenting Lender or Tax Lender, as applicable, shall be
made in accordance with the terms of Section 13.1. Until such time as one or
more Replacement Lenders shall have acquired all of the Obligations and the
other rights and obligations of the Non-Consenting Lender or Tax Lender, as
applicable, hereunder and under the other Loan Documents, the Non-Consenting
Lender or Tax Lender, as applicable, shall remain obligated to make the
Non-Consenting Lender’s or Tax Lender’s, as applicable, Pro Rata Share of the
Term Loan.

14.3 No Waivers; Cumulative Remedies. No failure by Agent or any Lender to
exercise any right, remedy, or option under this Agreement or any other Loan
Document, or delay by Agent or any Lender in exercising the same, will operate
as a waiver thereof. No waiver by Agent or any Lender will be effective unless
it is in writing, and then only to the extent specifically stated. No waiver by
Agent or any Lender on any occasion shall affect or diminish Agent’s and each
Lender’s rights thereafter to require strict performance by Borrower of any
provision of this Agreement. Agent’s and each Lender’s rights under this
Agreement and the other Loan Documents will be cumulative and not exclusive of
any other right or remedy that Agent or any Lender may have.

 

51



--------------------------------------------------------------------------------

15. AGENT; THE LENDER GROUP.

15.1 Appointment and Authorization of Agent. Each Lender hereby designates and
appoints Guggenheim as its agent under this Agreement and the other Loan
Documents and each Lender hereby irrevocably authorizes Agent to execute and
deliver each of the other Loan Documents on its behalf and to take such other
action on its behalf under the provisions of this Agreement and each other Loan
Document and to exercise such powers and perform such duties as are expressly
delegated to Agent by the terms of this Agreement or any other Loan Document,
together with such powers as are reasonably incidental thereto. Agent agrees to
act as agent for and on behalf of the Lenders on the conditions contained in
this Section 15. Any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document notwithstanding, Agent shall not have
any duties or responsibilities, except those expressly set forth herein or in
the other Loan Documents, nor shall Agent have or be deemed to have any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against Agent. Without
limiting the generality of the foregoing, the use of the term “agent” in this
Agreement or the other Loan Documents with reference to Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only a
representative relationship between independent contracting parties. Each Lender
hereby further authorizes Agent to act as the secured party under each of the
Loan Documents that create a Lien on any item of Collateral. Except as expressly
otherwise provided in this Agreement, Agent shall have and may use its sole
discretion with respect to exercising or refraining from exercising any
discretionary rights or taking or refraining from taking any actions that Agent
expressly is entitled to take or assert under or pursuant to this Agreement and
the other Loan Documents. Without limiting the generality of the foregoing, or
of any other provision of the Loan Documents that provides rights or powers to
Agent, Lenders agree that Agent shall have the right to exercise the following
powers as long as this Agreement remains in effect: (a) maintain, in accordance
with its customary business practices, ledgers and records reflecting the status
of the Obligations, the Collateral, payments and proceeds of Collateral, and
related matters, (b) execute or file any and all financing or similar statements
or notices, amendments, renewals, supplements, documents, instruments, proofs of
claim, notices and other written agreements with respect to the Loan Documents,
(c) exclusively receive, apply, and distribute payments and proceeds of the
Collateral as provided in the Loan Documents, (d) open and maintain such bank
accounts and cash management arrangements as Agent deems necessary and
appropriate in accordance with the Loan Documents for the foregoing purposes,
(e) perform, exercise, and enforce any and all other rights and remedies of the
Lender Group with respect to Borrower or its Subsidiaries, the Obligations, the
Collateral, or otherwise related to any of same as provided in the Loan
Documents, and (f) incur and pay such Lender Group Expenses as Agent may deem
necessary or appropriate for the performance and fulfillment of its functions
and powers pursuant to the Loan Documents.

15.2 Delegation of Duties. Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

 

52



--------------------------------------------------------------------------------

15.3 Liability of Agent. None of the Agent-Related Persons shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (b) be responsible in any manner to any of the Lenders for any recital,
statement, representation or warranty made by Borrower or any of its
Subsidiaries or Affiliates, or any officer or director thereof, contained in
this Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of Borrower or its
Subsidiaries or any other party to any Loan Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lenders to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the books and records or properties of
Borrower or its Subsidiaries.

15.4 Reliance by Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, telefacsimile or other electronic
method of transmission, telex or telephone message, statement or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent, or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to Borrower or counsel to any
Lender), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable. If Agent so requests, it shall first be indemnified to its reasonable
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action.
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Loan Document in accordance with a
request or consent of the Required Lenders and such request and any action taken
or failure to act pursuant thereto shall be binding upon all of the Lenders.

15.5 Notice of Default or Event of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to Agent for the account of the Lenders and, except
with respect to Events of Default of which Agent has actual knowledge, unless
Agent shall have received written notice from a Lender or Borrower referring to
this Agreement, describing such Default or Event of Default, and stating that
such notice is a “notice of default.” Agent promptly will notify the Lenders of
its receipt of any such notice or of any Event of Default of which Agent has
actual knowledge. If any Lender obtains actual knowledge of any Event of
Default, such Lender promptly shall notify the other Lenders and Agent of such
Event of Default. Each Lender shall be solely responsible for giving any notices
to its Participants, if any. Subject to Section 15.4, Agent shall take such
action with respect to such Default or Event of Default as may be requested by
the Required Lenders in accordance with Section 9; provided, that unless and
until Agent has received any such request, Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable.

 

53



--------------------------------------------------------------------------------

15.6 Credit Decision. Each Lender acknowledges that none of the Agent-Related
Persons has made any representation or warranty to it, and that no act by Agent
hereinafter taken, including any review of the affairs of Borrower and its
Subsidiaries or Affiliates, shall be deemed to constitute any representation or
warranty by any Agent-Related Person to any Lender. Each Lender represents to
Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such due diligence, documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of Borrower or any other Person party to a Loan Document, and
all applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to Borrower. Each Lender also represents that it will, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower or any
other Person party to a Loan Document. Except for notices, reports, and other
documents expressly herein required to be furnished to the Lenders by Agent,
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of Borrower or any
other Person party to a Loan Document that may come into the possession of any
of the Agent-Related Persons. Each Lender acknowledges that Agent does not have
any duty or responsibility, either initially or on a continuing basis (except to
the extent, if any, that is expressly specified herein) to provide such Lender
with any credit or other information with respect to Borrower, its Affiliates or
any of their respective business, legal, financial or other affairs, and
irrespective of whether such information came into Agent’s or its Affiliates’ or
representatives’ possession before or after the date on which such Lender became
a party to this Agreement.

15.7 Costs and Expenses; Indemnification. Agent may incur and pay Lender Group
Expenses to the extent Agent reasonably deems necessary or appropriate for the
performance and fulfillment of its functions, powers, and obligations pursuant
to the Loan Documents, including court costs, attorneys fees and expenses, fees
and expenses of financial accountants, advisors, consultants, and appraisers,
costs of collection by outside collection agencies, auctioneer fees and
expenses, and costs of security guards or insurance premiums paid to maintain
the Collateral, whether or not Borrower is obligated to reimburse Agent or
Lenders for such expenses pursuant to this Agreement or otherwise. Agent is
authorized and directed to deduct and retain sufficient amounts from payments or
proceeds of the Collateral received by Agent to reimburse Agent for such
out-of-pocket costs and expenses prior to the distribution of any amounts to
Lenders. In the event Agent is not reimbursed for such costs and expenses by
Borrower or its Subsidiaries, each Lender hereby agrees that it is and shall be
obligated to pay to Agent such Lender’s ratable thereof. Whether or not the
transactions contemplated hereby are consummated, each of the Lenders, on a
ratable basis, shall indemnify and defend the Agent-Related Persons (to the
extent not reimbursed by or on behalf of Borrower and without limiting the
obligation of Borrower to

 

54



--------------------------------------------------------------------------------

do so) from and against any and all Indemnified Liabilities; provided, that no
Lender shall be liable for the payment to any Agent-Related Person of any
portion of such Indemnified Liabilities resulting solely from such Person’s
gross negligence or willful misconduct. Without limitation of the foregoing,
each Lender shall reimburse Agent upon demand for such Lender’s ratable share of
any costs or out of pocket expenses (including attorneys, accountants, advisors,
and consultants fees and expenses) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment, or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
or any other Loan Document to the extent that Agent is not reimbursed for such
expenses by or on behalf of Borrower. The undertaking in this Section shall
survive the payment of all Obligations hereunder and the resignation or
replacement of Agent.

15.8 Agent in Individual Capacity. Guggenheim and its Affiliates may make loans
to, issue letters of credit for the account of, accept deposits from, acquire
Equity Interests in, and generally engage in any kind of banking, trust,
financial advisory, underwriting, or other business with Borrower and its
Subsidiaries and Affiliates and any other Person party to any Loan Document as
though Guggenheim were not Agent hereunder, and, in each case, without notice to
or consent of the other members of the Lender Group. The other members of the
Lender Group acknowledge that, pursuant to such activities, Guggenheim or its
Affiliates may receive information regarding Borrower or its Affiliates or any
other Person party to any Loan Documents that is subject to confidentiality
obligations in favor of Borrower or such other Person and that prohibit the
disclosure of such information to the Lenders, and the Lenders acknowledge that,
in such circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver Agent will use its reasonable best efforts to obtain),
Agent shall not be under any obligation to provide such information to them. The
terms “Lender” and “Lenders” include Guggenheim in its individual capacity.

15.9 Successor Agent. Agent may resign as Agent upon 30 days (10 days if an
Event of Default has occurred and is continuing) prior written notice to the
Lenders (unless such notice is waived by the Required Lenders) and Borrower
(unless such notice is waived by Borrower). If Agent resigns under this
Agreement, the Required Lenders shall be entitled, with (so long as no Event of
Default has occurred and is continuing) the consent of Borrower (such consent
not to be unreasonably withheld, delayed, or conditioned), appoint a successor
Agent for the Lenders. If no successor Agent is appointed prior to the effective
date of the resignation of Agent, Agent may appoint, after consulting with the
Lenders and Borrower, a successor Agent. If Agent has materially breached or
failed to perform any material provision of this Agreement or of applicable law,
the Required Lenders may agree in writing to remove and replace Agent with a
successor Agent from among the Lenders with (so long as no Event of Default has
occurred and is continuing) the consent of Borrower (such consent not to be
unreasonably withheld, delayed, or conditioned). In any such event, upon the
acceptance of its appointment as successor Agent hereunder, such successor Agent
shall succeed to all the rights, powers, and duties of the retiring Agent and
the term “Agent” shall mean such successor Agent and the retiring Agent’s
appointment, powers, and duties as Agent shall be terminated. After any retiring
Agent’s resignation hereunder as Agent, the provisions of this Section 15 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Agent under this Agreement. If no successor Agent has accepted
appointment as Agent by the date which is 30 days following a

 

55



--------------------------------------------------------------------------------

retiring Agent’s notice of resignation, the retiring Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of Agent hereunder until such time, if any, as the Lenders appoint a
successor Agent as provided for above.

15.10 Lender in Individual Capacity. Any Lender and its respective Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire Equity Interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting, or other business with Borrower and its
Subsidiaries and Affiliates and any other Person party to any Loan Documents as
though such Lender were not a Lender hereunder without notice to or consent of
the other members of the Lender Group. The other members of the Lender Group
acknowledge that, pursuant to such activities, such Lender and its respective
Affiliates may receive information regarding Borrower or its Affiliates or any
other Person party to any Loan Documents that is subject to confidentiality
obligations in favor of Borrower or such other Person and that prohibit the
disclosure of such information to the Lenders, and the Lenders acknowledge that,
in such circumstances (and in the absence of a waiver of such confidentiality
obligations, which waiver such Lender will use its reasonable best efforts to
obtain), such Lender shall not be under any obligation to provide such
information to them.

15.11 Collateral Matters.

(a) The Lenders hereby irrevocably authorize Agent to release any Lien on any
Collateral (i) upon payment and satisfaction in full by Borrower of all of the
Obligations, (ii) constituting property being sold or disposed of if a release
is required or desirable in connection therewith and if Borrower certifies to
Agent that the sale or disposition is permitted under Section 6.4 (and Agent may
rely conclusively on any such certificate, without further inquiry),
(iii) constituting property in which Borrower or its Subsidiaries owned any
interest at the time Agent’s Lien was granted nor at any time thereafter,
(iv) constituting property leased or licensed to Borrower or its Subsidiaries
under a lease or license that has expired or is terminated in a transaction
permitted under this Agreement, or (v) in connection with a credit bid or
purchase authorized under this Section 15.11. The Loan Parties and the Lenders
hereby irrevocably authorize Agent, based upon the instruction of the Required
Lenders, to (a) consent to, credit bid or purchase (either directly or
indirectly through one or more entities) all or any portion of the Collateral at
any sale thereof conducted under the provisions of the Bankruptcy Code,
including Section 363 of the Bankruptcy Code, (b) credit bid or purchase (either
directly or indirectly through one or more entities) all or any portion of the
Collateral at any sale or other disposition thereof conducted under the
provisions of the Code or the PPSA, including pursuant to Sections 9-610 or
9-620 of the Code, or (c) credit bid or purchase (either directly or indirectly
through one or more entities) all or any portion of the Collateral at any other
sale or foreclosure conducted or consented to by Agent in accordance with
applicable law in any judicial action or proceeding or by the exercise of any
legal or equitable remedy. In connection with any such credit bid or purchase,
(i) the Obligations owed to the Lenders shall be entitled to be, and shall be,
credit bid on a ratable basis (with Obligations with respect to contingent or
unliquidated claims being estimated for such purpose if the fixing or
liquidation thereof would not impair or unduly delay the ability of Agent to
credit bid or purchase at such sale or other disposition of the Collateral and,
if such contingent or unliquidated claims cannot be estimated without impairing
or unduly delaying the ability of Agent to credit bid at such sale or other
disposition, then such claims shall be disregarded, not credit bid, and not
entitled to any interest in the Collateral that is the subject

 

56



--------------------------------------------------------------------------------

of such credit bid or purchase) and the Lenders whose Obligations are credit bid
shall be entitled to receive interests (ratably based upon the proportion of
their Obligations credit bid in relation to the aggregate amount of Obligations
so credit bid) in the Collateral that is the subject of such credit bid or
purchase (or in the Equity Interests of the any entities that are used to
consummate such credit bid or purchase), and (ii) Agent, based upon the
instruction of the Required Lenders, may accept non-cash consideration,
including debt and equity securities issued by any entities used to consummate
such credit bid or purchase and in connection therewith Agent may reduce the
Obligations owed to the Lenders (ratably based upon the proportion of their
Obligations credit bid in relation to the aggregate amount of Obligations so
credit bid) based upon the value of such non-cash consideration. Except as
provided above, Agent will not execute and deliver a release of any Lien on any
Collateral without the prior written authorization of (y) if the release is of
all or substantially all of the Collateral, all of the Lenders, or
(z) otherwise, the Required Lenders. Upon request by Agent or Borrower at any
time, the Lenders will confirm in writing Agent’s authority to release any such
Liens on particular types or items of Collateral pursuant to this Section 15.11;
provided, that (1) anything to the contrary contained in any of the Loan
Documents notwithstanding, Agent shall not be required to execute any document
or take any action necessary to evidence such release on terms that, in Agent’s
opinion, could expose Agent to liability or create any obligation or entail any
consequence other than the release of such Lien without recourse,
representation, or warranty, and (2) such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly released) upon (or obligations of Borrower in respect of) any and all
interests retained by Borrower, including, the proceeds of any sale, all of
which shall continue to constitute part of the Collateral. Each Lender further
hereby irrevocably authorize Agent, at its option and in its sole discretion, to
subordinate any Lien granted to or held by Agent under any Loan Document to the
holder of any Permitted Lien on such property if such Permitted Lien secures
Permitted Purchase Money Indebtedness or, subject to the Intercreditor, the
obligations of Borrower and its subsidiaries under the Revolving Credit
Agreement.

(b) Agent shall have no obligation whatsoever to any of the Lenders (i) to
verify or assure that the Collateral exists or is owned by Borrower or its
Subsidiaries or is cared for, protected, or insured or has been encumbered,
(ii) to verify or assure that Agent’s Liens have been properly or sufficiently
or lawfully created, perfected, protected, or enforced or are entitled to any
particular priority, (iii) to verify or assure that any particular items of
Collateral meet the eligibility criteria applicable in respect thereof, (iv) to
impose, maintain, increase, reduce, implement, or eliminate any particular
reserve hereunder or to determine whether the amount of any reserve is
appropriate or not, or (v) to exercise at all or in any particular manner or
under any duty of care, disclosure or fidelity, or to continue exercising, any
of the rights, authorities and powers granted or available to Agent pursuant to
any of the Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission, or event related thereto, subject to the terms
and conditions contained herein, Agent may act in any manner it may deem
appropriate, in its sole discretion given Agent’s own interest in the Collateral
in its capacity as one of the Lenders and that Agent shall have no other duty or
liability whatsoever to any Lender as to any of the foregoing, except as
otherwise expressly provided herein.

 

57



--------------------------------------------------------------------------------

15.12 Restrictions on Actions by Lenders; Sharing of Payments.

(a) Each of the Lenders agrees that it shall not, without the express written
consent of Agent, and that it shall, to the extent it is lawfully entitled to do
so, upon the written request of Agent, set off against the Obligations, any
amounts owing by such Lender to Borrower or its Subsidiaries or any deposit
accounts of Borrower or its Subsidiaries now or hereafter maintained with such
Lender. Each of the Lenders further agrees that it shall not, unless
specifically requested to do so in writing by Agent, take or cause to be taken
any action, including, the commencement of any legal or equitable proceedings to
enforce any Loan Document against Borrower or any Guarantor or to foreclose any
Lien on, or otherwise enforce any security interest in, any of the Collateral.

(b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided, that to
the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

15.13 Agency for Perfection. Agent hereby appoints each other Lender as its
agent (and each Lender hereby accepts such appointment) for the purpose of
perfecting Agent’s Liens in assets which, in accordance with Article 8 or
Article 9, as applicable, of the Code or any similar provisions of the PPSA or
the STA can be perfected by possession or control. Should any Lender obtain
possession or control of any such Collateral, such Lender shall notify Agent
thereof, and, promptly upon Agent’s request therefor shall deliver possession or
control of such Collateral to Agent or in accordance with Agent’s instructions.

15.14 Payments by Agent to the Lenders. All payments to be made by Agent to the
Lenders shall be made by bank wire transfer of immediately available funds
pursuant to such wire transfer instructions as each party may designate for
itself by written notice to Agent. Concurrently with each such payment, Agent
shall identify whether such payment (or any portion thereof) represents
principal, premium, fees, or interest of the Obligations.

15.15 Concerning the Collateral and Related Loan Documents. Each member of the
Lender Group authorizes and directs Agent to enter into this Agreement and the
other Loan Documents. Each member of the Lender Group agrees that any action
taken by Agent in accordance with the terms of this Agreement or the other Loan
Documents relating to the Collateral and the exercise by Agent of its powers set
forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders.

 

58



--------------------------------------------------------------------------------

15.16 Reports and Information. By becoming a party to this Agreement, each
Lender:

(a) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrower, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrower, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

(b) In addition to the foregoing, (x) any Lender may from time to time request
of Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Borrower or its Subsidiaries to Agent that has not been
contemporaneously provided by Borrower or such Subsidiary to such Lender, and,
upon receipt of such request, Agent promptly shall provide a copy of same to
such Lender and (y) to the extent that Agent is entitled, under any provision of
the Loan Documents, to request additional reports or information from Borrower
or its Subsidiaries, any Lender may, from time to time, reasonably request Agent
to exercise such right as specified in such Lender’s notice to Agent, whereupon
Agent promptly shall request of Borrower the additional reports or information
reasonably specified by such Lender, and, upon receipt thereof from Borrower or
such Subsidiary, Agent promptly shall provide a copy of same to such Lender.

15.17 Several Obligations; No Liability. Notwithstanding that certain of the
Loan Documents now or hereafter may have been or will be executed only by or in
favor of Agent in its capacity as such, and not by or in favor of the Lenders,
any and all obligations on the part of Agent (if any) to make any credit
available hereunder shall constitute the several (and not joint) obligations of
the respective Lenders on a ratable basis, according to their respective
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Commitments.
Nothing contained herein shall confer upon any Lender any interest in, or
subject any Lender to any liability for, or in respect of, the business, assets,
profits, losses, or liabilities of any other Lender. Each Lender shall be solely
responsible for notifying its Participants of any matters relating to the Loan
Documents to the extent any such notice may be required, and no Lender shall
have any obligation, duty, or liability to any Participant of any other Lender.
Except as provided in Section 15.7, no member of the Lender Group shall have any
liability for the acts of any other member of the Lender Group. No Lender shall
be responsible to Borrower or any other Person for any failure by any other
Lender to fulfill its obligations to make credit available hereunder, nor to
advance for such Lender or on its behalf, nor to take any other action on behalf
of such Lender hereunder or in connection with the financing contemplated
herein.

 

59



--------------------------------------------------------------------------------

16. WITHHOLDING TAXES

16.1 Withholding Taxes.

(a) Payments. All payments made by Borrower hereunder or under any note or other
Loan Document will be made without setoff, counterclaim, or other defense. In
addition, subject to Section 13.1(e), all such payments will be made free and
clear of, and without deduction or withholding for, any present or future
Indemnified Taxes, and in the event any deduction or withholding of Indemnified
Taxes is required, Borrower shall comply with the next sentence of this
Section 16.1(a). If any Indemnified Taxes are levied or imposed (whether by
deduction or withholding or imposition on recipient), subject to
Section 13.1(e), Borrower agrees to pay the full amount of such Indemnified
Taxes and such additional amounts as may be necessary so that every payment of
all amounts due under this Agreement, any note, or Loan Document, including any
amount paid pursuant to this Section 16.1(a) after withholding or deduction or
other payment for or on account of any Indemnified Taxes, will not be less than
the amount provided for herein if no Indemnified Taxes have been imposed or
levied; provided, that Borrower shall not be required to increase any such
amounts to the extent that the increase in such amount payable results from
Agent’s or such Lender’s or Participant’s own willful misconduct or gross
negligence (as finally determined by a court of competent jurisdiction).
Borrower will furnish to Agent as promptly as possible after the date the
payment of any Indemnified Tax is due pursuant to applicable law, certified
copies of tax receipts or other reasonable documentation evidencing such payment
by Borrower. Borrower agrees, subject to Section 13.1(e), to pay any present or
future stamp, value added or documentary taxes or any other excise or property
taxes, charges, or similar levies that arise from any payment made hereunder or
from the execution, delivery, performance, recordation, or filing of, or
otherwise with respect to this Agreement or any other Loan Document.

(b) Exemptions.

(i) If a Lender or Participant is entitled to claim an exemption or reduction
from United States withholding tax, such Lender or Participant agrees with and
in favor of Agent and Borrower, to deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) one of the following
before receiving its first payment under this Agreement:

(A) if such Lender or Participant is entitled to claim an exemption from United
States withholding tax pursuant to the portfolio interest exception, (A) a
statement of the Lender or Participant, signed under penalty of perjury, that it
is not a (I) a “bank” as described in Section 881(c)(3)(A) of the IRC, (II) a
10% shareholder of Borrower (within the meaning of Section 871(h)(3)(B) of the
IRC), or (III) a controlled foreign corporation related to Borrower within the
meaning of Section 864(d)(4) of the IRC, and (B) a properly completed and
executed IRS Form W-8BEN or Form W-8IMY (with proper attachments);

(B) if such Lender or Participant is entitled to claim an exemption from, or a
reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN;

 

60



--------------------------------------------------------------------------------

(C) if such Lender or Participant is entitled to claim that interest paid under
this Agreement is exempt from United States withholding tax because it is
effectively connected with a United States trade or business of such Lender, a
properly completed and executed copy of IRS Form W-8ECI;

(D) if such Lender or Participant is entitled to claim that interest paid under
this Agreement is exempt from United States withholding tax because such Lender
or Participant serves as an intermediary, a properly completed and executed copy
of IRS Form W-8IMY (with proper attachments); or

(E) a properly completed and executed copy of any other form or forms, including
IRS Form W-9, as may be required under the IRC or other laws of the United
States as a condition to exemption from, or reduction of, United States
withholding or backup withholding tax.

(ii) Each Lender or Participant shall provide new forms (or successor forms)
upon the expiration or obsolescence of any previously delivered forms and to
promptly notify Agent (or, in the case of a Participant, to the Lender granting
the participation only) of any change in circumstances which would modify or
render invalid any claimed exemption or reduction.

(iii) If a payment made to a Lender or a Participant under any Loan Document
would be subject to U.S. Federal withholding Tax imposed by FATCA if such Lender
or Participant fails to comply with the applicable reporting requirements of
FATCA (contained in Section 1471(b) or 1472(b) of the IRC), such Lender or
Participant shall deliver promptly to Borrower and Agent, at the time or times
prescribed by applicable law, documentation prescribed by applicable law or
reasonably requested by Borrower or Agent (as applicable) sufficient for
Borrower or Agent (as applicable) to comply with its obligations under FATCA and
to determine that such Lender or Participant has complied with such applicable
reporting requirements or to determine the amount to deduct or withhold from
such payment. Borrower shall not be required to pay additional amounts to any
Lender or Participant pursuant to this Section 16.1 to the extent that the
obligation to pay such additional amounts would not have arisen but for the
failure of such Lender or Participant to comply with this paragraph or
Section 16.1(b)(iv). For purposes of this clause (iii), FATCA shall include any
amendments to FATCA made after the date of this Agreement.

(iv) If a Lender or Participant claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender or such Participant
agrees with and in favor of Agent, to deliver to Agent (or, in the case of a
Participant, to the Lender granting the participation only) any such form or
forms, as may be required under the laws of such jurisdiction as a condition to
exemption from, or reduction of, foreign withholding or backup withholding tax
before receiving its first payment under this Agreement, but only if such Lender
or such Participant is legally able to deliver such forms, provided, that
nothing in this Section 16.1(b)(iv) shall require a Lender or Participant to
disclose any information that it deems to be confidential (including without
limitation, its tax returns). Each Lender and each Participant shall provide new
forms (or successor forms) upon the expiration or obsolescence of any previously
delivered forms and to promptly notify Agent (or, in the case of a Participant,
to the Lender granting the participation only) of any change in circumstances
which would modify or render invalid any claimed exemption or reduction.

 

61



--------------------------------------------------------------------------------

(v) If a Lender or Participant claims exemption from, or reduction of,
withholding tax and such Lender or Participant sells, assigns, grants a
participation in, or otherwise transfers all or part of the Obligations of
Borrower to such Lender or Participant, such Lender or Participant agrees to
notify Agent (or, in the case of a sale of a participation interest, to the
Lender granting the participation only) of the percentage amount in which it is
no longer the beneficial owner of Obligations of Borrower to such Lender or
Participant. To the extent of such percentage amount, Agent will treat such
Lender’s or such Participant’s documentation provided pursuant to
Section 16.1(b)(i) as no longer valid. With respect to such percentage amount,
such Participant or Assignee may provide new documentation, pursuant to
Section 16.1(b)(i), if applicable. Subject to Section 13.1(e), Borrower agrees
that each Participant shall be entitled to the benefits of this Section 16.1
with respect to its participation in any portion of the Obligations so long as
such Participant complies with the obligations set forth in this Section 16.1
with respect thereto.

(c) Reductions.

(i) If a Lender or a Participant is entitled to a reduction in the applicable
withholding tax, Agent (or, in the case of a Participant, to the Lender granting
the participation) may withhold from any interest payment to such Lender or such
Participant an amount equivalent to the applicable withholding tax after taking
into account such reduction. If the forms or other documentation required by
Section 16.1(b)(i) or 16.2(b)(iii) are not delivered to Agent (or, in the case
of a Participant, to the Lender granting the participation), then Agent (or, in
the case of a Participant, to the Lender granting the participation) may
withhold from any interest payment to such Lender or such Participant not
providing such forms or other documentation an amount equivalent to the
applicable withholding tax.

(ii) If the IRS or any other Governmental Authority of the United States or
other jurisdiction asserts a claim that Agent (or, in the case of a Participant,
to the Lender granting the participation) did not properly withhold tax from
amounts paid to or for the account of any Lender or any Participant due to a
failure on the part of the Lender or any Participant (because the appropriate
form was not delivered, was not properly executed, or because such Lender failed
to notify Agent (or such Participant failed to notify the Lender granting the
participation) of a change in circumstances which rendered the exemption from,
or reduction of, withholding tax ineffective, or for any other reason) such
Lender shall indemnify and hold Agent harmless (or, in the case of a
Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this
Section 16.1, together with all costs and expenses (including attorneys fees and
expenses). The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.

 

62



--------------------------------------------------------------------------------

(d) Refunds. If Agent or a Lender or Participant determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes with respect
to which Borrower have paid additional amounts pursuant to this Section 16, so
long as no Default or Event of Default has occurred and is continuing, it shall
pay over such refund to Borrower (but only to the extent of payments made, or
additional amounts paid, by Borrower under this Section 16 with respect to
Indemnified Taxes giving rise to such a refund), net of all out-of-pocket
expenses of Agent or such Lender or such Participant and without interest (other
than any interest paid by the applicable Governmental Authority with respect to
such a refund); provided, that Borrower, upon the request of Agent or such
Lender or such Participant, agrees to repay the amount paid over to Borrower
(plus any penalties, interest or other charges, imposed by the applicable
Governmental Authority, other than such penalties, interest or other charges
imposed as a result of the willful misconduct or gross negligence of Agent or
such Lender or such Participant hereunder) to Agent or such Lender or such
Participant in the event Agent or such Lender or such Participant is required to
repay such refund to such Governmental Authority. Notwithstanding anything in
this Agreement to the contrary, this Section 16.1 shall not be construed to
require Agent or any Lender or any Participant to make available its tax returns
(or any other information which it deems confidential) to Borrower or any other
Person.

(e) Survival. The obligations of Borrower under this Section 16.1 shall survive
the termination of this Agreement and the payment in full of the Obligations
hereunder, including, but not limited to, payment in full of the Term Loan.

17. GENERAL PROVISIONS.

17.1 Effectiveness. This Agreement shall be binding and deemed effective when
executed by Borrower, Agent, and each Lender whose signature is provided for on
the signature pages hereof.

17.2 Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

17.3 Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against the Lender Group or Borrower, whether under
any rule of construction or otherwise. On the contrary, this Agreement has been
reviewed by all parties and shall be construed and interpreted according to the
ordinary meaning of the words used so as to accomplish fairly the purposes and
intentions of all parties hereto.

17.4 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

17.5 [Intentionally Omitted].

17.6 Debtor-Creditor Relationship. The relationship between the Lenders and
Agent, on the one hand, and the Loan Parties, on the other hand, is solely that
of creditor and debtor. No member of the Lender Group has (or shall be deemed to
have) any fiduciary relationship or duty to any Loan Party arising out of or in
connection with the Loan Documents

 

63



--------------------------------------------------------------------------------

or the transactions contemplated thereby, and there is no agency or joint
venture relationship between the members of the Lender Group, on the one hand,
and the Loan Parties, on the other hand, by virtue of any Loan Document or any
transaction contemplated therein.

17.7 Counterparts; Electronic Execution. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

17.8 Revival and Reinstatement of Obligations; Certain Waivers. If any member of
the Lender Group repays, refunds, restores, or returns in whole or in part, any
payment or property (including any proceeds of Collateral) previously paid
or transferred to such member of the Lender Group in full or partial
satisfaction of any Obligation or on account of any other obligation of any Loan
Party under any Loan Document, because the payment, transfer, or the incurrence
of the obligation so satisfied is asserted or declared to be void, voidable, or
otherwise recoverable under any law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent transfers, preferences,
or other voidable or recoverable obligations or transfers (each, a “Voidable
Transfer”), or because such member of the Lender Group elects to do so on the
reasonable advice of its counsel in connection with a claim that the payment,
transfer, or incurrence is or may be a Voidable Transfer, then, as to any such
Voidable Transfer, or the amount thereof that such member of the Lender Group
elects to repay, restore, or return (including pursuant to a settlement of any
claim in respect thereof), and as to all reasonable costs, expenses, and
attorneys fees of such member of the Lender Group related thereto, (i) the
liability of the Loan Parties with respect to the amount or property paid,
refunded, restored, or returned will automatically and immediately be revived,
reinstated, and restored and will exist and (ii) Agent’s Liens securing such
liability shall be effective, revived, and remain in full force and effect, in
each case, as fully as if such Voidable Transfer had never been made. If, prior
to any of the foregoing, (A) Agent’s Liens shall have been released or
terminated or (B) any provision of this Agreement shall have been terminated
or cancelled, Agent’s Liens, or such provision of this Agreement, shall be
reinstated in full force and effect and such prior release, termination,
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect the obligation of any Loan Party in respect of such liability
or any Collateral securing such liability.

17.9 Confidentiality.

(a) Agent and Lenders each individually (and not jointly or jointly and
severally) agree that material, non-public information regarding Borrower and
its Subsidiaries, their operations, assets, and existing and contemplated
business plans (“Confidential Information”) shall be treated by Agent and the
Lenders in a confidential manner, and shall not

 

64



--------------------------------------------------------------------------------

be disclosed by Agent and the Lenders to Persons who are not parties to this
Agreement, except: (i) to attorneys for and other advisors, accountants,
auditors, and consultants to any member of the Lender Group and to employees,
directors and officers of any member of the Lender Group (the Persons in this
clause (i), “Lender Group Representatives”) on a “need to know” basis in
connection with this Agreement and the transactions contemplated hereby and on a
confidential basis, (ii) to Subsidiaries and Affiliates of any member of the
Lender Group, provided that any such Subsidiary or Affiliate shall have agreed
to receive such information hereunder subject to the terms of this Section 17.9,
(iii) as may be required by regulatory authorities so long as such authorities
are informed of the confidential nature of such information, (iv) as may be
required by statute, decision, or judicial or administrative order, rule, or
regulation; provided that (x) prior to any disclosure under this clause (iv),
the disclosing party agrees to provide Borrower with prior notice thereof, to
the extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior notice to Borrower pursuant to the
terms of the applicable statute, decision, or judicial or administrative order,
rule, or regulation and (y) any disclosure under this clause (iv) shall be
limited to the portion of the Confidential Information as may be required by
such statute, decision, or judicial or administrative order, rule, or
regulation, (v) as may be agreed to in advance in writing by Borrower, (vi) as
requested or required by any Governmental Authority pursuant to any subpoena or
other legal process, provided, that, (x) prior to any disclosure under this
clause (vi) the disclosing party agrees to provide Borrower with prior written
notice thereof, to the extent that it is practicable to do so and to the extent
that the disclosing party is permitted to provide such prior written notice to
Borrower pursuant to the terms of the subpoena or other legal process and
(y) any disclosure under this clause (vi) shall be limited to the portion of the
Confidential Information as may be required by such Governmental Authority
pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or the Lender Group
Representatives), (viii) in connection with any assignment, participation or
pledge of any Lender’s interest under this Agreement, provided that prior to
receipt of Confidential Information any such assignee, participant, or pledgee
shall have agreed in writing to receive such Confidential Information either
subject to the terms of this Section 17.9 or pursuant to confidentiality
requirements substantially similar to those contained in this Section 17.9 (and
such Person may disclose such Confidential Information to Persons employed or
engaged by them as described in clause (i) above), (ix) in connection with any
litigation or other adversary proceeding involving parties hereto which such
litigation or adversary proceeding involves claims related to the rights or
duties of such parties under this Agreement or the other Loan Documents;
provided, that, prior to any disclosure to any Person (other than any Loan
Party, Agent, any Lender, any of their respective Affiliates, or their
respective counsel) under this clause (ix) with respect to litigation involving
any Person (other than Borrower, Agent, any Lender, any of their respective
Affiliates, or their respective counsel), the disclosing party agrees to provide
Borrower with prior written notice thereof, and (x) in connection with, and to
the extent reasonably necessary for, the exercise of any secured creditor remedy
under this Agreement or under any other Loan Document.

(b) Anything in this Agreement to the contrary notwithstanding, Agent may
disclose information concerning the terms and conditions of this Agreement and
the other Loan Documents to loan syndication and pricing reporting services or
in its marketing or promotional materials, with such information to consist of
deal terms and other information customarily found in such publications or
marketing or promotional materials so long as such information is

 

65



--------------------------------------------------------------------------------

otherwise publicly available and may otherwise use the name, logos, and other
insignia of Borrower or the other Loan Parties and the Commitments provided
hereunder in any “tombstone” or other advertisements, on its website or in other
marketing materials of Agent.

(c) The Loan Parties hereby acknowledge that Agent or its Affiliates may make
available to the Lenders materials or information provided by or on behalf of
Borrower hereunder (collectively, “Borrower Materials”) by posting Borrower
Materials on IntraLinks, SyndTrak or another similar electronic system (the
“Platform”) and certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Loan Parties or their securities) (each, a “Public Lender”). The Loan
Parties shall be deemed to have authorized Agent and its Affiliates and the
Lenders to treat Borrower Materials marked “PUBLIC” or otherwise at any time
filed with the SEC as not containing any material non-public information with
respect to the Loan Parties or their securities for purposes of United States
federal and state securities laws. All Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public Investor” (or another similar term). Agent and its Affiliates and the
Lenders shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” or that are not at any time filed with the SEC as being suitable only
for posting on a portion of the Platform not marked as “Public Investor” (or
such other similar term).

17.10 Survival. All representations and warranties made by the Loan Parties in
the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of the
Term Loan, regardless of any investigation made by any such other party or on
its behalf and notwithstanding that Agent or any Lender may have had notice or
knowledge of any Default or Event of Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of, or any accrued interest on,
the Term Loan or any fee or any other amount payable under this Agreement is
outstanding or unpaid.

17.11 Patriot Act. Each Lender that is subject to the requirements of the
Patriot Act hereby notifies Borrower that pursuant to the requirements of the
Act, it is required to obtain, verify and record information that identifies
each Loan Party, which information includes the name and address of Borrower and
other information that will allow such Lender to identify each Loan Party in
accordance with the Patriot Act. In addition, if Agent is required by law or
regulation or internal policies to do so, it shall have the right to
periodically conduct (a) Patriot Act searches, OFAC/PEP searches, and customary
individual background checks for the Loan Parties and (b) OFAC/PEP searches and
customary individual background checks for the Loan Parties’ senior management
and key principals, and Borrower agrees to cooperate in respect of the conduct
of such searches and further agrees that the reasonable costs and charges for
such searches shall constitute Lender Group Expenses hereunder and be for the
account of Borrower.

17.12 Integration. This Agreement, together with the other Loan Documents,
reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

 

66



--------------------------------------------------------------------------------

[Signature pages follow.]

 

67



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

BORROWER:    

API TECHNOLOGIES CORP.

a Delaware corporation

    By:  

/s/ Bel W. Lazar

    Name:   Bel W. Lazar     Title:   Chief Executive Officer and President

[SIGNATURE PAGE TO TERM LOAN CREDIT AGREEMENT]



--------------------------------------------------------------------------------

GUGGENHEIM CORPORATE FUNDING, LLC,

as Agent

By:  

/s/ William Hagner

Name:   William Hagner   Its Authorized Signatory NZC GUGGENHEIM FUND LLC, as a
Lender By:   Guggenheim Partners Investment Management, LLC, as Manager By:  

/s/ Michael Damaso

Name:   Michael Damaso Title:   Senior Managing Director GUGGENHEIM PRIVATE DEBT
FUND NOTE ISSUER, LLC, as a Lender By:   Guggenheim Partners Investment
Management, LLC, as Manager By:  

/s/ Michael Damaso

Name:   Michael Damaso Title:   Senior Managing Director WELLS FARGO BANK,
NATIONAL ASSOCIATION, as a Lender By:  

/s/ Katherine L. Stewart

Name:   Katherine L. Stewart Title:   Authorized Signatory TENNENBAUM
OPPORTUNITIES PARTNERS V, LP, as a Lender By:   Tennenbaum Capital Partners, its
Investment Manager By:  

/s/ David Hollander

Name:   David Hollander Title:   Managing Partner TENNENBAUM OPPORTUNITIES FUND
VI, LLC, as a Lender By:   Tennenbaum Capital Partners, its Investment Manager
By:  

/s/ David Hollander

Name:   David Hollander Title:   Managing Partner

[SIGNATURE PAGE TO TERM LOAN CREDIT AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (“Assignment Agreement”) is entered
into as of                         between                            
(“Assignor”) and                             (“Assignee”). Reference is made to
the Credit Agreement described in Annex I hereto (the “Credit Agreement”).
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Credit Agreement.

1. In accordance with the terms and conditions of Section 13 of the Credit
Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, that interest in and to
the Assignor’s rights and obligations under the Loan Documents as of the date
hereof with respect to the Obligations owing to the Assignor, and Assignor’s
portion of the Commitments, all to the extent specified on Annex I.

2. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim and (ii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby;
(b) makes no representation or warranty and assumes no responsibility with
respect to (i) any statements, representations or warranties made in or in
connection with the Loan Documents, or (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
other instrument or document furnished pursuant thereto; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of Borrower or any Guarantor or the performance or
observance by Borrower or any Guarantor of any of their respective obligations
under the Loan Documents or any other instrument or document furnished pursuant
thereto; (d) represents and warrants that the amount set forth as the Purchase
Price on Annex I represents the amount owed by Borrower to Assignor with respect
to Assignor’s share of the Term Loan assigned hereunder, as reflected on
Assignor’s books and records; and (e) represents and warrants that the
assignment hereunder is made in compliance with Sections 13.1(a)(ii)(I) and
(J) of the Credit Agreement.

3. The Assignee (a) confirms that it has received copies of the Credit Agreement
and the other Loan Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment Agreement; (b) agrees that it will, independently and without
reliance upon Agent, Assignor, or any other Lender, based upon such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking any action under the Loan
Documents; (c) confirms that it is an Eligible Transferee; (d) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under the Loan Documents as are delegated to Agent by the terms
thereof, together with such powers as are reasonably incidental thereto;
(e) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender; and (f) attaches the forms prescribed by the
Internal Revenue Service of the United States certifying as to the Assignee’s
status for purposes of determining exemption from United States withholding
taxes with respect to all payments to be made to the Assignee under the Credit
Agreement or such other documents as are necessary to indicate that all such
payments are subject to such rates at a rate reduced by an applicable tax
treaty.



--------------------------------------------------------------------------------

4. Following the execution of this Assignment Agreement by the Assignor and
Assignee, the Assignor will deliver this Assignment Agreement to the Agent for
recording by the Agent. The effective date of this Assignment (the “Settlement
Date”) shall be the latest to occur of (a) the date of the execution and
delivery hereof by the Assignor and the Assignee, (b) the receipt by Agent for
its sole and separate account a processing fee in the amount of $3,500 (if
required by the Credit Agreement), (c) the receipt of any required consent of
the Agent, and (d) the date specified in Annex I.

5. As of the Settlement Date (a) the Assignee shall be a party to the Credit
Agreement and, to the extent of the interest assigned pursuant to this
Assignment Agreement, have the rights and obligations of a Lender thereunder and
under the other Loan Documents, and (b) the Assignor shall, to the extent of the
interest assigned pursuant to this Assignment Agreement, relinquish its rights
and be released from its obligations under the Credit Agreement and the other
Loan Documents, provided, however, that nothing contained herein shall release
any assigning Lender from obligations that survive the termination of this
Agreement, including such assigning Lender’s obligations under Article 15 and
Section 17.9(a) of the Credit Agreement.

6. Upon the Settlement Date, Assignee shall pay to Assignor the Purchase Price
(as set forth in Annex I). From and after the Settlement Date, Agent shall make
all payments that are due and payable to the holder of the interest assigned
hereunder (including payments of principal, interest, fees and other amounts) to
Assignor for amounts which have accrued up to but excluding the Settlement Date
and to Assignee for amounts which have accrued from and after the Settlement
Date. On the Settlement Date, Assignor shall pay to Assignee an amount equal to
the portion of any interest, fee, or any other charge that was paid to Assignor
prior to the Settlement Date on account of the interest assigned hereunder and
that are due and payable to Assignee with respect thereto, to the extent that
such interest, fee or other charge relates to the period of time from and after
the Settlement Date.

7. This Assignment Agreement may be executed in counterparts and by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all of which shall together constitute one and the
same instrument. This Assignment Agreement may be executed and delivered by
telecopier or other facsimile transmission all with the same force and effect as
if the same were a fully executed and delivered original manual counterpart.

8. THIS ASSIGNMENT AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE
OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN SECTION
12 OF THE CREDIT AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS
REFERENCE, MUTATIS MUTANDIS.

[Signature pages follow.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement and
Annex I hereto to be executed by their respective officers, as of the first date
written above.

 

[NAME OF ASSIGNOR] as Assignor By       Name:   Title:

 

[NAME OF ASSIGNEE]

as Assignee By       Name:   Title:

ACCEPTED THIS             DAY OF             :

 

GUGGENHEIM CORPORATE FUNDING, LLC

, as Agent

By     Name: Title:

CONSENTED TO AS OF THIS             DAY OF             :1

 

API TECHNOLOGIES CORP., a Delaware corporation, as Borrower By     Name: Title:

 

1  To be included to the extent Borrower’s consent is required pursuant to
Section 13.1 of the Credit Agreement.

[Exhibit A-1 Form of Assignment and Acceptance]



--------------------------------------------------------------------------------

ANNEX FOR ASSIGNMENT AND ACCEPTANCE

ANNEX I

 

1. Borrower: API Technologies Corp. (“Borrower”).

 

2. Name and Date of Credit Agreement:

Credit Agreement dated as of February 6, 2013 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”)
by and among Borrower, the lenders party thereto as “Lenders” (each of such
Lenders, together with its successors and permitted assigns, is referred to
hereinafter as a “Lender”), and Guggenheim Corporate Funding, LLC
(“Guggenheim”), in its separate capacities as administrative agent for each
member of the Lender Group (as defined in the Credit Agreement) (in such
capacity, together with its successors and assigns in such capacity, “Agent”).

 

3.      Date of Assignment Agreement:

           

 

4.      Assigned Amounts:

     

Term Loan

      $                        

 

5.      Settlement Date:

           

 

6.      Purchase Price

      $                        

 

7.      Notice and Payment Instructions, etc.

           

 

  Assignee:      Assignor:                                             

 



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF COMPLIANCE CERTIFICATE

[on Borrower’s letterhead]

 

To: Guggenheim Corporate Funding, LLC

  135

East 57th Street, 6th Fl

  New York, New York 10022

  Attn: Legal Department

 

  Re: Compliance Certificate dated             ,      20    

Ladies and Gentlemen:

Reference is hereby made to that certain Credit Agreement dated as of
February 6, 2013 (as amended, restated, supplemented, or otherwise modified from
time to time, the “Credit Agreement”) by and among API Technologies Corp., a
Delaware corporation, as borrower (“Borrower”), the lenders party thereto as
“Lenders” (each of such Lenders, together with its successors and permitted
assigns, is referred to hereinafter as a “Lender”), and Guggenheim Corporate
Funding, LLC (“Guggenheim”), in its separate capacities as agent for each member
of the Lender Group (as defined in the Credit Agreement) (in such capacity,
together with its successors and assigns in such capacity, “Agent”).

Pursuant to Section 5.1 of the Credit Agreement, the undersigned officer of
Borrower, in his/her capacity as an officer of Borrower and not in any
individual capacity, hereby certifies as of the date hereof that:

1. The financial information of Borrower and its Subsidiaries furnished in
Schedule 1 attached hereto, has been prepared in accordance with GAAP (except,
in the case of unaudited financial statements, for year-end audit adjustments
and the lack of footnotes), and fairly presents in all material respects the
financial condition of Borrower and its Subsidiaries as of the date set forth
therein.

2. Such officer has reviewed the terms of the Credit Agreement and has made, or
caused to be made under his/her supervision, a review in reasonable detail of
the transactions and financial condition of Borrower and its Subsidiaries during
the accounting period covered by the financial statements delivered pursuant to
Section 5.1 of the Credit Agreement.

3. Such review has not disclosed the existence on and as of the date hereof, and
the undersigned does not have knowledge of the existence as of the date hereof,
of any event or condition that constitutes a Default or Event of Default, except
for such conditions or events listed on Schedule 2 attached hereto, in each case
specifying the nature and period of existence thereof and what action Borrower
and/or its Subsidiaries have taken, are taking, or propose to take with respect
thereto.

4. As of the date hereof, Borrower and its Subsidiaries are in compliance with
the covenants contained in Section 7 of the Credit Agreement as demonstrated on
Schedule 3 hereof.



--------------------------------------------------------------------------------

6. The calculations to arrive at EBITDA, the Interest Coverage Ratio, Leverage
Ratio and the amount of Capital Expenditures for the current fiscal year, and
the results of performing such calculations, are set forth on Schedule 4
attached hereto.

[7. Attached hereto as Annex 1 is a true and complete copy of (a) each Material
Contract entered into since the delivery of the previous quarterly Compliance
Certificate, and (b) each material amendment or modification of any Material
Contract entered into since the delivery of the previous quarterly Compliance
Certificate.]1

 

1  To be included with each Compliance Certificate delivered for a month that is
at the end of one of Parent’s fiscal quarters.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned,
in his/her capacity as an officer of Borrower and not in any individual
capacity, as of the day and year first above written.

 

API TECHNOLOGIES CORP., a Delaware corporation, as Borrower By:     Name:    
Title:    

[Exhibit C-1 Form of Compliance Certificate]



--------------------------------------------------------------------------------

EXHIBIT L-1

FORM OF LIBOR NOTICE

Guggenheim Corporate Funding, LLC, as Agent

under the below referenced Credit Agreement

135 East 57th Street, 6th Fl

New York, New York 10022

Ladies and Gentlemen:

Reference is hereby made to that certain Credit Agreement dated as of
February 6, 2013 (as amended, restated, supplemented, or otherwise modified from
time to time, the “Credit Agreement”) by and among API Technologies Corp., a
Delaware corporation, as borrower (“Term Borrower”), the lenders party thereto
as “Lenders” (each of such Lenders, together with its successors and permitted
assigns, is referred to hereinafter as a “Lender”), and Guggenheim Corporate
Funding, LLC (“Guggenheim”), in its separate capacity as agent for each member
of the Lender Group (as defined in the Credit Agreement) (in such capacity,
together with its successors and assigns in such capacity, “Agent”).

This LIBOR Notice represents the Borrower’s request to elect the LIBOR Option
with respect to a portion of the outstanding Term Loan in the amount of
$            (the “LIBOR Rate Loan”)[, and is a written confirmation of the
telephonic notice of such election given to Agent].

The LIBOR Rate Loan will have an Interest Period of 1, 2, 3, 6, 9 or 121
month(s) commencing on                             .

This LIBOR Notice further confirms Borrower’s acceptance, for purposes of
determining the rate of interest based on the LIBOR Rate under the Credit
Agreement, of the LIBOR Rate as determined pursuant to the Credit Agreement.

Borrower represents and warrants that (i) as of the date hereof, the
representations and warranties of Borrower or its Subsidiaries contained in the
Credit Agreement and in the other Loan Documents are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date hereof, as
though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any

 

1  Note that for an Interest Period election of 6, 9 or 12 months, all Lenders
must agree to such Interest Period.



--------------------------------------------------------------------------------

Page 2

 

representations and warranties that already are qualified or modified by
materiality in the text thereof) as of such earlier date)), (ii) each of the
covenants and agreements contained in any Loan Document have been performed (to
the extent required to be performed on or before the date hereof or each such
effective date), and (iii) no Default or Event of Default has occurred and is
continuing on the date hereof, nor will any thereof occur after giving effect to
the request above.

 

Dated:     API TECHNOLOGIES CORP., a Delaware Corporation, as Borrower By    
Name:     Title:    

 

Acknowledged by: GUGGENHEIM CORPORATE FUNDING, LLC, as Agent By:     Name:    
Title:    

[Exhibit L-1 Form of LIBOR Notice]



--------------------------------------------------------------------------------

EXHIBIT P-1

FORM OF PERFECTION CERTIFICATE

Dated as of February 6, 2013

Reference is hereby made to (A) (i) that certain Credit Agreement dated as of
February 6, 2013 (as amended, restated, supplemented, or otherwise modified from
time to time, the “ABL Credit Agreement”) by and among API Technologies Corp.,
as parent and borrower (“Parent”), the subsidiaries of Parent party thereto as
“Borrowers” (collectively with Parent, “ABL Borrowers”), the lenders party
thereto as “Lenders” (each of such Lenders, together with its successors and
permitted assigns, is referred to hereinafter as a “ABL Lender”), and Wells
Fargo Bank, National Association (“Wells Fargo”), in its separate capacities as
administrative agent for each member of the Lender Group (as defined in the ABL
Credit Agreement) and the Bank Product Providers (as defined in the ABL Credit
Agreement) (in such capacity, together with its successors and assigns in such
capacity, “ABL Agent”) and as English law security trustee (“UK Security
Trustee”), (ii) the US Security Agreement (as defined in the ABL Credit
Agreement), (iii) the UK Security Agreement (as defined in the ABL Credit
Agreement) and (iv) the Canadian Security Agreement (as defined in the ABL
Credit Agreement) and (B) (i) that certain Credit Agreement dated as of
February 6, 2013 (as amended, restated, supplemented, or otherwise modified from
time to time, the “Term Loan Agreement”) by and among Parent as Borrower (“Term
Borrower”), the lenders party thereto as “Lenders” (each of such Lenders,
together with its successors and permitted assigns, is referred to hereinafter
as a “Term Lender”), and Guggenheim Corporate Funding, LLC, in its separate
capacities as administrative agent for each member of the Lender Group (as
defined in the Term Loan Agreement) (in such capacity, together with its
successors and assigns in such capacity, “Term Loan Agent”), (ii) the U.S.
Security Agreement (as defined in the Term Loan Agreement) and (iii) the
Canadian Security Agreement (as defined in the Term Loan Agreement). The
documents referred to in clauses (A) (ii) through (iv) and (B) (ii) through
(iii) are collectively referred to herein as the “Security Agreements”. The ABL
Agent and the Term Loan Agent are referred to herein collectively as the
“Agents” and each as an “Agent”. The term “Loan Party” and “Loan Parties” as
used herein shall include all “Loan Parties” under the ABL Credit Agreement and
all “Loan Parties” under the Term Loan Agreement; it being understood and agreed
that no entity organized in the United Kingdom shall constitute a Loan Party
under the Term Loan Agreement.

All initially capitalized terms used herein without definition shall have the
meanings ascribed thereto in the ABL Credit Agreement or the Term Loan
Agreement, as applicable. Any terms (whether capitalized or lower case) used in
this Perfection Certificate that are defined in the Code shall be construed and
defined as set forth in the Code unless otherwise defined herein or in the ABL
Credit Agreement or the Term Loan Agreement, as applicable; provided, that to
the extent that the Code is used to define any term used herein and if such term
is defined differently in different Articles of the Code, the definition of such
term contained in Article 9 of the Code shall govern.

The undersigned, an authorized officer of each Loan Party, having the title
specified below his or her name, hereby certifies (in his/her capacity as an
authorized officer of such Loan Party and not in his/her individual capacity) to
each Agent and each of the other members of the Lender Group (as such term is
defined in both the ABL Credit Agreement and the Term Loan Agreement) and the
Bank Product Providers as follows as of the date hereof:

1. Names.

(a) The exact legal name of each Loan Party, as such name appears in its
certified certificate of incorporation, articles of incorporation, certificate
of formation, or any other organizational



--------------------------------------------------------------------------------

document, is set forth in Schedule 1(a). Each Loan Party is (i) the type of
entity disclosed next to its name in Schedule 1(a) and (ii) a registered
organization except to the extent disclosed in Schedule 1(a). Also set forth in
Schedule 1(a) is the organizational identification number, if any, of each Loan
Party that is a registered organization, the Federal Taxpayer Identification
Number of each Loan Party (or, in the case of a Loan Party organized in a
jurisdiction outside the United States, the equivalent thereof in the applicable
jurisdiction) and the jurisdiction of formation of each Loan Party. Each Loan
Party has qualified to do business in the states, provinces or territories, as
applicable, listed on Schedule 1(a) where the failure to be so qualified could
reasonably be expected to result in a Material Adverse Effect.

(b) Set forth in Schedule 1(b) hereto is a list of any other legal names each
Loan Party has had in the past five years, together with the date of the
relevant name change.

(c) Set forth in Schedule 1(c) is a list of all other names used by each Loan
Party in connection with any business or organization to which such Loan Party
became the successor by merger, consolidation, acquisition, change in form,
nature or jurisdiction of organization or otherwise or on any filings with the
Internal Revenue Service, in each case, at any time in the past five years.
Except as set forth in Schedule 1(c), no Loan Party has changed its jurisdiction
of organization at any time during the past four months.

2. Chief Executive Offices. The chief executive office of each Loan Party is
located at the address set forth in Schedule 2 hereto.

3. Real Property.

(a) Attached hereto as Schedule 3(a) is a list of all (i) Real Property (as
defined in the applicable Security Agreement) of each Loan Party, (ii) common
names and addresses of each parcel of Real Property and (iii) other information
relating thereto required by such Schedule. Except as described on Schedule 3(a)
attached hereto: (A) no Loan Party has entered into any leases, subleases,
tenancies, franchise agreements, licenses or other occupancy arrangements as
owner, lessor, sublessor, licensor, franchisor or grantor with respect to any of
the real property described on Schedule 3(a) and (B) no Loan Party has any
leases which require the consent of the landlord, tenant or other party thereto
to the transactions contemplated by the Loan Documents where the failure to
obtain such consent could reasonably be expected to result in a Material Adverse
Effect.

(b) Schedule 3(b) sets forth all third parties (“Bailees”) with possession of
any Collateral (including inventory and equipment) of the Loan Parties,
including the name and address of such Bailee, a description of the inventory
and equipment in such Bailee’s possession and the location of such inventory and
equipment (if none please so state).

4. Extraordinary Transactions. Except for those purchases, mergers,
amalgamations, acquisitions, consolidations, and other transactions described on
Schedule 4 attached hereto, all of the Collateral has been originated by each
Loan Party in the ordinary course of business or consists of goods which have
been acquired by such Loan Party in the ordinary course of business from a
person in the business of selling goods of that kind.

5. File Search Reports. Attached hereto as Schedule 5 is a true and accurate
summary of certified file search reports from (a) the Uniform Commercial Code,
Personal Property Security Act (“PPSA”), the Companies House or equivalent
foreign filing offices (i) in each jurisdiction of formation (or, in the case of
business entities organized under the laws of a jurisdiction in Canada, each
jurisdiction where a business entity carries on business or owns assets)
identified in Section 1(a) and in each location identified Section 2 with
respect to each legal name set forth in Section 1 and (ii) in each

 

2



--------------------------------------------------------------------------------

jurisdiction described in Schedule 1(c) or Schedule 4 relating to any of the
transactions described in Schedule 1(c) or Schedule 4 with respect to each legal
name of the person or entity from which each Loan Party purchased or otherwise
acquired any assets and (b) each filing office in each real estate recording
office identified on Schedule 3(a) for any Real Property Collateral. A true copy
of each financing statement, including judgment and tax liens, bankruptcy and
pending lawsuits or other filing identified in such file search reports has been
delivered to Agent.

6. UCC / PPSA Filings and Other Filings. The financing statements (duly
authorized by each Loan Party constituting the debtor therein), including the
indications of the collateral, attached as Schedule 6 relating to the applicable
Security Agreement or the Real Property, are in the appropriate forms for filing
in the filing offices in the jurisdictions identified in Schedule 6 hereof.

7. Schedule of Filings. Attached hereto as Schedule 7 is a schedule of (i) the
appropriate filing offices for the financing statements attached hereto as
Schedule 6 and (ii) the appropriate filing offices for the filings described in
Schedule 11(c) and (iii) any other actions required to create, preserve, protect
and perfect the security interests in the Collateral (as defined in the Security
Agreements) granted, assigned or pledged to Agent or the UK Security Trustee
pursuant to any Security Agreement or any other Loan Document. No other filings
or actions are required to create, preserve, protect and perfect the security
interests in the Collateral granted, assigned or pledged to Agent or the UK
Security Trustee pursuant to the Loan Documents.

8. Termination Statements. Attached hereto as Schedule 8 are the duly authorized
termination statements in the appropriate form for filing in each applicable
jurisdiction identified in Schedule 8 hereto with respect to each Lien described
therein.

9. Stock Ownership and Other Equity Interests. Attached hereto as Schedule 9(a)
is a true and correct list of each of all of the authorized, and the issued and
outstanding, Equity Interests of each Loan Party (other than Parent) and its
Subsidiaries and the record and beneficial owners of such Equity Interests. Also
set forth on Schedule 9(a) is each equity investment of each Loan Party that
represents 50% or less of the equity of the entity in which such investment was
made. Attached hereto as Schedule 9(b) is a true and correct organizational
chart of Parent and its Subsidiaries.

10. Instruments and Chattel Paper. Attached hereto as Schedule 10 is a true and
correct list of all promissory notes, instruments (other than checks to be
deposited in the ordinary course of business), tangible chattel paper,
electronic chattel paper and other evidence of Indebtedness held by each Loan
Party as of the date hereof having an aggregate value or face amount in excess
of $500,000, including all intercompany notes between or among any two or more
Loan Parties or any of their Subsidiaries.

11. Intellectual Property.

(a) Schedule 11(a) provides a complete and correct list of all registered
Copyrights (as defined in the applicable Security Agreements) owned by any Loan
Party, all applications for registration of Copyrights owned by any Loan Party,
and all other Copyrights owned by any Loan Party and material to the conduct of
the business of any Loan Party. Schedule 11(a) provides a complete and correct
list of all Patents (as defined in the applicable Security Agreements) owned by
any Loan Party and all applications for Patents owned by any Loan Party.
Schedule 11(a) provides a complete and correct list of all registered Trademarks
(as defined in the Security Agreements) owned by any Loan Party, all
applications for registration of Trademarks owned by any Loan Party, and all
other Trademarks owned by any Loan Party and material to the conduct of the
business of any Loan Party.

 

3



--------------------------------------------------------------------------------

(b) Schedule 11(b) provides a complete and correct list of all Intellectual
Property Licenses (as defined in the applicable Security Agreements) entered
into by any Loan Party pursuant to which (i) any Loan Party has provided any
license or other rights in Intellectual Property (as defined in the applicable
Security Agreements) owned or controlled by such Loan Party to any other Person
(other than non-exclusive software licenses granted in the ordinary course of
business) or (ii) any Person has granted to any Loan Party any license or other
rights in Intellectual Property owned or controlled by such Person that is
material to the business of such Loan Party, including any Intellectual Property
that is incorporated in any Inventory, software, or other product marketed,
sold, licensed, or distributed by such Loan Party;

(c) Attached hereto as Schedule 11(c) in proper form for filing with the United
States Patent and Trademark Office, United States Copyright Office, UK
Intellectual Property Office or Canadian Intellectual Property Office (as
applicable) are the filings necessary to preserve, protect and perfect the
security interests in the Trademarks, Patents, Copyrights and Intellectual
Property Licenses set forth on Schedule 11(a) and Schedule 11(b), including duly
signed copies of each of the Patent Security Agreements, Trademark Security
Agreements, the Copyright Security Agreements and Security Agreements, as
applicable.

12. Commercial Tort Claims. Attached hereto as Schedule 12 is a true and correct
list of all commercial tort claims that exceed $500,000 held by each Loan Party,
including a brief description thereof.

13. Deposit Accounts and Securities Accounts. Attached hereto as Schedule 13 is
a true and complete list of all Deposit Accounts and Securities Accounts (as
defined in the applicable Security Agreements) maintained by each Loan Party,
including the name of each institution where each such account is held, the name
of each such account and the name of each entity that holds each account.

14. Letter-of-Credit Rights. Attached hereto as Schedule 14 is a true and
correct list of all letters of credit issued in favor of any Loan Party, as
beneficiary thereunder, having an aggregate value or face amount in excess of
$500,000.

15. Other Assets: A Loan Party owns the following kinds of assets:

 

Aircraft:

     Yes      No       

Vessels, boats or ships:

     Yes      No        

Railroad rolling stock:

     Yes      No        

If the answer is yes to any of these other types of assets, please describe on
Schedule 15.

[The Remainder of this Page has been intentionally left blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and delivered this Perfection
Certificate as of the date first above written.

 

LOAN PARTIES:    

API TECHNOLOGIES CORP.,

a Delaware corporation

      By:           Name:           Title:         SENDEC CORP.,     a New York
Corporation       By:           Name:           Title:         CMT FILTERS,
INC.,     a Delaware corporation       By:           Name:           Title:    
    SPECTRUM CONTROL INC.,     a Pennsylvania corporation       By:          
Name:           Title:         SPECTRUM CONTROL TECHNOLOGY, INC.,     a Delaware
corporation       By:           Name:           Title:         SPECTRUM SEI
MICROWAVE, INC.,     a Delaware corporation       By:           Name:          
Title:    

[Signature page to Perfection Certificate]



--------------------------------------------------------------------------------

    SPECTRUM SENSORS AND CONTROLS, INC.,     a California corporation       By:
          Name:           Title:         SPECTRUM SENSORS AND CONTROLS, INC.,  
  an Ohio corporation       By:           Name:           Title:        
SPECTRUM FSY MICROWAVE, INC.,     a Maryland corporation       By:          
Name:           Title:         SPECTRUM MICROWAVE, INC.,     a Delaware
corporation       By:           Name:           Title:         SPECTRUM SENSORS
AND CONTROLS, INC.,     a Pennsylvania corporation       By:           Name:    
      Title:         API PASSIVE COMPONENTS INC.,     a Delaware corporation    
  By:           Name:           Title:    

[Signature page to Perfection Certificate]



--------------------------------------------------------------------------------

    API SYSTEMS, INC.,     a Delaware corporation       By:           Name:    
      Title:         API CRYPTEK INC.,     a Delaware corporation       By:    
      Name:           Title:         API DEFENSE, INC.,     a Delaware
corporation       By:           Name:           Title:         API DEFENSE USA,
INC.,     a Delaware corporation       By:           Name:           Title:    
    API NANOFABRICATION AND RESEARCH CORPORATION,     a Delaware corporation    
  By:           Name:           Title:         EMCON USA, INC.,     a Delaware
corporation       By:           Name:           Title:    

[Signature page to Perfection Certificate]



--------------------------------------------------------------------------------

    NATIONAL HYBRID, INC.,     a New York corporation       By:           Name:
          Title:         SPECTRUM CONTROL INC.,    

a Delaware corporation

      By:           Name:           Title:         SPECTRUM ENGINEERING
INTERNATIONAL, INC.,     a Delaware corporation       By:           Name:      
    Title:         RF2M MICROELECTRONICS LTD.,     a limited company
incorporated in England and Wales       By:           Name:           Title:    
    RF2M MICROWAVE LTD.,     a limited company incorporated in England and Wales
      By:           Name:           Title:         RF2M LIMITED,     a limited
company incorporated in England and Wales       By:           Name:          
Title:    

[Signature page to Perfection Certificate]



--------------------------------------------------------------------------------

    API TECHNOLOGIES (UK) LIMITED,     a limited company incorporated in England
and Wales       By:           Name:           Title:         API ELECTRONICS
GROUP CORP.       By:           Name:           Title:         API NANOTRONICS
HOLDING CORP.       By:           Name:           Title:         API NANOTRONICS
SUB, INC.       By:           Name:           Title:         EMCON EMANATION
CONTROL LTD.       By:           Name:           Title:         EMCON2007 HOLDCO
INC.       By:           Name:           Title:    

[Signature page to Perfection Certificate]



--------------------------------------------------------------------------------

FILTRAN LIMITED By:     Name:     Title:    

[Signature page to Perfection Certificate]



--------------------------------------------------------------------------------

FORM OF SUPPLEMENT TO PERFECTION CERTIFICATE

This SUPPLEMENT (this “Supplement”), dated as of             ,             , to
the Perfection Certificate, dated as of February 6, 2013 (as amended, restated,
supplemented or otherwise modified from time to time, the “Perfection
Certificate”) by each of the parties listed on the signature pages thereto and
those additional entities that thereafter become Loan Parties (collectively,
jointly and severally, “Grantors” and each individually “Grantor”).

Reference is hereby made to (A) (i) that certain Credit Agreement dated as of
February 6, 2013 (as amended, restated, supplemented, or otherwise modified from
time to time, the “ABL Credit Agreement”) by and among API Technologies Corp.,
as parent and borrower (“Parent”), the subsidiaries of Parent party thereto as
“Borrowers” (collectively with Parent, “ABL Borrowers”), the lenders party
thereto as “Lenders” (each of such Lenders, together with its successors and
permitted assigns, is referred to hereinafter as a “ABL Lender”), and Wells
Fargo Bank, National Association (“Wells Fargo”), in its separate capacities as
administrative agent for each member of the Lender Group (as defined in the ABL
Credit Agreement) and the Bank Product Providers (as defined in the ABL Credit
Agreement), (ii) the US Security Agreement (as defined in the ABL Credit
Agreement), (iii) the UK Security Agreement (as defined in the ABL Credit
Agreement) and (iv) the Canadian Security Agreement (as defined in the ABL
Credit Agreement) and (B) (i) that certain Credit Agreement dated as of
February 6, 2013 (as amended, restated, supplement or otherwise modified from
time to time, the “Term Loan Agreement”) by and among Parent as Borrower (“Term
Borrower”), the lenders party thereto as “Lenders” (each of such Lenders,
together with its successors and permitted assigns, is referred to hereinafter
as a “Term Lender”), and Guggenheim Corporate Funding, LLC, in its separate
capacities as administrative agent for each member of the Lender Group (as
defined in the Term Loan Agreement) (in such capacity, together with its
successors and assigns in such capacity, “Term Loan Agent”), (ii) the US
Security Agreement (as defined in the Term Loan Agreement), and (iii) the
Canadian Security Agreement (as defined in the Term Loan Agreement). The
documents referred to in clauses (A)(ii) through (iv) and (B)(ii) through
(iii) are collectively referred to herein as the “Security Agreements”. The ABL
Agent and the Term Loan Agent are referred to herein collectively as the
“Agents” and each as an “Agent”.

All initially capitalized terms used herein without definition shall have the
meanings ascribed thereto in the ABL Credit Agreement or the Term Loan
Agreement, as applicable. Any terms (whether capitalized or lower case) used in
this Perfection Certificate that are defined in the Code shall be construed and
defined as set forth in the Code unless otherwise defined herein or in the ABL
Credit Agreement or the Term Loan Agreement, as applicable; provided, that to
the extent that the Code is used to define any term used herein and if such term
is defined differently in different Articles of the Code, the definition of such
term contained in Article 9 of the Code shall govern.

WHEREAS, pursuant to Section 5.2 of the ABL Credit Agreement and Section 5.2 of
the Term Loan Agreement, the Loan Parties must execute and deliver a Perfection
Certificate and the execution and delivery of the Perfection Certificate may be
accomplished by the execution of this Supplement in favor of each Agent, for the
benefit of each member of the Lender Group (as such term is defined in the ABL
Credit Agreement and the Term Loan Agreement) and the Bank Product Providers;

The undersigned, an authorized officers of each Loan Party, having the title
specified below his or her name, hereby certifies (in my capacity as an
authorized officer of such Loan Party and not in his/her individual capacity) to
each Agent and each of the other members of the Lender Group (as such term is
defined in both the ABL Credit Agreement and the Term Loan Agreement) and the
Bank Product Providers as follows as of the date hereof: [the information in
the Perfection Certificate delivered on or prior to the Closing Date is true,
correct, and complete on and as of the date hereof.] [Schedule 1(a), “Legal
Names, Etc.”, Schedule 1(b), “Prior Names”, Schedule 1(c), “Changes in Corporate
Identity;



--------------------------------------------------------------------------------

Other Names”, Schedule 2, “Chief Executive Offices”, Schedule 3(a), “Real
Property”, Schedule 3(b), “Bailees”, Schedule 4, “Transactions Other Than in the
Ordinary Course of Business”, Schedule 9(a), “Equity Interests”, Schedule 9(b),
“Organizational Chart” Schedule 10, “Instruments and Chattel Paper”, Schedule
11(a), “Copyrights, Patents and Trademarks”, Schedule 11(b), “Intellectual
Property Licenses”, Schedule 12, “Commercial Tort Claims”, Schedule 13, “Deposit
Accounts and Securities Accounts”, Schedule 14, “Letter-of-Credit Rights”, and
Schedule 15, “Other Assets” attached hereto supplement Schedule 1(a), Schedule
(1(b), Schedule 1(c), Schedule 2, Schedule 3, Schedule 4, Schedule 9(a),
Schedule 9(b), Schedule 10, Schedule 11(a), Schedule 11(b), Schedule 12,
Schedule 13, Schedule 14, and Schedule 15 respectively, to the Perfection
Certificate and shall be deemed a part thereof for all purposes of the
Perfection Certificate.]

The undersigned officers of each of the Loan Parties hereby certify as of the
date hereof on behalf of the Loan Parties in their capacity as officers of the
Loan Parties and not in their individual capacities that no additional filings
or actions are required to create, preserve or perfect the security interests in
the Collateral granted, assigned or pledged to Agent pursuant to the Loan
Documents.

Except as expressly supplemented hereby, the Perfection Certificate shall remain
in full force and effect.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and delivered this Supplement
to Perfection Certificate as of the date first above written.

 

LOAN PARTIES:     API TECHNOLOGIES CORP.,
a Delaware corporation     By:         Name:         Title:    

 

    SENDEC CORP.,
a New York Corporation     By:         Name:         Title:    

 

    CMT FILTERS, INC.,
a Delaware corporation     By:         Name:         Title:    

 

    SPECTRUM CONTROL INC.,
a Pennsylvania corporation     By:         Name:         Title:    

 

    SPECTRUM CONTROL TECHNOLOGY, INC.,
a Delaware corporation     By:         Name:         Title:    

 

    SPECTRUM SEI MICROWAVE, INC.,
a Delaware corporation     By:         Name:         Title:    

[Signature Page to Supplement to Perfection Certificate]



--------------------------------------------------------------------------------

    SPECTRUM SENSORS AND CONTROLS, INC.,
a California corporation     By:         Name:         Title:    

 

    SPECTRUM SENSORS AND CONTROLS, INC.,
an Ohio corporation     By:         Name:         Title:    

 

    SPECTRUM FSY MICROWAVE, INC.,
a Maryland corporation     By:         Name:         Title:    

 

    SPECTRUM MICROWAVE, INC.,
a Delaware corporation     By:         Name:         Title:    

 

    SPECTRUM SENSORS AND CONTROLS, INC.,
a Pennsylvania corporation     By:         Name:         Title:    

[Signature Page to Supplement to Perfection Certificate]



--------------------------------------------------------------------------------

    API PASSIVE COMPONENTS INC.,
a Delaware corporation     By:         Name:         Title:    

 

    API SYSTEMS, INC.,
a Delaware corporation     By:         Name:         Title:    

 

    API CRYPTEK INC.,
a Delaware corporation     By:         Name:         Title:    

 

    API DEFENSE, INC.,
a Delaware corporation     By:         Name:         Title:    

 

    API DEFENSE USA, INC.,
a Delaware corporation     By:         Name:         Title:        
API NANOFABRICATION AND RESEARCH CORPORATION,
a Delaware corporation     By:         Name:         Title:    

[Signature Page to Supplement to Perfection Certificate]



--------------------------------------------------------------------------------

    EMCON USA, INC.,
a Delaware corporation     By:         Name:         Title:    

 

    NATIONAL HYBRID, INC.,
a New York corporation     By:         Name:         Title:    

 

    SPECTRUM CONTROL INC.,
a Delaware corporation     By:         Name:         Title:    

 

    SPECTRUM ENGINEERING INTERNATIONAL, INC.,
a Delaware corporation     By:         Name:         Title:    

 

    RF2M MICROELECTRONICS LTD.,
a limited company incorporated in England and Wales     By:         Name:      
  Title:    

[Signature Page to Supplement to Perfection Certificate]



--------------------------------------------------------------------------------

    RF2M MICROWAVE LTD.,
a limited company incorporated in England and Wales     By:         Name:      
  Title:    

 

    RF2M LIMITED,
a limited company incorporated in England and Wales     By:         Name:      
  Title:    

 

    API TECHNOLOGIES (UK) LIMITED,
a limited company incorporated in England and Wales     By:         Name:      
  Title:    

 

    API ELECTRONICS GROUP CORP.     By:         Name:         Title:    

 

    API NANOTRONICS HOLDING CORP.     By:         Name:         Title:    

 

    API NANOTRONICS SUB, INC.     By:         Name:         Title:    

[Signature Page to Supplement to Perfection Certificate]



--------------------------------------------------------------------------------

    EMCON EMANATION CONTROL LTD.     By:         Name:         Title:        
EMCON2007 HOLDCO INC.     By:         Name:         Title:         FILTRAN
LIMITED     By:         Name:         Title:    

[Signature Page to Supplement to Perfection Certificate]



--------------------------------------------------------------------------------

Schedule C-1

 

Lender

   Commitment

NZC Guggenheim Fund LLC

   $15,000,000.00

Guggenheim Private Debt Fund Note Issuer LLC

   $35,000,000.00

Wells Fargo Bank, National Association

   $75,000,000.00

Tennenbaum Opportunities Partners V, LP

   $15,000,000.00

Tennenbaum Opportunities Fund VI, LLC

   $25,000,000.00    Total Commitment: $165,000,000.00



--------------------------------------------------------------------------------

Execution Version

Schedule 1.1

As used in the Agreement, the following terms shall have the following
definitions:

“Account” means an account (as that term is defined in the Code).

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).

“Acquired Indebtedness” means Indebtedness of a Person whose assets or Equity
Interests are acquired by Borrower or any of its Subsidiaries in a Permitted
Acquisition; provided, that such Indebtedness (a) is either purchase money
Indebtedness or a Capital Lease with respect to Equipment or mortgage financing
with respect to Real Property, (b) was in existence prior to the date of such
Permitted Acquisition, and (c) was not incurred in connection with, or in
contemplation of, such Permitted Acquisition.

“Acquisition” means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all or substantially all of the Equity Interests of any other
Person.

“Additional Documents” has the meaning specified therefor in Section 5.12 of the
Agreement.

“Administrative Questionnaire” has the meaning specified therefor in
Section 13.1(a) of the Agreement.

“Affected Lender” has the meaning specified therefor in Section 2.14(b) of the
Agreement.

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Equity Interests, by contract, or
otherwise; provided, that, for purposes of any the component definitions
included in Eligible Accounts and Section 6.10 of the Agreement: (a) any Person
which owns directly or indirectly 10% or more of the Equity Interests having
ordinary voting power for the election of directors or other members of the
governing body of a Person or 10% or more of the partnership or other ownership
interests of a Person (other than as a limited partner of such Person) shall be
deemed an Affiliate of such Person, (b) each director (or comparable manager) of
a Person shall be deemed to be an Affiliate of such Person, and (c) each
partnership in which a Person is a general partner shall be deemed an Affiliate
of such Person.



--------------------------------------------------------------------------------

“Agent” has the meaning specified therefor in the preamble to the Agreement.

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

“Agent’s Account” means the account designated in writing by Agent to Borrower,
as may be modified from time to time upon written notice to Borrower.

“Agent’s Liens” means the Liens granted by Borrower or its Subsidiaries to Agent
under the Loan Documents and securing the Obligations.

“Agreement” means the Credit Agreement to which this Schedule 1.1 is attached.

“Applicable Excess Cash Flow Percentage” means, with respect to any date of
payment under Section 2.4(e)(vi), 75%; provided that so long as no Default or
Event of Default is then in existence, if on the last day of the relevant
measurement period, the Total Leverage Ratio for the Test Period then most
recently ended (as set forth in the officer’s certificate delivered (or required
to be delivered) with respect to such Test Period is (i)(a) less than 2.50:1.00
and (b) greater than or equal to 1.75:1.00, then the Applicable Excess Cash Flow
Percentage shall instead be 50%, (ii)(a) less than 1.75:1.00 and (b) greater
than or equal to 1.00:1.00, then the Applicable Excess Cash Flow Percentage
shall instead be 25%, and (iii) less than 1.00:1.00, then the Applicable Excess
Cash Flow Percentage shall instead be 0%

“Applicable Margin” means,

(x) effective from the Closing Date until (but excluding) the first anniversary
of the Closing Date, a percentage per annum equal to in the case of any portion
of the Term Loan maintained as (i) Base Rate Loans, 8.75% and (ii) LIBOR Rate
Loans, 9.75%; and

(y) from and after the first anniversary of the Closing Date, a percentage per
annum equal to in the case of any portion of the Term Loan maintained as
(A) Base Rate Loans, 9.75% and (B) LIBOR Rate Loans, 10.75%.

“Assignee” has the meaning specified therefor in Section 13.1(a) of the
Agreement.

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1 to the Agreement.

“Authorized Person” means any one of the individuals identified on Schedule A-1
to the Disclosure Letter, as such schedule is updated from time to time by
written notice from Borrower to Agent.

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

 

2



--------------------------------------------------------------------------------

“Base Rate” means the greatest of (a) the Federal Funds Rate plus  1/2%, ( b)
the LIBOR Rate (which rate shall be calculated based upon an Interest Period of
3 months and shall be determined on a daily basis), plus 1 percentage point, and
(c) the rate of interest announced, from time to time, within Wells Fargo at its
principal office in San Francisco as its “prime rate”, with the understanding
that the “prime rate” is one of Wells Fargo’s base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate.

“Base Rate Loan” means each portion of the Term Loan that bears interest at a
rate determined by reference to the Base Rate.

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which Borrower or any of its Subsidiaries or ERISA Affiliates has
been an “employer” (as defined in Section 3(5) of ERISA) within the past six
years.

“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States (or any successor).

“Borrower” has the meaning specified therefor in the preamble to the Agreement.

“Borrower Materials” has the meaning specified therefor in Section 17.9(c) of
the Agreement.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of New York, except
that, if a determination of a Business Day shall relate to a LIBOR Rate Loan,
the term “Business Day” also shall exclude any day on which banks are closed for
dealings in Dollar deposits in the London interbank market.

“Canadian Benefit Plans” means all plans, arrangements, agreements, programs,
policies, practices or undertakings, whether oral or written, formal or
informal, funded or unfunded, insured or uninsured, registered or unregistered,
to which Borrower or any of its Subsidiaries is a party or bound or in which
their employees participate or under which Borrower or any of its Subsidiaries
has, or will have, any liability or contingent liability, or pursuant to which
payments are made, or benefits are provided to, or an entitlement to payments or
benefits may arise with respect to, any of their employees or former employees,
their directors or officers, individuals working on contract with Borrower or
any of its Subsidiaries or other individuals providing services to Borrower or
any of its Subsidiaries of a kind normally provided by employees (or any
spouses, dependants, survivors or beneficiaries of any such persons).

“Canadian Collateral” means all “Collateral” as defined in the Canadian Security
Agreement.

 

3



--------------------------------------------------------------------------------

“Canadian Guarantors” means each wholly-owned Canadian Subsidiary of Borrower
that is party to the Canadian Security Agreement, unless and until such time as
the respective Subsidiary is released from all of its obligations under the
Canadian Security Agreement in accordance with the terms and provisions thereof.

“Canadian Guaranty” means the guaranty of the Canadian Guarantors pursuant to
Article II of the Canadian Security Agreement.

“Canadian Insolvency Law” means any of the Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act (Canada), and the Winding-up
and Restructuring Act (Canada), each as now and hereafter in effect, and any
successors to such statutes and any proceeding under applicable corporate law
seeking an arrangement or compromise of some or all of the debts of a Person or
a stay of proceedings to enforce some or all claims of creditors against a
Person.

“Canadian Pension Plans” means all Canadian Benefit Plans which are required to
be registered under Canadian provincial or federal pension benefits standards
legislation.

“Canadian Security Agreement” means a guaranty and security agreement, dated as
of even date with the Agreement, in form and substance reasonably satisfactory
to Agent, executed and delivered by each of the Canadian Guarantors to Agent, as
may be amended, restated, supplemented or otherwise modified from time to time.

“Canadian Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in Canada.

“Capital Expenditures” means, with respect to any Person for any period, the
amount of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed, but excluding, without
duplication (a) with respect to the purchase price of assets that are purchased
substantially contemporaneously with the trade-in of existing assets during such
period, the amount that the gross amount of such purchase price is reduced by
the credit granted by the seller of such assets for the assets being traded in
at such time, (b) expenditures made during such period to consummate one or more
Permitted Acquisitions, (c) expenditures made during such period to the extent
made with the identifiable proceeds of an equity investment in Borrower or any
of its Subsidiaries which equity investment is made substantially
contemporaneously with the making of the expenditure, (d) capitalized software
development costs to the extent such costs are deducted from net earnings under
the definition of Consolidated EBITDA for such period, (e) expenditures during
such period that, pursuant to a written agreement, are reimbursed by a third
Person (excluding Borrower or any of its Affiliates), and (f) expenditures to
the extent financed with Net Cash Proceeds of any voluntary or involuntary sale
or disposition by Borrower or any of its Subsidiaries of assets which Borrower
or such Subsidiary reinvests pursuant to Section 2.4(e)(ii).

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

 

4



--------------------------------------------------------------------------------

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within one year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within one year from the date of acquisition thereof and, at
the time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers’ acceptances maturing within 1 year
from the date of acquisition thereof issued by any bank organized under the laws
of the United States or any state thereof or the District of Columbia or any
United States branch of a foreign bank having at the date of acquisition thereof
combined capital and surplus of not less than $1,000,000,000, (e) Deposit
Accounts maintained with (i) any bank that satisfies the criteria described in
clause (d) above, or (ii) any other bank organized under the laws of the United
States or any state thereof so long as the full amount maintained with any such
other bank is insured by the Federal Deposit Insurance Corporation,
(f) repurchase obligations of any commercial bank satisfying the requirements of
clause (d) of this definition or recognized securities dealer having combined
capital and surplus of not less than $1,000,000,000, having a term of not more
than seven days, with respect to securities satisfying the criteria in clauses
(a) or (d) above, (g) debt securities with maturities of six months or less from
the date of acquisition backed by standby letters of credit issued by any
commercial bank satisfying the criteria described in clause (d) above, and
(h) Investments in money market funds substantially all of whose assets are
invested in the types of assets described in clauses (a) through (g) above.

“CFC” means a controlled foreign corporation (as that term is defined in the
IRC) and any Subsidiary organized under the laws of the United States
substantially all of the assets of which consist of Equity Interests in one or
more CFCs.

“Change in Control” means that:

(a) any Person or two or more Persons acting in concert (other than Permitted
Holders), shall have acquired beneficial ownership, directly or indirectly, of
Equity Interests of Borrower (or other securities convertible into such Equity
Interests) representing 35% or more of the combined voting power of all Equity
Interests of Borrower entitled (without regard to the occurrence of any
contingency) to vote for the election of members of the Board of Directors of
Borrower;

(b) any Person or two or more Persons acting in concert (other than Permitted
Holders), shall have acquired by contract or otherwise, or shall have entered
into a contract or arrangement that, upon consummation thereof, will result in
its or their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the management or policies of Borrower or control
over the Equity Interests of such Person entitled to vote for members of the

 

5



--------------------------------------------------------------------------------

Board of Directors of Borrower on a fully-diluted basis (and taking into account
all such Equity Interests that such Person or group has the right to acquire
pursuant to any option right) representing 35% or more of the combined voting
power of such Equity Interests;

(c) during any period of 24 consecutive months commencing on or after the
Closing Date, the occurrence of a change in the composition of the Board of
Directors of Borrower such that a majority of the members of such Board of
Directors are not Continuing Directors;

(d) Borrower fails to own and control, directly or indirectly, 100% of the
Equity Interests of each other Loan Party (other than issuances of Equity
Interests to qualify directors to the extent required by applicable law and for
other nominal share issuances to Persons other than Borrower and its
Subsidiaries to the extent required under applicable law); or

(e) Vintage Capital Management fails to own and control, directly or indirectly,
25% of the Equity Interests of Borrower.

“Change in Law” means the occurrence after the date of the Agreement of: (a) the
adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any law, rule, regulation, judicial
ruling, judgment or treaty or in the administration, interpretation,
implementation or application by any Governmental Authority of any law, rule,
regulation, guideline or treaty, or (c) the making or issuance by any
Governmental Authority of any request, rule, guideline or directive, whether or
not having the force of law; provided that notwithstanding anything in the
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

“Closing Date” means February 6, 2013.

“Code” means the New York Uniform Commercial Code, as in effect from time to
time.

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by Borrower or its Subsidiaries in or upon which a
Lien is granted by such Person in favor of Agent or the Lenders under any of the
Loan Documents (including, without limitation, all Canadian Collateral).

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in Borrower’s or its Subsidiaries’ books and records, Equipment, or Inventory,
in each case, in form and substance reasonably satisfactory to Agent.

 

6



--------------------------------------------------------------------------------

“Commitment” means, with respect to each Lender, its Commitment, and with
respect to all Lenders, their Commitments, as the context requires, in each
case, in such Dollar amounts set forth beside such Lender’s name under the
applicable heading on Schedule C-1 to the Agreement or in the Assignment and
Acceptance pursuant to which such Lender became a Lender under the Agreement, as
such amounts may be reduced or increased from time to time pursuant to, and in
accordance with, the provisions of Sections 2.4 and 13.1 of the Agreement.

“Competitor” means any Person which is a direct competitor of Borrower or its
Subsidiaries if, at the time of a proposed assignment, Agent and the assigning
Lender have actual knowledge that such Person is a direct competitor of Borrower
or its Subsidiaries; provided, that in connection with any assignment or
participation, the Assignee or Participant with respect to such proposed
assignment or participation that is an investment bank, a commercial bank, a
finance company, a fund, or other Person which merely has an economic interest
in any such direct competitor, and is not itself such a direct competitor of
Borrower or its Subsidiaries, shall not be deemed to be a direct competitor for
the purposes of this definition.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 to the Agreement delivered by the chief financial officer of
Borrower to Agent.

“Confidential Information” has the meaning specified therefor in Section 17.9(a)
of the Agreement.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period (without giving effect to (x) any extraordinary gains, (y) any non-cash
income, and (z) any gains or losses from sales of assets other than inventory
sold in the ordinary course of business) adjusted by:

(A) adding thereto (in each case to the extent deducted in determining
Consolidated Net Income for such period), without duplication, the amount of:

(i) total interest expense (inclusive of amortization of deferred financing fees
and other original issue discount and banking fees, charges and commissions
(e.g., commitment fees)) of Borrower and its Subsidiaries determined on a
consolidated basis for such period,

(ii) provisions for taxes based on income, profits or capital (including
federal, foreign, state, franchise, excise, withholding and similar taxes) for
Borrower and its Subsidiaries determined on a consolidated basis for such
period,

(iii) all depreciation and amortization expense of Borrower and its Subsidiaries
determined on a consolidated basis for such period,

(iv) [intentionally omitted],

(v) the amount of all fees and expenses incurred in connection with any proposed
or actual Permitted Acquisition, any proposed or actual issuance of debt or
equity, any proposed or actual asset disposition or Investment permitted
hereunder, or any proposed or actual amendment, modification or refinancing of

 

7



--------------------------------------------------------------------------------

any Indebtedness, in each case, during such period; provided, that the amount of
fees and expenses incurred in connection with any proposed transaction that is
not consummated shall not exceed $250,000 in any given year,

(vi) the amount of all other non-cash charges of Borrower and its Subsidiaries
determined on a consolidated basis for such period for (a) goodwill write-offs
and write-downs, (b) employee compensation plans, (c) purchase accounting
adjustments, including, without limitation, a dollar-for-dollar adjustment for
that portion of revenue that would have been recorded in the relevant period had
the balance of deferred revenue (unearned income) recorded on the closing
balance sheet before application of purchase accounting not been adjusted
downward to fair value to be recorded on the opening balance sheet in conformity
with GAAP purchase accounting rules and (d) any extraordinary, unusual or
nonrecurring losses, in each case, without duplication of any amounts pursuant
to clauses (vii) and (viii) below,

(vii) cash restructuring charges (including severance) or reserves and business
optimization expenses incurred during such period, including any restructuring
costs and integration costs incurred in connection with any Permitted
Acquisitions after the Closing Date; provided, that the aggregate amount of add
backs made pursuant to this clause (vii) for any Test Period shall not exceed an
amount equal to 7.5% of Consolidated EBITDA for such Test Period (determined on
a pro forma basis during such period but before giving effect to any increase
thereto pursuant to this clause (vii) or clause (viii) below),

(viii) unusual, extraordinary or non-recurring losses; provided that the
aggregate amount of add backs made pursuant to this clause (vii) for any Test
Period shall not exceed an amount equal to 2% of Consolidated EBITDA for such
Test Period (determined on a pro forma basis during such period but before
giving effect to any increase thereto pursuant to this clause (viii) or clause
(vii) above),

(ix) expenses incurred or payments made during such period to the extent covered
by contractual indemnification, reimbursement or refunding provisions in favor
of Borrower or any of its Subsidiaries in connection with any Permitted
Acquisition, and to the extent actually paid, reimbursed, credited or refunded
in cash during such period by a third party other than Borrower or any
Subsidiary,

(x) Insurance Loss Addbacks,

(xi) fees, costs and expenses paid in cash in connection with the repayment or
prepayment of the Term Loan or any other Indebtedness, including the after-tax
effect of any income (or loss) for such period attributable to the early
extinguishment of Indebtedness,

(xii) any foreign currency translation or transaction losses (including losses
related to currency remeasurement of Indebtedness),

 

8



--------------------------------------------------------------------------------

(xiii) a one-time loss in connection with any Loan Party’s obligations directly
relating to the matter specified in paragraph 1 of Schedule 4.6(b) to the
Disclosure Letter in an amount not to exceed $500,000, and

(B) subtracting therefrom (to the extent not otherwise deducted in determining
Consolidated Net Income for such period):

(i) the amount of all cash payments or cash charges made (or incurred) by
Borrower or any of its Subsidiaries for such period on account of any non-cash
charges added back to Consolidated EBITDA pursuant to preceding subclause
(A)(vi) in a previous period and

(ii) Insurance Loss Deductions.

For the avoidance of doubt, it is understood and agreed that, to the extent any
amounts are excluded from Consolidated Net Income by virtue of the proviso to
the definition thereof contained herein, any add backs to Consolidated Net
Income in determining Consolidated EBITDA as provided above shall be limited (or
denied) in a fashion consistent with such proviso. Notwithstanding anything to
the contrary contained above, for purposes of determining Consolidated EBITDA
for any Test Period, Consolidated EBITDA shall be calculated in accordance with
the definition of Test Period contained herein.

“Consolidated Net Income” means, for any period, the net income (or loss) of
Borrower and its Subsidiaries determined on a consolidated basis for such period
(taken as a single accounting period) in accordance with GAAP, provided that the
following items shall be excluded in computing Consolidated Net Income (without
duplication): (i) the net income (or loss) of any Person in which a Person or
Persons other than Borrower and its Wholly-Owned Subsidiaries has an Equity
Interest or Equity Interests to the extent of such Equity Interests held by
Persons other than Borrower and its Wholly-Owned Subsidiaries in such Person,
(ii) except for determinations expressly required to be made on a pro forma
basis, the net income (or loss) of any Person accrued prior to the date it
becomes a Subsidiary or all or substantially all of the property or assets of
such Person are acquired by a Subsidiary and (iii) the net income of any
Subsidiary to the extent that the declaration or payment of cash dividends or
similar cash distributions by such Subsidiary of such net income is not at the
time permitted by the operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to such Subsidiary.

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which Net
Working Capital as of the beginning of such period exceeds (or is less than) Net
Working Capital as of the end of such period.

“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Borrower on the Closing Date, and (b) any
individual who becomes a member of the Board of Directors after the Closing Date
if such individual was approved, appointed or nominated for election to the
Board of Directors by either the Permitted Holders or a majority of the
Continuing Directors, but excluding any such individual originally

 

9



--------------------------------------------------------------------------------

proposed for election in opposition to the Board of Directors in office at the
Closing Date in an actual or threatened election contest relating to the
election of the directors (or comparable managers) of Borrower and whose initial
assumption of office resulted from such contest or the settlement thereof.

“Contribution Notice” means a contribution notice issued by the Pensions
Regulator under section 38 or section 47 of the Pensions Act 2004.

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by Borrower or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account).

“Copyright Security Agreement” has the meaning specified therefor in the U.S.
Security Agreement.

“Current Assets” means, as at any date of determination, the total assets of
Borrower and its Subsidiaries (other than (i) cash and Cash Equivalents and
(ii) deferred income taxes) which may properly be classified as current assets
on a consolidated balance sheet of Borrower and its Subsidiaries in accordance
with GAAP.

“Current Liabilities” means, as at any date of determination, the total
liabilities of Borrower and its Subsidiaries which may properly be classified as
current liabilities (other than (i) the current portion of any Funded
Indebtedness, including, the Term Loan, any obligations under the Revolving
Credit Agreement, (ii) deferred income taxes, and (iii) deferred revenue) on a
consolidated balance sheet of Borrower and its Subsidiaries in accordance with
GAAP.

“Debtor Relief Laws” means the Bankruptcy Code, any Canadian Insolvency Laws and
all other domestic or foreign liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, arrangement (including
under any relevant incorporating statute), rearrangement, receivership,
insolvency, reorganization, judicial management, administration or relief of
debtors or similar debtor relief Applicable Laws of the United States, Canada or
other applicable jurisdiction from time to time in effect and affecting the
rights of creditors generally.

“Declined Payment” has the meaning specified therefor in Section 2.2.

“Declining Payment Lender” has the meaning specified therefor in Section 2.2.

“Declined Proceeds” has the meaning specified therefor in Section 2.4(g).

“Declining Proceeds Lender” has the meaning specified therefor in
Section 2.4(g).

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

“Deposit Account” means any deposit account (as that term is defined in the
Code).

 

10



--------------------------------------------------------------------------------

“Disclosure Letter” means the Disclosure Letter, dated as of the date hereof,
delivered by Borrower to Agent pursuant to the Agreement, as may be updated from
time to time in accordance with the terms of the Agreement or the other Loan
Documents.

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Term Loan and all
other Obligations that are accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests), in whole or in part, (c) provides for
the scheduled payments of dividends in cash, or (d) is or becomes convertible
into or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is 180 days after the Maturity Date; provided, that, notwithstanding the
foregoing, the Series A Mandatorily Redeemable Preferred Stock shall not
constitute Disqualified Equity Interests.

“Dollars” or “$” means United States dollars.

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America, other than (i) any such
Subsidiary substantially all of the assets of which consist of stock of one or
more Subsidiaries that are CFCs or (ii) any such Subsidiary that is owned by a
Subsidiary that is a CFC.

“DSS” means the Defense Security Service of the United States Department of
Defense.

“Earn-Outs” means unsecured liabilities of a Loan Party arising under an
agreement to make any deferred payment as a part of the Purchase Price for a
Permitted Acquisition, including performance bonuses or consulting payments in
any related services, employment or similar agreement, in an amount that is
subject to or contingent upon the revenues, income, cash flow or profits (or the
like) of the target of such Permitted Acquisition.

“Eligible Transferee” means (a) any Lender, any Affiliate of any Lender and any
Related Fund of any Lender; and (b) (i) a commercial bank organized under the
laws of the United States or any state thereof, and having total assets in
excess of $1,000,000,000; (ii) a savings and loan association or savings bank
organized under the laws of the United States or any state thereof, and having
total assets in excess of $1,000,000,000; (iii) a commercial bank organized
under the laws of any other country or a political subdivision thereof; provided
that (A) (x) such bank is acting through a branch or agency located in the
United States or (y) such bank is organized under the laws of a country that is
a member of the Organization for Economic Cooperation and Development or a
political subdivision of such country, and (B) such bank has total assets in
excess of $1,000,000,000; (d) any other entity (other than a natural person)
that is an “accredited investor” (as defined in Regulation D under the
Securities Act) that extends credit or buys loans as one of its businesses
including insurance companies, investment or mutual funds

 

11



--------------------------------------------------------------------------------

and lease financing companies; and (f) during the continuation of an Event of
Default, any other Person approved by Agent; provided, that no Sponsor
Affiliated Entity shall qualify as an Eligible Transferee.

“Environmental Action” means any written complaint, summons, citation,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, or judgment from any Governmental Authority, or any third party
alleging violations of Environmental Laws or releases of, or exposure to,
Hazardous Materials.

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on
Borrower or its Subsidiaries, relating to the environment, the effect of
Hazardous Materials in the indoor working environment on employee health, or
Hazardous Materials, in each case as amended from time to time.

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.

“Environmental Lien” means any Lien recorded by any Governmental Authority to
secure payment or performance of Remedial Actions arising from Environmental
Liabilities.

“Equipment” means equipment (as that term is defined in the Code).

“Equity Interest” means, with respect to a Person, all of the shares, interests,
participations, or other equivalents (regardless of how designated) of or in
such Person, whether voting or nonvoting, including capital stock (or other
ownership or profit interests or units), preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act), and any options or
warrants with respect thereto.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of Borrower or its
Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of Borrower or its Subsidiaries under IRC Section 414(c), (c) solely
for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which Borrower or any of its Subsidiaries is a member under IRC Section 414(m),
or (d) solely for purposes of Section 302 of ERISA and Section 412 of the IRC,
any Person subject to ERISA that is a party to an arrangement with Borrower or
any of its Subsidiaries and whose employees are aggregated with the employees of
Borrower or its Subsidiaries under IRC Section 414(o).

 

12



--------------------------------------------------------------------------------

“Event of Default” has the meaning specified therefor in Section 8 of the
Agreement.

“Excess” has the meaning specified therefor in Section 2.19 of the Agreement.

“Excess Availability” has the meaning specified in the Revolving Credit
Agreement.

“Excess Cash Flow” means, with respect to any fiscal period and with respect to
Borrower determined on a consolidated basis in accordance with GAAP an amount
(if positive) equal to:

(a) the sum of (i) the Consolidated EBITDA and (ii) the Consolidated Working
Capital Adjustment (which may be negative) for such fiscal period, minus

(b) the sum of:

(i) the cash portion of Interest Expense paid during such fiscal period,

(ii) the cash portion of tax expense paid during such period,

(iii) all scheduled principal payments made in respect of Funded Indebtedness,
including the Term Loan during such period, (iv) the cash portion of Capital
Expenditures (net of (y) any proceeds reinvested in accordance with the proviso
to Section 2.4(e)(ii) of the Agreement, and (z) any proceeds of related
financings with respect to such expenditures) made during such period,

(iv) the aggregate amount of all cash payments made in respect of all
(A) Permitted Acquisitions or (B) Permitted Investments, in the case of clause
(A) and clause (B), consummated during such period or payable within 100 days of
the end of such period (to the extent that such amounts were not deducted in
calculating Excess Cash Flow in any prior period and will not be deducted in
calculating Excess Cash Flow in any subsequent period (other than any such
payments to the extent financed with equity proceeds, asset sale proceeds,
insurance proceeds or Indebtedness),

(v) to the extent included in determining Consolidated EBITDA for such period,
cash payments made during such period in respect of earn-out obligations, and

(vi) the aggregate amount of all other cash items added back to Borrower’s
Consolidated Net Income in determining Consolidated EBITDA in respect of such
period.

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

 

13



--------------------------------------------------------------------------------

“Excluded Taxes” means (i) any tax imposed on the net income or net profits of
any Lender or any Participant (including any branch profits taxes), in each case
imposed (A) by the jurisdiction (or by any political subdivision or taxing
authority thereof) in which such Lender or such Participant is organized or the
jurisdiction (or by any political subdivision or taxing authority thereof) in
which such Lender’s or such Participant’s principal office or applicable lending
office is located or (B) otherwise as a result of a present or former connection
between such Lender or such Participant and the jurisdiction or taxing authority
imposing the tax (other than any such connection arising solely from such Lender
or such Participant having executed, delivered or performed its obligations or
received payment under, or enforced its rights or remedies under the Agreement
or any other Loan Document); (ii) taxes resulting from a Lender’s or a
Participant’s failure to comply with the requirements of Section 16.1(b) of the
Agreement, (iii) any U.S. withholding taxes imposed under FATCA, and (iv) any
United States federal withholding taxes that would be imposed on amounts payable
to a Foreign Lender based upon the applicable withholding rate in effect at the
time such Foreign Lender becomes a party to the Agreement (or designates a new
lending office), except that Taxes shall include (A) any amount that such
Foreign Lender (or its assignor, if any) was previously entitled to receive
pursuant to Section 16.1(a) of the Agreement, if any, with respect to such
withholding tax at the time such Foreign Lender becomes a party to the Agreement
(or designates a new lending office), and (B) additional United States federal
withholding taxes that may be imposed after the time such Foreign Lender becomes
a party to the Agreement (or designates a new lending office), as a result of a
change after such time in law, rule, regulation, order or other decision with
respect to any of the foregoing by any Governmental Authority.

“Existing Credit Facility” means that certain Amended and Restated Credit
Agreement, dated as of June 27, 2011, among Borrower, the lenders party thereto
from time to time and Morgan Stanley Senior Funding, Inc., as administrative
agent, as amended, supplemented or otherwise modified prior to the date hereof.

“Extraordinary Receipts” means (a) so long as no Event of Default has occurred
and is continuing, proceeds of judgments, proceeds of settlements, or other
consideration of any kind received in connection with any cause of action or
claim (and not consisting of proceeds described in Section 2.4(a)(ii) of the
Agreement), and (b) if an Event of Default has occurred and is continuing, any
payments received by Borrower or any of its Subsidiaries not in the ordinary
course of business (and not consisting of proceeds described in
Section 2.4(e)(ii) of the Agreement) consisting of (i) proceeds of judgments,
proceeds of settlements, or other consideration of any kind received in
connection with any cause of action or claim, (ii) indemnity payments (other
than to the extent such indemnity payments are immediately payable to a Person
that is not an Affiliate of Borrower or any of its Subsidiaries), and (iii) any
purchase price adjustment received in connection with any purchase agreement.

“FATCA” means sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor provisions that are substantively
comparable and not materially more onerous to comply with), and any current or
future regulations thereunder or official interpretations thereof.

 

14



--------------------------------------------------------------------------------

“Fee Letter” means that any fee letter(s), dated as of even date with the
Agreement, among Borrower and Agent, in form and substance reasonably
satisfactory to Agent, as may be amended, restated, supplemented or otherwise
modified from time to time.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Agent from three
Federal funds brokers of recognized standing selected by it.

“Financial Support Direction” means a financial support direction issued by the
Pensions Regulator under Section 43 of the Pensions Act 2004.

“Flow of Funds Agreement” means a disbursement letter, dated as of even date
herewith, in form and substance reasonably satisfactory to Agent, executed and
delivered by each Loan Party and Agent.

“Foreign Lender” means any Lender that is not a United States person within the
meaning of IRC section 7701(a)(30).

“Funded Indebtedness” means, as of any date of determination, all Indebtedness
for borrowed money or letters of credit of Borrower, determined on a
consolidated basis in accordance with GAAP, that by its terms matures more than
one year after the date of determination, and any such Indebtedness maturing
within one year from such date that is renewable or extendable at the option of
Borrower or its Subsidiaries, as applicable, to a date more than one year from
such date, including, in any event, but without duplication, with respect to
Borrower and its Subsidiaries, the Term Loan, the revolving loans outstanding
under the Revolving Credit Agreement (calculated on a daily average basis for
such period) and the amount of their Capitalized Lease Obligations.

“Funding Losses” has the meaning specified therefor in Section 2.13(b)(ii) of
the Agreement.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person (including with respect to any Canadian Guarantor, its shareholder
agreements).

“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
municipal or any other level, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of, or pertaining to, government (including any supra-national bodies such as
the European Union or the European Central Bank).

 

15



--------------------------------------------------------------------------------

“Guarantors” means each U.S. Guarantor and each Canadian Guarantor as the
context requires.

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of ignitability, corrosivity, reactivity, carcinogenicity,
reproductive toxicity, or “EP toxicity”, (b) oil, petroleum, or petroleum
derived substances, natural gas, natural gas liquids, synthetic gas, drilling
fluids, produced waters, and other wastes associated with the exploration,
development, or production of crude oil, natural gas, or geothermal resources,
(c) any flammable substances or explosives or any radioactive materials, and
(d) asbestos in any form or electrical equipment that contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of 50
parts per million.

“Hedge Agreement” has the meaning specified for such term in the Revolving
Credit Agreement.

“Immaterial Subsidiaries” means the Subsidiaries listed on Schedule I-1 to the
Disclosure Letter and “Immaterial Subsidiary” means any one of them.

“Indebtedness” as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets (other than trade payables incurred in the ordinary course of business
and repayable in accordance with customary trade practices and, for the
avoidance of doubt, other than royalty payments payable in the ordinary course
of business in respect of non-exclusive licenses), (f) all monetary obligations
of such Person owing under Hedge Agreements (which amount shall be calculated
based on the amount that would be payable by such Person if the Hedge Agreement
were terminated on the date of determination), (g) all obligations of such
Person to purchase, redeem, retire, defease, or otherwise make any payment in
respect of any Disqualified Equity Interests of such Person, valued, in the case
of redeemable preferred stock, at the greater of its voluntary liquidation
preference and its involuntary liquidation preference plus accrued and unpaid
dividends, and (h) any obligation of such Person guaranteeing or intended to
guarantee (whether directly or indirectly guaranteed, endorsed, co-made,
discounted, or sold with recourse) any obligation of any other Person that
constitutes Indebtedness under any of clauses (a) through (g) above. For
purposes of this definition, (i) the amount of any Indebtedness represented by a
guaranty or other similar instrument shall be the lesser of the principal amount
of the obligations guaranteed and still outstanding and the maximum amount for
which the guaranteeing Person may be liable pursuant to the terms of the
instrument embodying such Indebtedness, and (ii) the amount of any Indebtedness
which is limited or is non-recourse to a Person or for which recourse is limited
to an identified asset shall be valued at the lesser of (A) if applicable, the
limited amount of such obligations, and (B) if applicable, the fair market value
of such assets securing such obligation.

 

16



--------------------------------------------------------------------------------

“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
the Agreement.

“Indemnified Person” has the meaning specified therefor in Section 10.3 of the
Agreement.

“Indemnified Taxes” means, any Taxes other than Excluded Taxes.

“Ineligible Institution” means the Persons identified in writing to Agent by
Borrower on or prior to the Closing Date, which list of Persons is consented to
in writing by Agent (such consent not to be unreasonably withheld or delayed).

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code, any other Debtor Relief Law or under
any other national, state, provincial or federal bankruptcy or insolvency law or
equivalent laws in any other jurisdictions, assignments for the benefit of
creditors, formal or informal moratoria, compositions, extensions generally with
creditors, or proceedings seeking reorganization, arrangement, composition,
re-adjustment or other similar relief under any Debtor Relief Laws or otherwise,
and including for any analogous insolvency proceedings under any applicable law
(including any Canadian Insolvency Law) or for the appointment of a receiver
interim receiver, receiver and manager, custodian, sequestrator, administrator,
monitor or liquidator or a similar officer of either of them or of any or all of
their assets or any application for a plan of compromise or arrangement or other
corporate proceeding involving or affecting its creditors.

“Insurance Loss Addback” means, with respect to any period, the amount of any
loss incurred during such period for which there is insurance or indemnity
coverage and for which a related insurance or indemnity recovery is not recorded
in accordance with GAAP, but for which such insurance or indemnity recovery is
reasonably expected to be received by Borrower or one of its Subsidiaries in a
subsequent period and within one year of the date of the underlying loss.

“Insurance Loss Deduction” means, with respect to any period, the amount of any
Insurance Loss Addback included in determining Consolidated EBITDA for a prior
period in the event that either (a) any insurance or indemnity recovery related
to such Insurance Loss Addback is actually and finally denied by the applicable
insurer or indemnifying party during such period, or (b) one year has elapsed
from the date of the underlying loss without the receipt of an actual insurance
or indemnity recovery.

“Intercompany Note” means an intercompany note, dated as of even date with the
Agreement, executed and delivered by Borrower, each of its Subsidiaries, the
form and substance of which is reasonably satisfactory to Agent, as may be
amended, restated, supplemented or otherwise modified from time to time.

“Intercompany Note Endorsement” means an endorsement to the Intercompany Note,
executed and delivered by each Loan Party, the form and substance of which is
reasonably satisfactory to Agent.

 

17



--------------------------------------------------------------------------------

“Intercompany Subordination Agreement” means an intercompany subordination
agreement, dated as of even date with the Agreement, executed and delivered by
Borrower, each of its Subsidiaries, and Agent, the form and substance of which
is reasonably satisfactory to Agent, as may be amended, restated, supplemented
or otherwise modified from time to time.

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of even date herewith between Agent and the Revolving Agent, as may be amended,
restated, supplemented or otherwise modified from time to time.

“Interest Coverage Ratio” means for any period, the ratio of (a) Consolidated
EBITDA for such period to (b) Interest Expense for such period payable in cash
during such period (excluding net payments received in such period in connection
with any interest rate Hedge Agreement).

“Interest Expense” means, for any period, the aggregate of the interest expense
of Borrower for such period, determined on a consolidated basis in accordance
with GAAP.

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, or 3 months thereafter or, if agreed to by all
Lenders, 6, 9 or 12 months thereafter; provided, that (a) interest shall accrue
at the applicable rate based upon the LIBOR Rate from and including the first
day of each Interest Period to, but excluding, the day on which any Interest
Period expires, (b) any Interest Period that would end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day, (c) with respect to an Interest
Period that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period), the Interest Period shall end on the last Business Day
of the calendar month that is 1, 2, 3, 6, 9, or 12 months after the date on
which the Interest Period began, as applicable, and (d) Borrower may not elect
an Interest Period which will end after the Maturity Date.

“Inventory” means inventory (as that term is defined in the Code).

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide accounts receivable arising in the ordinary course
of business), or acquisitions of Indebtedness, Equity Interests, or all or
substantially all of the assets of such other Person (or of any division or
business line of such other Person), and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.
The amount of any Investment shall be the original cost of such Investment plus
the cost of all additions thereto, without any adjustment for increases or
decreases in value, or write-ups, write-downs, or write-offs with respect to
such Investment.

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

 

18



--------------------------------------------------------------------------------

“Lender” has the meaning set forth in the preamble to the Agreement and shall
also include any other Person made a party to the Agreement pursuant to the
provisions of Section 2.19 or 13.1 of the Agreement and “Lenders” means each of
the Lenders or any one or more of them.

“Lender Default Rate” means (a) for the first three days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Base Rate Loans (inclusive of the Applicable Margin).

“Lender Group” means each of the Lenders, Agent, or any one or more of them.

“Lender Group Expenses” means all (a) costs or expenses (including taxes and
insurance premiums) required to be paid by Borrower or its Subsidiaries under
any of the Loan Documents that are paid, advanced, or incurred by the Lender
Group, (b) reasonable and documented out-of-pocket fees or charges paid or
incurred by Agent in connection with the Lender Group’s transactions with
Borrower and its Subsidiaries under any of the Loan Documents, including,
photocopying, notarization, couriers and messengers, telecommunication, public
record searches, filing fees, recording fees, publication, real estate surveys,
real estate title policies and endorsements, and environmental audits,
(c) Agent’s customary fees and charges imposed or incurred in connection with
any background checks or OFAC/PEP searches related to Borrower or its
Subsidiaries, (d) Agent’s customary fees and charges (as adjusted from time to
time) with respect to the disbursement of funds (or the receipt of funds) to or
for the account of any Borrower (whether by wire transfer or otherwise),
together with any reasonable and documented out-of-pocket costs and expenses
incurred in connection therewith, (e) customary charges imposed or incurred by
Agent resulting from the dishonor of checks payable by or to any Loan Party,
(f) reasonable and documented out-of-pocket costs and expenses paid or incurred
by the Lender Group to correct any default or enforce any provision of the Loan
Documents, or during the continuance of an Event of Default, in gaining
possession of, maintaining, handling, preserving, storing, shipping, selling,
preparing for sale, or advertising to sell the Collateral, or any portion
thereof, irrespective of whether a sale is consummated, (g) field examination,
appraisal, and valuation fees and expenses of Agent related to any field
examinations, appraisals, or valuation to the extent of the fees and charges
(and up to the amount of any limitation) provided in Section 2.10 of the
Agreement, (h) Agent’s and each Lender’s reasonable and documented costs and
expenses (including reasonable documented attorneys fees and expenses) relative
to third party claims or any other lawsuit or adverse proceeding paid or
incurred, whether in enforcing or defending the Loan Documents or otherwise in
connection with the transactions contemplated by the Loan Documents, Agent’s
Liens in and to the Collateral, or the Lender Group’s relationship with Borrower
or any of its Subsidiaries, (i) Agent’s reasonable documented costs and expenses
(including reasonable documented attorneys fees and due diligence expenses)
incurred in advising, structuring, drafting, reviewing, administering (including
travel, meals, and lodging), syndicating (including reasonable costs and
expenses relative to the rating of the Term Loan, CUSIP, DXSyndicate™, SyndTrak
or other communication costs incurred in connection with a syndication of the
loan facilities), or amending, waiving, or modifying the Loan Documents, and
(j) Agent’s and each Lender’s reasonable documented costs and expenses
(including reasonable documented attorneys, accountants, consultants, and other
advisors fees and expenses) incurred in terminating, enforcing (including
attorneys, accountants, consultants, and other advisors fees and expenses

 

19



--------------------------------------------------------------------------------

incurred in connection with a “workout,” a “restructuring,” or an Insolvency
Proceeding concerning Borrower or any of its Subsidiaries or in exercising
rights or remedies under the Loan Documents), or defending the Loan Documents,
irrespective of whether a lawsuit or other adverse proceeding is brought, or in
taking any enforcement action or any Remedial Action with respect to the
Collateral.

“Lender Group Representatives” has the meaning specified therefor in
Section 17.9 of the Agreement.

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

“Leverage Ratio” means, as of any date of determination the result of (a) Funded
Indebtedness as of such date, to (b) Consolidated EBITDA of Borrower for the
Test Period most recently ended on or prior to such date.

“LIBOR Base Rate” means the rate per annum rate appearing on Macro*World’s
(https://capitalmarkets.mworld.com; the “Service”) Page BBA LIBOR - USD (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service) 2 Business Days prior to the commencement of the
requested Interest Period, for a term, and in an amount, comparable to the
Interest Period and the amount of the LIBOR Rate Loan requested (whether as an
initial LIBOR Rate Loan or as a continuation of a LIBOR Rate Loan) by Borrower
in accordance with the Agreement (and, if any such rate is below zero, the LIBOR
Rate shall be deemed to be zero), which determination shall be made by Agent and
shall be conclusive in the absence of manifest error.

“LIBOR Deadline” has the meaning specified therefor in Section 2.13(b)(i) of the
Agreement.

“LIBOR Notice” means a written notice in the form of Exhibit L-1 to the
Agreement.

“LIBOR Option” has the meaning specified therefor in Section 2.13(a) of the
Agreement.

“LIBOR Rate” means the rate per annum rate determined by Agent pursuant to the
following formula:

 

LOGO [g480032g69m71.jpg]

Notwithstanding the foregoing, in no event shall the LIBOR Rate be less than
1.25%.

“LIBOR Rate Loan” means each portion of a Term Loan that bears interest at a
rate determined by reference to the LIBOR Rate.

“LIBOR Reserve Percentage” means, for any day during any Interest Period, the
reserve percentage (expressed as a decimal, carried out to five decimal places)
in effect on such

 

20



--------------------------------------------------------------------------------

day applicable to member banks under regulations issued from time to time by the
Federal Reserve Bank for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to LIBOR Rate Loans (currently referred to as “Eurocurrency liabilities”). The
LIBOR Rate for each outstanding LIBOR Rate Loan shall be adjusted automatically
as of the effective date of any change in the LIBOR Reserve Percentage.

“Lien” means any mortgage, deed of trust, debenture, pledge, hypothecation,
collateral assignment, charge (whether fixed or floating), deposit arrangement,
encumbrance, easement, lien (statutory or other), security interest, or other
security arrangement and any other preference, priority, or preferential
arrangement of any kind or nature whatsoever, including any conditional sale
contract or other title retention agreement, the interest of a lessor under a
Capital Lease and any synthetic or other financing lease having substantially
the same economic effect as any of the foregoing.

“Loan” means the Term Loan made (or to be made) hereunder.

“Loan Documents” means the Agreement, the Control Agreements, the Copyright
Security Agreement, the Fee Letter, the U.S. Security Agreement, the Canadian
Security Agreement, the Intercompany Subordination Agreement, the Intercompany
Note, the Mortgages, the Patent Security Agreement, the Trademark Security
Agreement, any note or notes executed by Borrower in connection with the
Agreement and payable to any member of the Lender Group, and any other
instrument or agreement entered into, now or in the future, by Borrower or any
of its Subsidiaries and any member of the Lender Group in connection with the
Agreement.

“Loan Parties” means Borrower and each Guarantor.

“Margin Stock” has the meaning specified therefor in Regulation U of the Board
of Governors as in effect from time to time.

“Material Adverse Effect” means (a) a material adverse effect in the business,
operations, results of operations, assets, liabilities or financial condition of
Borrower and its Subsidiaries, taken as a whole, (b) a material impairment of
Borrower’s and its Subsidiaries ability to perform their obligations under the
Loan Documents to which they are parties or of the Lender Group’s ability to
enforce the Obligations or realize upon the Collateral (other than as a result
of as a result of an action taken or not taken that is solely in the control of
Agent), (c) a material impairment of the enforceability or priority of Agent’s
Liens with respect to all or a material portion of the Collateral or
(d) Borrower and its Subsidiaries cease to be an approved vendor under
Department of Defense contracts.

“Material Contract” means, with respect to any Person, (a) each contract or
agreement to which such Person or any of its Subsidiaries is a party involving
aggregate consideration payable to or by such Person or such Subsidiary of
$10,000,000 or more (other than purchase orders in the ordinary course of the
business of such Person or such Subsidiary and other than contracts that by
their terms may be terminated by such Person or Subsidiary in the ordinary
course of its business upon less than 60 days notice without penalty or premium)
and (b) all other contracts or agreements, the loss of which could reasonably be
expected to result in a Material Adverse Effect.

 

21



--------------------------------------------------------------------------------

“Maturity Date” means February 6, 2018.

“Maximum Revolver Amount” has the meaning specified in the Revolving Credit
Agreement.

“Moody’s” has the meaning specified therefor in the definition of Domestic Cash
Equivalents.

“Mortgages” means, individually and collectively, one or more mortgages, deeds
of trust, or deeds to secure debt, executed and delivered by Borrower or one of
its Subsidiaries in favor of Agent, in form and substance reasonably
satisfactory to Agent, that encumber the Real Property Collateral.

“Net Cash Proceeds” means:

(a) with respect to any sale or disposition by Borrower or any of its
Subsidiaries of assets, the amount of cash proceeds received (directly or
indirectly) from time to time (whether as initial consideration or through the
payment of deferred consideration) by or on behalf of Borrower or such
Subsidiary, in connection therewith after deducting therefrom only (i) the
amount of any Indebtedness secured by any Permitted Lien on any asset (other
than (A) Indebtedness owing to Agent or any Lender under the Agreement or the
other Loan Documents and (B) Indebtedness assumed by the purchaser of such
asset) which is required to be, and is, repaid in connection with such sale or
disposition, (ii) reasonable fees, commissions, and expenses related thereto and
required to be paid by Borrower or such Subsidiary in connection with such sale
or disposition, (iii) taxes paid or payable to any taxing authorities by
Borrower or such Subsidiary in connection with such sale or disposition, in each
case to the extent, but only to the extent, that the amounts so deducted are, at
the time of receipt of such cash, actually paid or payable to a Person that is
not an Affiliate of Borrower or any of its Subsidiaries, and are properly
attributable to such transaction; and (iv) all amounts that are set aside as a
reserve (A) for adjustments in respect of the purchase price of such assets,
(B) for any liabilities associated with such sale or casualty, to the extent
such reserve is required by GAAP, and (C) for the payment of unassumed
liabilities relating to the assets sold or otherwise disposed of at the time of,
or within 30 days after, the date of such sale or other disposition, to the
extent that in each case the funds described above in this clause (iv) are
(x) deposited into escrow with a third party escrow agent or set aside in a
separate Deposit Account that is subject to a Control Agreement in favor of
Agent or otherwise subject to a perfected first priority lien (subject only to
Permitted Liens) in favor of Agent and (y) paid to Agent as a prepayment of the
applicable Obligations in accordance with Section 2.4(e) of the Agreement at
such time when such amounts are no longer required to be set aside as such a
reserve; and

(b) with respect to the issuance or incurrence of any Indebtedness by Borrower
or any of its Subsidiaries, or the issuance by Borrower or any of its
Subsidiaries of any Equity Interests, the aggregate amount of cash received
(directly or indirectly) from time to time (whether as initial consideration or
through the payment or disposition of deferred consideration)

 

22



--------------------------------------------------------------------------------

by or on behalf of Borrower or such Subsidiary in connection with such issuance
or incurrence, after deducting therefrom only (i) reasonable fees, commissions,
and expenses related thereto and required to be paid by Borrower or such
Subsidiary in connection with such issuance or incurrence, (ii) taxes paid or
payable to any taxing authorities by Borrower or such Subsidiary in connection
with such issuance or incurrence, in each case to the extent, but only to the
extent, that the amounts so deducted are, at the time of receipt of such cash,
actually paid or payable to a Person that is not an Affiliate of Borrower or any
of its Subsidiaries, and are properly attributable to such transaction.

“Net Working Capital” means, as of any date of determination, the excess (or
deficit) of Current Assets over Current Liabilities.

“Non-Consenting Lender” has the meaning specified therefor in Section 14.2(a) of
the Agreement.

“Obligations” means all loans, debts, principal, interest (including any
interest that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), premiums, liabilities (including all amounts
charged to the Loan Account pursuant to the Agreement), obligations (including
indemnification obligations), fees (including the fees provided for in the Fee
Letter), Lender Group Expenses (including any fees or expenses that accrue after
the commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding),
guaranties, and all covenants and duties of any other kind and description owing
by any Loan Party arising out of, under, pursuant to, in connection with, or
evidenced by the Agreement or any of the other Loan Documents and irrespective
of whether for the payment of money, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, and
including all interest not paid when due and all other expenses or other amounts
that Borrower are required to pay or reimburse by the Loan Documents or by law
or otherwise in connection with the Loan Documents. Without limiting the
generality of the foregoing, the Obligations of Borrower under the Loan
Documents include the obligation to pay (i) the principal of the Term Loan,
(ii) interest accrued on the Term Loan, (iii) Lender Group Expenses, (iv) fees
payable under the Agreement or any of the other Loan Documents, (v) applicable
Prepayment Premiums and (vi) indemnities and other amounts payable by any Loan
Party under any Loan Document. Any reference in the Agreement or in the Loan
Documents to the Obligations shall include all or any portion thereof and any
extensions, modifications, renewals, or alterations thereof, both prior and
subsequent to any Insolvency Proceeding.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
the Agreement.

“Participant” has the meaning specified therefor in Section 13.1(e) of the
Agreement.

 

23



--------------------------------------------------------------------------------

“Participant Register” has the meaning specified therefor in Section 13.1(i) of
the Agreement.

“Patent Security Agreement” has the meaning specified therefor in the U.S.
Security Agreement.

“Patriot Act” has the meaning specified therefor in Section 4.13 of the
Agreement.

“Perfection Certificate” means a certificate in the form of Exhibit P-1 to the
Agreement.

“Permitted Acquisition” means any Acquisition, following the first anniversary
of the Closing Date, so long as:

(a) no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of the proposed Acquisition and the proposed
Acquisition is consensual,

(b) no Indebtedness will be incurred, assumed, or would exist with respect to
Borrower or its Subsidiaries as a result of such Acquisition, other than
Permitted Indebtedness and no Liens will be incurred, assumed, or would exist
with respect to the assets of Borrower or its Subsidiaries as a result of such
Acquisition other than Permitted Liens,

(c) Borrower has provided Agent with written confirmation, supported by
reasonably detailed calculations, that on a pro forma basis, created by adding
the historical combined financial statements of Borrower (including the combined
financial statements of any other Person or assets that were the subject of a
prior Permitted Acquisition during the relevant period) to the historical
consolidated financial statements of the Person to be acquired (or the
historical financial statements related to the assets to be acquired) pursuant
to the proposed Acquisition, Borrower and its Subsidiaries (i) would have been
in compliance with the financial covenants in Section 7 of the Agreement for the
Test Period ended immediately prior to the proposed date of consummation of such
proposed Acquisition, and (ii) are projected to be in compliance with the
financial covenants in Section 7 of the Agreement for the Test Period ended one
year after the proposed date of consummation of such proposed Acquisition,

(d) Borrower has provided Agent with its due diligence package relative to the
proposed Acquisition, including forecasted balance sheets, profit and loss
statements, and cash flow statements of the Person or assets to be acquired, all
prepared on a basis consistent with such Person’s (or assets’) historical
financial statements, together with appropriate supporting details and a
statement of underlying assumptions for the 1 year period following the date of
the proposed Acquisition, on a quarter by quarter basis), in form and substance
(including as to scope and underlying assumptions) reasonably satisfactory to
Agent,

(e) Borrower shall have Excess Availability in an amount equal to or greater
than (i) $20,000,000 or (ii) 33% of the Maximum Revolver Amount immediately
after giving effect to the consummation of the proposed Acquisition,

 

24



--------------------------------------------------------------------------------

(f) the assets being acquired or the Person whose Equity Interests are being
acquired did not have negative EBITDA during the 12 consecutive month period
most recently concluded prior to the date of the proposed Acquisition,

(g) Borrower has provided Agent with written notice of the proposed Acquisition
at least 10 Business Days prior to the anticipated closing date of the proposed
Acquisition and, not later than 5 Business Days prior to the anticipated closing
date of the proposed Acquisition, copies of the acquisition agreement and other
material documents relative to the proposed Acquisition, which agreement and
documents must be reasonably acceptable to Agent,

(h) the assets being acquired (other than a de minimis amount of assets in
relation to Borrower’s and its Subsidiaries’ total assets), or the Person whose
Equity Interests are being acquired, are useful in or engaged in, as applicable,
the business of Borrower and its Subsidiaries or a business reasonably related
or incidental thereto,

(i) the assets being acquired (other than a de minimis amount of assets in
relation to the assets being acquired) are located within the United States or
Canada, or the Person whose Equity Interests are being acquired is organized in
a jurisdiction located within the United States or Canada,

(j) the subject assets or Equity Interests, as applicable, are being acquired
directly by Borrower or one of its Subsidiaries that is a Loan Party, and, in
connection therewith, the applicable Loan Party shall have complied with
Section 5.11 or 5.12 of the Agreement, as applicable, of the Agreement and, in
the case of an acquisition of Equity Interests, the applicable Loan Party shall
have demonstrated to Agent that the new Loan Parties have received consideration
sufficient to make the joinder documents binding and enforceable against such
new Loan Parties, and

(k) the purchase consideration payable in respect of all Permitted Acquisitions
(including the proposed Acquisition and including deferred payment obligations)
shall not exceed $10,000,000 in the aggregate; provided, that the purchase
consideration payable in respect of any single Acquisition or series of related
Acquisitions shall not exceed $5,000,000 in the aggregate.

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured asset-based lender) business judgment.

“Permitted Dispositions” means:

(a) sales, abandonment, or other dispositions of Equipment that is substantially
worn, damaged, or obsolete or no longer used or useful in the ordinary course of
business and leases or subleases of Real Property not useful in the conduct of
the business of Borrower and its Subsidiaries,

(b) sales of Inventory to buyers in the ordinary course of business,

 

25



--------------------------------------------------------------------------------

(c) the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of the Agreement or the other Loan Documents,

(d) the licensing, on a non-exclusive basis, of patents, trademarks, copyrights,
and other intellectual property rights in the ordinary course of business,

(e) the granting of Permitted Liens,

(f) the sale or discount, in each case without recourse, of accounts receivable
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof,

(g) any involuntary loss, damage or destruction of property,

(h) any involuntary condemnation, seizure or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of property,

(i) the leasing or subleasing of assets of Borrower or its Subsidiaries in the
ordinary course of business,

(j) the sale or issuance of Equity Interests (other than Disqualified Equity
Interests) of Borrower,

(k) (i) the lapse of registered patents, trademarks, copyrights and other
intellectual property of Borrower or any of its Subsidiaries to the extent not
economically desirable in the conduct of its business or (ii) the abandonment of
patents, trademarks, copyrights, or other intellectual property rights in the
ordinary course of business so long as (in each case under clauses (i) and
(ii)), (A) with respect to copyrights, such copyrights are not material revenue
generating copyrights, and (B) such lapse is not materially adverse to the
interests of the Lender Group,

(l) the making of Restricted Payments that are expressly permitted to be made
pursuant to the Agreement,

(m) the making of Permitted Investments,

(n) so long as no Event of Default has occurred and is continuing or would
immediately result therefrom, transfers of assets (i) from any Subsidiary of
Borrower to a Loan Party, and (ii) from any Subsidiary of Borrower that is not a
Loan Party to any other Subsidiary of Borrower,

(o) dispositions of assets acquired by Borrower and its Subsidiaries pursuant to
a Permitted Acquisition consummated within 12 months of the date of the proposed
disposition so long as (i) the consideration received for the assets to be so
disposed is at least equal to the fair market value of such assets, (ii) the
assets to be so disposed are not necessary or economically desirable in
connection with the business of Borrower and its Subsidiaries, and (iii) the
assets to be so disposed are readily identifiable as assets acquired pursuant to
the subject Permitted Acquisition,

 

26



--------------------------------------------------------------------------------

(p) sales or dispositions outside of the ordinary course of business made from
the Closing Date through the first anniversary of the Closing Date, so long as
(i) no Event of Default has occurred and is continuing, (ii) after giving pro
forma effect to such sale of disposition, Borrower has Consolidated EBITDA for
the Test Period immediately preceding such sale of disposition of not less than
$20,000,000, (iii) 80% of the consideration received for such sale or
disposition is (A) in cash (which, for the avoidance of doubt, will not include
any Earn-Outs, deferred purchase price or any seller’s note) and (B) equal to
the fair market value of the assets sold or disposed of, (iv) subject to the
Intercreditor Agreement, the Net Cash Proceeds of such sale or disposition are
applied to prepay the Term Loan and (v) notwithstanding the foregoing, Borrower
and its Subsidiaries shall not be permitted to sell or dispose of the systems,
subsystems and components line of business,

(q) sales or dispositions outside of the ordinary course of business made from
the first anniversary of the Closing Date through the Maturity Date, so long as
(i) no Event of Default has occurred and is continuing, (ii) after giving pro
forma effect to such sale of disposition, Borrower has Consolidated EBITDA for
the Test Period immediately preceding such sale of disposition of not less than
$20,000,000, (iii) 80% of the consideration received for such sale or
disposition is (A) in cash (which, for the avoidance of doubt, will not include
any Earn-Outs, deferred purchase price or any seller’s note) and (B) equal to
the fair market value of the assets sold or disposed of, (iv) sales and
dispositions pursuant to this clause (q) shall not exceed $5,000,000 per fiscal
year or $10,000,000 in the aggregate when combined with all sales and
dispositions made pursuant to this clause (q) through the Maturity Date,
(v) subject to the Intercreditor Agreement, the Net Cash Proceeds of such sale
or disposition are applied to prepay the Term Loan and (vi) notwithstanding the
foregoing, Borrower and its Subsidiaries shall not be permitted to sell or
dispose of the systems, subsystems and components line of business,

(r) Spectrum Control, Inc. shall be permitted to dispose of its Real Property
located in Palm Bay, Florida, and

(s) Borrower or any of its Subsidiaries may enter into Sale Leasebacks; provided
that (i) any such Sale Leasebacks shall not in the aggregate exceed $10,000,000
at any time, (ii) the amount of such Sale Leaseback shall not exceed 100% of the
most recent appraised value of the real property subject to such Sale Leaseback
and (iii) Agent shall have consented to such Sale Leaseback in writing (such
consent not to be unreasonably withheld).

“Permitted Holder” means Vintage Capital Management and any Sponsor Affiliated
Entity.

“Permitted Indebtedness” means:

(a) Indebtedness evidenced by the Agreement or the other Loan Documents,

(b) Indebtedness set forth on Schedule 4.14 to the Disclosure Letter and any
Refinancing Indebtedness in respect of such Indebtedness,

(c) Permitted Purchase Money Indebtedness and any Refinancing Indebtedness in
respect of such Indebtedness,

 

27



--------------------------------------------------------------------------------

(d) endorsement of instruments or other payment items for deposit,

(e) Indebtedness consisting of (i) unsecured guarantees incurred in the ordinary
course of business with respect to surety and appeal bonds, performance bonds,
bid bonds, appeal bonds, completion guarantee and similar obligations, in each
case as described on Schedule P-3 to the Disclosure Letter (as such schedule may
be updated in writing from time to time in accordance herewith); (ii) unsecured
guarantees arising with respect to customary indemnification obligations to
purchasers in connection with Permitted Dispositions; and (iii) unsecured
guarantees with respect to Indebtedness of Borrower or one of its Subsidiaries,
to the extent that (A) the Person that is obligated under such guaranty could
have incurred such underlying Indebtedness and (B) such guarantees constitute
Permitted Intercompany Advances,

(f) unsecured Indebtedness of Borrower that is incurred on the date of the
consummation of a Permitted Acquisition solely for the purpose of consummating
such Permitted Acquisition so long as (i) no Event of Default has occurred and
is continuing or would result therefrom, (ii) such unsecured Indebtedness is not
incurred for working capital purposes, (iii) such unsecured Indebtedness does
not mature prior to the date that is 12 months after the Maturity Date,
(iv) such unsecured Indebtedness does not amortize until 12 months after the
Maturity Date, (v) such unsecured Indebtedness does not provide for the payment
of interest thereon in cash or Cash Equivalents prior to the date that is 12
months after the Maturity Date, (vi) such Indebtedness is subordinated in right
of payment to the Obligations on terms and conditions reasonably satisfactory to
Agent and (vii) all Indebtedness incurred pursuant to this clause (f) shall not
exceed $5,000,000,

(g) Acquired Indebtedness in an amount not to exceed (i) $5,000,000 minus
(ii) the amount of Indebtedness under clause (c) above, in each case,
outstanding at any one time,

(h) Indebtedness incurred in the ordinary course of business under performance,
surety, statutory, or appeal bonds in each case as described on Schedule P-3 to
the Disclosure Letter (as such Schedule may be updated in writing from time to
time in accordance herewith),

(i) Indebtedness owed to any Person providing property, casualty, liability, or
other insurance to Borrower or any of its Subsidiaries, so long as the amount of
such Indebtedness is not in excess of the amount of the unpaid cost of, and
shall be incurred only to defer the cost of, such insurance for the year in
which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year,

(j) the incurrence by Borrower or its Subsidiaries of Indebtedness under Hedge
Agreements that are incurred for the bona fide purpose of hedging the interest
rate, commodity, or foreign currency risks associated with Borrower’s and its
Subsidiaries’ operations and not for speculative purposes,

(k) Indebtedness incurred in the ordinary course of business in respect of
credit cards, credit card processing services, debit cards, stored value cards,
commercial cards (including so-called “purchase cards”, “procurement cards” or
“p-cards”), or Cash Management Services,

 

28



--------------------------------------------------------------------------------

(l) [intentionally omitted],

(m) [intentionally omitted],

(n) contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, or similar obligation of any Loan
Party incurred in connection with the consummation of one or more Permitted
Acquisitions,

(o) Indebtedness composing Permitted Investments,

(p) unsecured Indebtedness incurred in respect of netting services, overdraft
protection, and other like services, in each case, incurred in the ordinary
course of business,

(q) unsecured Indebtedness of Borrower owing to employees, former employees,
officers, former officers, directors, or former directors (or any spouses,
ex-spouses, or estates of any of the foregoing) incurred in connection with the
redemption by Borrower of the Equity Interests of Borrower that has been issued
to such Persons, so long as (i) no Default or Event of Default has occurred and
is continuing or would result therefrom, (ii) the aggregate amount of all such
Indebtedness outstanding at any one time does not exceed $2,500,000, and
(iii) such Indebtedness is subordinated in right of payment to the Obligations
on terms and conditions reasonably acceptable to Agent,

(r) unsecured Indebtedness of Borrower or its Subsidiaries in respect of
Earn-Outs owing to sellers of assets or Equity Interests to such Borrower or its
Subsidiaries that is incurred in connection with the consummation of one or more
Permitted Acquisitions so long as such unsecured Indebtedness is on terms and
conditions reasonably acceptable to Agent; provided, that all Indebtedness
incurred pursuant to this clause (r) shall not exceed $2,500,000,

(s) [intentionally omitted],

(t) accrual of interest, accretion or amortization of original issue discount,
or the payment of interest in kind, in each case, on Indebtedness that otherwise
constitutes Permitted Indebtedness,

(u) subject to the terms and conditions of the Intercreditor Agreement,
Indebtedness under the Revolving Credit Agreement and any Refinancing
Indebtedness in respect of such Indebtedness; provided, that such Indebtedness
shall not exceed the ABL Cap (as defined in the Intercreditor Agreement),

(v) unsecured Indebtedness of Borrower or any of its Subsidiaries which may be
deemed to exist in connection with agreements providing for indemnification,
purchase price adjustments and similar obligations in connection with the
acquisition or disposition of assets in accordance with the requirements of this
Agreement, so long as any such obligations are those of the Person making the
respective acquisition or sale, and are not guaranteed by any other Person
except as under this Agreement in an aggregate amount not to exceed $2,500,000,

 

29



--------------------------------------------------------------------------------

(w) Indebtedness comprising deferred compensation, severance, pension, health
and retirement benefits or the equivalent thereof to current and former
employees of Borrower and its Subsidiaries,

(x) Indebtedness incurred in connection with Sale Leasebacks permitted under
this Agreement, and

(y) any other unsecured Indebtedness incurred by Borrower or any of its
Subsidiaries in an aggregate outstanding amount not to exceed $2,500,000 at any
one time.

“Permitted Intercompany Advances” means loans, guaranties or other Investments
(other than Permitted RF2M UK Intercompany Loans) made by (a) a Loan Party to
another U.S. Loan Party (other than a Canadian Guarantor), (b) from a Canadian
Guarantor to another Canadian Guarantor, (c) a Subsidiary of Parent that is not
a Loan Party to another Subsidiary of Parent that is not a Loan Party, (d) a
Subsidiary of Parent that is not a Loan Party to a Loan Party, so long as the
parties thereto are party to the Intercompany Subordination Agreement, (e) a
Canadian Guarantor to a U.S. Loan Party, (f) a U.S. Loan Party to a Canadian
Guarantor in a net aggregate amount not to exceed $5,000,000 at any one time
outstanding, and (g) a Loan Party to a Subsidiary of Parent that is not a Loan
Party so long as (1) the net aggregate amount of all such loans, guaranties and
Investments incurred after the Closing Date under this clause (g) does not
exceed the sum of (i) $5,000,000 at any one time outstanding plus (ii) in the
case of Investments by a U.S. Loan Party, the aggregate amount of any returns on
Investments in a Subsidiary that is not a U.S. Loan Party received by the U.S.
Loan Parties following the Closing Date, (2) at the time of the making of such
loan, no Event of Default has occurred and is continuing or would result
therefrom, and (3) immediately after giving effect to such loans, guaranties or
other Investments, Excess Availability is equal to or greater than $15,000,000.

“Permitted Investments” means:

(a) Investments in cash and Cash Equivalents,

(b) Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business,

(c) advances made in connection with purchases of goods or services in the
ordinary course of business,

(d) Investments received in settlement of amounts due to any Loan Party or any
of its Subsidiaries effected in the ordinary course of business or owing to any
Loan Party or any of its Subsidiaries as a result of Insolvency Proceedings
involving an account debtor or upon the foreclosure or enforcement of any Lien
in favor of a Loan Party or its Subsidiaries,

(e) Investments owned by any Loan Party or any of its Subsidiaries on the
Closing Date and set forth on Schedule P-1 to the Disclosure Letter, including
any modification, replacement, renewal or extension thereof which does not
increase the amount thereof,

(f) guarantees permitted under the definition of Permitted Indebtedness,

(g) Permitted Intercompany Advances,

 

30



--------------------------------------------------------------------------------

(h) Equity Interests or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to a Loan
Party or its Subsidiaries (in bankruptcy of customers or suppliers or otherwise
outside the ordinary course of business) or as security for any such
Indebtedness or claims,

(i) deposits of cash made in the ordinary course of business to secure
performance of operating leases,

(j) (i) non-cash loans and advances to employees, officers, and directors of
Borrower or any of its Subsidiaries for the purpose of purchasing Equity
Interests in Borrower so long as the proceeds of such loans are used in their
entirety to purchase such Equity Interests in Borrower, and (ii) loans and
advances to employees and officers of Borrower or any of its Subsidiaries in the
ordinary course of business for any other business purpose and in an aggregate
amount not to exceed $2,500,000 at any one time,

(k) Permitted Acquisitions,

(l) Investments in the form of capital contributions and the acquisition of
Equity Interests made by any Loan Party in any other Loan Party (other than
capital contributions to or the acquisition of Equity Interests of Borrower),

(m) Investments resulting from entering into (i) Bank Product Agreements (as
such term is defined in the Revolving Credit Agreement), or (ii) agreements
relative to Indebtedness that is permitted under clause (j) of the definition of
Permitted Indebtedness,

(n) equity Investments by any Loan Party in any Subsidiary of such Loan Party
which is required by law to maintain a minimum net capital requirement or as may
be otherwise required by applicable law,

(o) Investments held by a Person acquired in a Permitted Acquisition to the
extent that such Investments were not made in contemplation of or in connection
with such Permitted Acquisition and were in existence on the date of such
Permitted Acquisition,

(p) at any time that RF2M is a Wholly-Owned Subsidiary, Permitted RF2M UK
Intercompany Loans,

(q) promissory notes and other non-cash consideration received by Borrower or a
Subsidiary in connection with dispositions permitted by Section 6.4,

(r) the acquisition of shares of API Nanotronics Sub, Inc. in exchange for
Equity Interests of Borrower,

(s) Investments by Borrower and its Subsidiaries existing on the date hereof in
the Equity Interests of their respective Subsidiaries, and

(t) so long as no Event of Default has occurred and is continuing or would
result therefrom, any other Investments in an aggregate amount not to exceed
$2,500,000 during the term of the Agreement.

 

31



--------------------------------------------------------------------------------

“Permitted Liens” means

(a) Liens granted to, or for the benefit of, Agent to secure the Obligations,

(b) Liens for unpaid taxes, assessments, or other governmental charges or levies
that either (i) are not yet delinquent, or (ii) do not have priority over
Agent’s Liens and the underlying taxes, assessments, or charges or levies are
the subject of Permitted Protests,

(c) judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section 8.3
of the Agreement,

(d) Liens set forth on Schedule P-2 to the Disclosure Letter; provided, that to
qualify as a Permitted Lien, any such Lien described on Schedule P-2 to the
Disclosure Letter shall only secure the Indebtedness that it secures on the
Closing Date and any Refinancing Indebtedness in respect thereof,

(e) the interests of lessors under operating leases and non-exclusive licensors
under license agreements,

(f) purchase money Liens or the interests of lessors under Capital Leases to the
extent that such Liens or interests secure Permitted Purchase Money Indebtedness
and so long as (i) such Lien attaches only to the asset purchased or acquired
and the proceeds thereof, (ii) such Lien only secures the Indebtedness that was
incurred to acquire the asset purchased or acquired or any Refinancing
Indebtedness in respect thereof and (iii) the aggregate amount of Liens and
interests under this clause (f) does not exceed $5,000,000 at any time
outstanding,

(g) Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, incurred in the
ordinary course of business and not in connection with the borrowing of money,
and which Liens either (i) are for sums not yet delinquent, or (ii) are the
subject of Permitted Protests,

(h) Liens on amounts deposited to secure Borrower’s and its Subsidiaries
obligations in connection with worker’s compensation or other unemployment
insurance and social security benefits,

(i) Liens on amounts deposited to secure Borrower’s and its Subsidiaries
obligations in connection with the making or entering into of bids, tenders, or
leases in the ordinary course of business and not in connection with the
borrowing of money,

(j) Liens on amounts deposited to secure Borrower’s and its Subsidiaries
reimbursement obligations with respect to surety or appeal bonds obtained in the
ordinary course of business,

(k) with respect to any Real Property, easements, rights of way, and zoning
restrictions that do not materially interfere with or impair the use or
operation thereof,

(l) non-exclusive licenses of patents, trademarks, copyrights, and other
intellectual property rights in the ordinary course of business,

 

32



--------------------------------------------------------------------------------

(m) Liens that are replacements of Permitted Liens to the extent that the
original Indebtedness is the subject of permitted Refinancing Indebtedness and
so long as the replacement Liens only encumber those assets that secured the
original Indebtedness,

(n) rights of setoff or bankers’ liens upon deposits of funds in favor of banks
or other depository institutions, solely to the extent incurred in connection
with the maintenance of such Deposit Accounts or Securities Accounts in the
ordinary course of business,

(o) Liens granted in the ordinary course of business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness,

(p) Liens (i) in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods and (ii) incurred in the ordinary course of business in connection with
the purchase or shipping of goods or assets (or the related assets or proceeds
thereof), which Liens are in favor of the seller or shipper of such goods or
assets and only attach to such goods or assets,

(q) Liens solely on any cash earnest money deposits made by Borrower or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
with respect to a Permitted Acquisition,

(r) Liens assumed by Borrower or its Subsidiaries in connection with a Permitted
Acquisition that secure Acquired Indebtedness,

(s) Liens in favor of the Revolving Agent, provided, however, that such Liens in
favor of the Revolving Agent with respect to the First Priority Term Loan
Collateral are junior and subordinate to the Liens on the First Priority Term
Loan Collateral granted by Borrower and Guarantors in favor of Agent as set
forth in the Intercreditor Agreement,

(t) Liens arising from precautionary UCC financing statement filings regarding
operating leases or consignments entered into in the ordinary course of business
or any other UCC financing statement filing under Section 9-505 of the UCC,

(u) Liens arising out of any conditional sale, title retention, consignment or
other similar arrangements for the sale of goods entered into by Borrower or any
of its Subsidiaries in the ordinary course of business to the extent such Liens
do not attach to any assets other than the goods subject to such arrangements,

(v) Liens of a collection bank arising under Section 4-210 of the UCC on items
in the course of collection,

(w) Liens on assets of Subsidiaries that are not Loan Parties securing
Indebtedness permitted to be incurred by such Subsidiaries, and

(x) other Liens which do not secure Indebtedness for borrowed money or letters
of credit and as to which the aggregate amount of the obligations secured
thereby does not exceed $2,500,000.

 

33



--------------------------------------------------------------------------------

“Permitted Protest” means the right of Borrower or any of its Subsidiaries to
protest any Lien (other than any Lien that secures the Obligations), taxes
(other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment, provided that (a) a reserve with respect
to such obligation is established on Borrower’s or its Subsidiaries’ books and
records in such amount as is required under GAAP, (b) any such protest is
instituted promptly and prosecuted diligently by Borrower or its Subsidiary, as
applicable, in good faith, and (c) Agent is satisfied that, while any such
protest is pending, there will be no impairment of the enforceability, validity,
or priority of any of Agent’s Liens.

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Indebtedness (other than the Obligations, but including Capitalized Lease
Obligations), incurred after the Closing Date and at the time of, or within 45
days after, the acquisition of any fixed assets for the purpose of financing all
or any part of the acquisition cost thereof, in an aggregate principal amount
outstanding at any one time not in excess of $5,000,000.

“Permitted RF2M UK Intercompany Loans” means one or more intercompany loans made
by Parent and/or one or more of its Subsidiaries (other than RF2M or its
Subsidiaries) to RF2M or API Technologies (UK) Limited in an aggregate principal
amount not to exceed (a) from the Closing Date until the tenth day following the
Closing Date, $35,500,000 and (b) at all times thereafter, $30,500,000.

“Person” means individuals, corporations, limited liability companies, limited
partnerships, general partnerships, limited liability partnerships, joint
ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

“Platform” has the meaning specified therefor in Section 17.9(c) of the
Agreement.

“PPSA” means the Personal Property Security Act (Ontario) (or any successor
statute) or similar legislation of any other Canadian jurisdiction, including
the Civil Code of Québec, the laws of which are required by such legislation to
be applied in connection with the issue, perfection, enforcement, opposability,
priority, validity or effect of security interests in the Collateral.

“Prepayment Premium” means:

(a) with respect to prepayments pursuant to Section 2.4(d) and Section 2.4(e)(i)
of the Agreement:

(i) from and after the Closing Date through the first anniversary of the Closing
Date, 2.0% of the Term Loan Amount prepaid;

(ii) after the first anniversary of the Closing Date through the date that is
the third anniversary of the Closing Date, an amount equal to (x) the excess of
(1) the present value at such time of (A) the principal amount of the Term Loan
prepaid plus (B) all required interest payments due on such Term Loan through
the third anniversary of the Closing Date, computed using a discount rate equal
to the Treasury Rate plus 50 basis points, over (b) the principal amount of such
Term Loan plus 12.0% of the Term Loan Amount prepaid;

 

34



--------------------------------------------------------------------------------

(iii) after the third anniversary of the Closing Date through the fourth
anniversary of the Closing Date, 12.0% of the Term Loan Amount prepaid; and

(iv) after the fourth anniversary of the Closing Date, 0% of the Term Loan
Amount prepaid.

(b) with respect to prepayments pursuant to Section 2.4(e)(ii) (excluding
prepayments resulting from casualty losses or condemnations) and
Section 2.4(e)(iv) of the Agreement:

(i) from and after the Closing Date through the first anniversary of the Closing
Date, 0% of the Term Loan Amount prepaid;

(ii) after the first anniversary of the Closing Date through the fourth
anniversary of the Closing Date, 12.0% of the Term Loan Amount prepaid; and

(iii) after the fourth anniversary of the Closing Date, 0% of the Term Loan
Amount prepaid.

“Projections” means Borrower’s forecasted (a) balance sheets, (b) profit and
loss statements, and (c) cash flow statements, all prepared on a basis
consistent with Borrower’s historical financial statements, together with
appropriate supporting details and a statement of underlying assumptions.

“Pro Rata Share” means, as of any date of determination the percentage obtained
by dividing (i) the Commitment of such Lender by (ii) the Commitments of all
Lenders.

“Public Lender” has the meaning specified therefor in Section 17.9(c) of the
Agreement.

“Purchase Price” means, with respect to any Acquisition, an amount equal to the
aggregate consideration, whether cash, property or securities (including the
fair market value of any Equity Interests of Borrower issued in connection with
such Acquisition and including the maximum amount of Earn-Outs), paid or
delivered by Borrower or one of its Subsidiaries in connection with such
Acquisition (whether paid at the closing thereof or payable thereafter and
whether fixed or contingent), but excluding therefrom (a) any cash of the seller
and its Affiliates used to fund any portion of such consideration and (b) any
cash or Cash Equivalents acquired in connection with such Acquisition.

“Qualified Equity Interest” means and refers to any Equity Interests issued by
Borrower (and not by one or more of its Subsidiaries) that is not a Disqualified
Equity Interest.

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by Borrower or one of its Subsidiaries and the improvements
thereto.

 

35



--------------------------------------------------------------------------------

“Real Property Collateral” means (a) the Real Property identified on Schedule
R-1 to the Disclosure Letter and (b) any Real Property hereafter acquired by
Borrower or one of its Subsidiaries with a fair market value in excess of
$500,000.

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:

(a) such refinancings, renewals, or extensions do not result in an increase in
the principal amount of the Indebtedness so refinanced, renewed, or extended,
other than by the amount of premiums paid thereon and the fees and expenses
incurred in connection therewith,

(b) such refinancings, renewals, or extensions do not result in a shortening of
the average weighted maturity (measured as of the refinancing, renewal, or
extension) of the Indebtedness so refinanced, renewed, or extended, nor are they
on terms or conditions that, taken as a whole, are or could reasonably be
expected to be materially adverse to the interests of the Lenders,

(c) if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension must include subordination
terms and conditions that are at least as favorable to the Lender Group as those
that were applicable to the refinanced, renewed, or extended Indebtedness, and

(d) the Indebtedness that is refinanced, renewed, or extended is not recourse to
any Person that is liable on account of the Obligations other than those Persons
which were obligated with respect to the Indebtedness that was refinanced,
renewed, or extended.

“Register” has the meaning set forth in Section 13.1(h) of the Agreement.

“Registered Loan” has the meaning set forth in Section 13.1(h) of the Agreement.

“Related Fund” means any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers, advises or manages a Lender.

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.

 

36



--------------------------------------------------------------------------------

“Replacement Lender” has the meaning specified therefor in Section 2.14(b) of
the Agreement.

“Report” has the meaning specified therefor in Section 15.16(a) of the
Agreement.

“Required Lenders” means, at any time, Lenders having or holding more than 50%
of the aggregate Term Loan Exposure of all Lenders.

“Restricted Payment” means to (a) declare or pay any dividend or make any other
payment or distribution, directly or indirectly, on account of Equity Interests
issued by Borrower (including any payment in connection with any merger or
consolidation involving Borrower) or to the direct or indirect holders of Equity
Interests issued by Borrower in its capacity as such (other than dividends or
distributions payable in Qualified Equity Interests issued by Borrower), or
(b) purchase, redeem, make any sinking fund or similar payment, or otherwise
acquire or retire for value (including in connection with any merger or
consolidation involving Borrower) any Equity Interests issued by Borrower, and
(c) make any payment to retire, or to obtain the surrender of, any outstanding
warrants, options, or other rights to acquire Equity Interests of Borrower now
or hereafter outstanding.

“Revolving Agent” means Wells Fargo, in its individual capacity and together
with its permitted successors and assigns and any successor agent in such
capacity under the Revolving Credit Agreement.

“Revolving Credit Agreement” means that certain Credit Agreement, dated as of
even date with the Agreement, by and among Borrower, certain other subsidiaries
of Borrower, the lenders party thereto from time to time and the Revolving
Agent, as may be amended, restated, supplemented or otherwise modified from time
to time, and any and all agreements, documents, instruments and certificates
executed in connection therewith

“RF2M” means RF2M Microelectronics Ltd., a company organized under the laws of
England and Wales.

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

“S&P” has the meaning specified therefor in the definition of Domestic Cash
Equivalents.

“Sale Leaseback” means any transactions or series of related transactions
pursuant to which Borrower or any of its Subsidiaries (a) sells, transfers or
otherwise disposes of any real property whether now owned or hereafter acquired
and (b) as part of such transaction, thereafter rents or leases such property.

 

37



--------------------------------------------------------------------------------

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Securities Account” means a securities account (as that term is defined in the
Code).

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Series A Mandatorily Redeemable Preferred Stock” means the Series A Mandatorily
Redeemable Preferred Stock of Borrower outstanding on the date of the Agreement.

“Settlement” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i) of the
Agreement.

“Solvent” means, with respect to any Person as of any date of determination,
that (a) at fair valuations, the sum of such Person’s debts (including
contingent liabilities) is less than all of such Person’s assets, (b) such
Person is not engaged or about to engage in a business or transaction for which
the remaining assets of such Person are unreasonably small in relation to the
business or transaction or for which the property remaining with such Person is
an unreasonably small capital, and (c) such Person has not incurred and does not
intend to incur, or reasonably believe that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise).
For purposes of this definition, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).

“Sponsor Affiliated Entity” means Vintage Capital Management or any of its
Affiliates (other than Loan Parties or their Subsidiaries) and other than
operating portfolio companies of Vintage Capital Management and its Affiliates.

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the Board of Directors of such corporation, partnership, limited liability
company, or other entity.

“Tax Credit” means a credit against, relief or remission for, or repayment of,
any Taxes.

“Tax Deduction” means a deduction or withholding from a payment under any Loan
Document for and on account of any taxes, levies, imposts, duties, fees,
assessments or other charges of whatever nature now or hereafter imposed by any
jurisdiction or by any political subdivision or taxing authority thereof or
therein with respect to such payments and all interest, penalties or similar
liabilities with respect thereto.

 

38



--------------------------------------------------------------------------------

“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein, and all
interest, penalties or similar liabilities with respect thereto.

“Tax Lender” has the meaning specified therefor in Section 14.2(a) of the
Agreement.

“Term Loan Amount” means $165,000,000.

“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination (a) prior to the funding of the Term Loan, the amount of such
Lender’s Commitment, and (b) after the funding of the Term Loan, the outstanding
principal amount of the Term Loan held by such Lender.

“Term Priority Collateral” has the meaning specified in the Intercreditor
Agreement.

“Test Period” means each period of four consecutive fiscal quarters of Borrower
then last ended in respect of which financial statements for each fiscal quarter
or fiscal year were required to be delivered pursuant to Schedule 5.1 to the
Agreement, in each case taken as one accounting period; provided that in the
case of determinations of Consolidated EBITDA, the Leverage Ratio and the
Interest Coverage Ratio pursuant to this Agreement, if the respective Test
Period includes:

(i) the Fiscal Quarter of Borrower ended February 29, 2012, Consolidated EBITDA
for such Fiscal Quarter shall be deemed to be $10,827,685;

(ii) the Fiscal Quarter of Borrower ended May 31, 2012, Consolidated EBITDA for
such Fiscal Quarter shall be deemed to be $11,206,557;

(iii) the Fiscal Quarter of Borrower ended August 31, 2012, Consolidated EBITDA
for such Fiscal Quarter shall be deemed to be $9,347,952; or

(iv) the Fiscal Quarter of Borrower ended November 30, 2012, Consolidated EBITDA
for such Fiscal Quarter shall be deemed to be $8,253,537;

provided, further, that additional adjustments may be made on a pro forma basis
to the amounts specified above to the extent provided herein, and adjustments
may be made on a pro forma basis to the determinations of Consolidated EBITDA,
the Leverage Ratio and the Interest Coverage Ratio for the months ended
December 31, 2012 and January 31, 2013 as may be agreed between Agent and
Borrower.

“Trademark Security Agreement” has the meaning specified therefor in the U.S.
Security Agreement.

“Treasury Rate” means, as of any date of voluntary or mandatory prepayment of
the Term Loan, the yield to maturity as of such prepayment date of United States
Treasury

 

39



--------------------------------------------------------------------------------

securities with a constant maturity (as compiled and published in the most
recent Federal Reserve Statistical Release H.15 (519) that has become publicly
available at least two Business Days prior to the prepayment date (or, if such
Statistical Release is no longer published, any publicly available source of
similar market data)) most nearly equal to the period from the prepayment date
to the third anniversary of the Closing Date; provided, however, that if the
period from the redemption date to the third anniversary of the Closing Date is
less than one year, the weekly average yield on actually traded United States
Treasury securities adjusted to a constant maturity of one year will be used.

“TTM EBITDA” means, as of any date of determination, Consolidated EBITDA of
Borrower, for the Test Period most recently ended on or prior to such date.

“United States” means the United States of America.

“U.S. Guarantor” means (a) each Domestic Subsidiary of Borrower that is not an
Immaterial Subsidiary and (b) each other Domestic Subsidiary that becomes a
guarantor after the Closing Date pursuant to Section 5.11 or Section 5.12 of the
Agreement.

“U.S. Loan Party” means Borrower and each U.S. Guarantor.

“U.S. Security Agreement” means a guaranty and security agreement, dated as of
even date with the Agreement, in form and substance reasonably satisfactory to
Agent, executed and delivered by Borrower and each of the U.S. Guarantors to
Agent, as may be amended, restated, supplemented or otherwise modified from time
to time.

“Vintage Capital Management” means Vintage Capital Management, LLC and its
Affiliates.

“Voidable Transfer” has the meaning specified therefor in Section 17.8 of the
Agreement.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

“Wholly-Owned Subsidiary” means, as to any Person, (i) any corporation 100% of
whose capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, limited
liability company, association, joint venture or other entity in which such
Person and/or one or more Wholly-Owned Subsidiaries of such Person has a 100%
equity interest at such time (other than, in the case of a non-U.S. Subsidiary
of Borrower with respect to the preceding clauses (i) and (ii), director’s
qualifying shares and/or other nominal amount of shares required to be held by
Persons other than Borrower and its Subsidiaries under applicable law).

 

40



--------------------------------------------------------------------------------

Schedule 3.1

The obligation of each Lender to make its portion of the Term Loan as provided
for in the Agreement is subject to the fulfillment, to the satisfaction of each
Lender (the making of such Term Loan by any Lender being conclusively deemed to
be its satisfaction or waiver of the following), of each of the following
conditions precedent:

(a) Agent shall have received each of the following documents, in form and
substance satisfactory to Agent, duly executed and delivered, and each such
document shall be in full force and effect:

(i) the Agreement,

(ii) the Copyright Security Agreement,

(iii) the Disclosure Letter to Canadian Guarantee and Security Agreement,

(iv) the Disclosure Letter to Credit Agreement,

(v) the Funds Flow Agreement attaching funds flow,

(vi) the Fee Letter,

(vii) the GSA Disclosure Letter (as defined in the US Security Agreement),

(viii) the Intercreditor Agreement,

(ix) the Intercompany Note and related Intercompany Note Endorsement,

(x) the Intercompany Subordination Agreement,

(xi) a Perfection Certificate,

(xii) the Patent Security Agreement,

(xiii) the US Security Agreement,

(xiv) the Trademark Security Agreement,

(xv) the Canadian Guarantee and Security Agreement,

(xvi) the Intellectual Property Security Agreement (as defined in the Canadian
Guarantee and Security Agreement),

(xvii) a letter, in form and substance satisfactory to Agent, from the
administrative agent of the lenders under the Existing Credit Facility (the
“Existing Agent”) to Agent respecting the amount necessary to repay in full all
of the obligations of the Loan Parties owing under the Existing Credit Facility
and obtain a release of all of the Liens existing in favor of Existing Agent in
and



--------------------------------------------------------------------------------

to the assets of the Loan Parties, together with termination statements and
other documentation evidencing the termination by Existing Agent of its Liens in
and to the properties and assets of the Loan Parties;

(b) Agent shall have received a certificate from the Secretary or other
authorized officer of each Loan Party (i) attesting to the resolutions of such
Loan Party’s board of directors authorizing its execution, delivery, and
performance of the Loan Documents to which it is a party, (ii) authorizing
specific officers of such Loan Party to execute the same, and (iii) attesting to
the incumbency and signatures of such specific officers of such Loan Party;

(c) Agent shall have received a solvency certificate from the Chief Financial
Officer of the Borrower, in form and substance satisfactory to Agent, certifying
to solvency as required pursuant to the Agreement;

(d) Agent shall have received the closing certificate from an officer of
Borrower, in form and substance satisfactory to Agent;

(e) Agent shall have received copies of each Loan Party’s Governing Documents,
as amended, modified, or supplemented to the Closing Date, certified by the
Secretary or other authorized officer of such Loan Party;

(f) Agent shall have received a certificate of status or similar certificate
with respect to each Loan Party, dated within 10 days of the Closing Date, such
certificate to be issued by the appropriate officer of the jurisdiction of
organization of such Loan Party, which certificate shall indicate that such Loan
Party is in good standing in such jurisdiction;

(g) To the extent applicable, Agent shall have received certificates of status
with respect to each Loan Party, each dated within 30 days of the Closing Date,
such certificates to be issued by the appropriate officer of the jurisdictions
(other than the jurisdiction of organization of such Loan Party) in which its
failure to be duly qualified or licensed would constitute a Material Adverse
Effect, which certificates shall indicate that such Loan Party is in good
standing in such jurisdictions;

(h) Agent shall have received a certificate of insurance, together with the
endorsements thereto, as are required by Section 5.6 of the Agreement, the form
and substance of which shall be satisfactory to Agent;

(i) Agent shall have received an opinion of the Loan Parties’ counsel in form
and substance satisfactory to Agent in each of the following jurisdictions:
Delaware; New York; Pennsylvania; Ohio; California; and Maryland;

(j) Agent shall have received an opinion of the Loan Parties’ Canadian counsel
in form and substance satisfactory to Agent;

(k) Agent shall have completed its business, legal, and collateral due
diligence, including (i) a collateral audit and review of the Loan Parties’
books and records and verification of the Loan Parties’ representations and
warranties to Lender Group, (ii) a review of the Loan Parties’ material
agreements, in each case, the results of which shall be satisfactory to Agent
and (iii) a review of the Loan Parties’ model and projections;

 

-2-



--------------------------------------------------------------------------------

(l) Subject to the Intercreditor Agreement, Agent shall have received the Equity
Interests constituting Collateral to the extent represented by a certificate;

(m) Agent shall have received a set of Projections of Borrower for the 3 year
period following the Closing Date (on a year by year basis, and for the 1 year
period following the Closing Date, on a month by month basis), in form and
substance (including as to scope and underlying assumptions) satisfactory to
Agent;

(n) The Loan Parties shall have paid all Lender Group Expenses incurred in
connection with the transactions evidenced by the Agreement and the other Loan
Documents;

(o) Agent shall have received a phase-I environmental report with respect to
each parcel composing the Real Property Collateral; the environmental
consultants retained for such reports or surveys, the scope of the reports, and
the results thereof shall be acceptable to Agent;

(p) The Loan Parties shall have received all US and Canadian governmental and
third party approvals (including shareholder approvals, landlords’ consents, and
other consents) necessary or, in the reasonable opinion of Agent, advisable in
connection with the execution and delivery of the Loan Documents or with the
transactions contemplated by the Loan Documents;

(q) Each Lender has received final credit approval for the Term Loan;

(r) The representations and warranties of the Loan Parties contained in the
Agreement or in each of the other Loan Document are true and correct as of the
Closing Date;

(s) No default or event of default under the Loan Documents shall have occurred
or shall result from the making of Term Loan by the Lenders; and

(t) All other documents and legal matters in connection with the transactions
contemplated by the Agreement shall have been delivered, executed, or recorded
and shall be in form and substance satisfactory to Agent.

 

-3-



--------------------------------------------------------------------------------

Schedule 5.1

Deliver to Agent (and if so requested by Agent, with copies for each Lender)
each of the financial statements, reports, or other items set forth below at the
following times in form satisfactory to Agent:

 

as soon as available, but in any event within 30 days (45 days in the case of a
month that is the end of one of Borrower’s fiscal quarters) after the end of
each month during each of Borrower’s fiscal years,    (a) an unaudited
consolidated and consolidating balance sheet and income statement covering
Borrower’s and its Subsidiaries’ operations during such period and compared to
the prior period. as soon as available, but in any event within 30 days (45 days
in the case of a month that is the end of one of Borrower’s fiscal quarters)
after the end of each quarter during each of Borrower’s fiscal years,   

(b) an unaudited consolidated and consolidating balance sheet, income statement,
statement of cash flow, and statement of shareholder’s equity covering
Borrower’s and its Subsidiaries’ operations during such period and compared to
the prior period and plan, together with a corresponding discussion with, and
analysis of results from, management, and

 

(c) a Compliance Certificate along with the underlying calculations, including
the calculations to arrive at EBITDA, Interest Coverage Ratio, Leverage Ratio
and Capital Expenditures.

as soon as available, but in any event within 90 days after the end of each of
Borrower’s fiscal years,   

(d) consolidated and consolidating financial statements of Borrower and its
Subsidiaries for each such fiscal year, audited by independent certified public
accountants reasonably acceptable to Agent and certified, without any
qualifications (including any (A) “going concern” or like qualification or
exception, (B) qualification or exception as to the scope of such audit, or (C)
qualification which relates to the treatment or classification of any item and
which, as a condition to the removal of such qualification, would require an
adjustment to such item, the effect of which would be to cause any noncompliance
with the provisions of Section 7 of the Agreement), by such accountants to have
been prepared in accordance with GAAP (such audited financial statements to
include a balance sheet, income statement, statement of cash flow, and statement
of shareholder’s equity, and, if prepared, such accountants’ letter to
management), and

 

(e) a Compliance Certificate along with the underlying calculations, including
the calculations to arrive at EBITDA, Interest Coverage Ratio, Leverage Ratio
and Capital Expenditures.



--------------------------------------------------------------------------------

as soon as available, but in any event within 30 days after the start of each of
Borrower’s fiscal years,    (f) copies of the Projections, in form and substance
(including as to scope and underlying assumptions) satisfactory to Agent, in its
Permitted Discretion, for the forthcoming 3 years, year by year, and for the
forthcoming fiscal year, fiscal quarter by fiscal quarter, certified by the
chief financial officer of Borrower as being such officer’s good faith estimate
of the financial performance of Borrower during the period covered thereby. if
and when filed by Borrower,   

(g) Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K current
reports,

 

(h) any other filings made by Borrower with the SEC, and

 

(i) any other information that is provided by Borrower to its shareholders
generally.

promptly, but in any event within 5 days after Borrower has knowledge of any
event or condition that constitutes a Default or an Event of Default,    (j)
notice of such event or condition and a statement of the curative action that
Borrower proposes to take with respect thereto. promptly, but in any event
within 5 days after Borrower has knowledge thereof,    (k) notice of a failure
of, or any other negative feedback as a result of, an audit of Borrower or any
of its Subsidiaries performed by any Governmental Authority or other third
party, or a failure to obtain or retain any necessary security clearance by
Borrower or any of its Subsidiaries, in each case, which could reasonably be
expected to result in a Material Adverse Effect. promptly after the commencement
thereof, but in any event within 5 days after the service of process with
respect thereto on Borrower or any of its Subsidiaries,    (l) notice of all
actions, suits, or proceedings brought by or against Borrower or any of its
Subsidiaries before any Governmental Authority which reasonably could be
expected to result in a Material Adverse Effect. upon the request of Agent,   
(m) any other information reasonably requested relating to the financial
condition of Borrower or its Subsidiaries.



--------------------------------------------------------------------------------

promptly, but in any event within 10 Business Days after filing or payment (as
applicable) thereof,    (n) all federal and all other material tax returns and
reports of each Loan Party and its Subsidiaries required to be filed by any of
them and proof of payment of all federal and all other material taxes.



--------------------------------------------------------------------------------

Schedule 5.17

 

1. Within 1 day of the Closing Date, Agent shall have received a certificate of
insurance, together with the endorsements thereto, as are required by
Section 5.6 of the Agreement, the form and substance of which shall be
satisfactory to Agent.

 

2. Within 30 days of the Closing Date, the Borrower shall provide, or cause its
applicable Subsidiary, to provide Agent with share certificates and stock
transfer powers reasonably acceptable to Agent in respect of any shares in API
Electronics Group Corp. or API Nanotronics Sub, Inc. which are owned by a Loan
Party and which were uncertificated as of the Closing Date or were otherwise not
delivered to Agent on the Closing Date.

 

3. Within 1 day of the Closing Date, Agent shall have received, in form and
substance satisfactory to Agent, duly executed and delivered, and in full force
and effect a deed of release in relation to charge dated December 16, 2011
granted by RF2M Microwave Limited in favor of Lockman Electronic, together with
evidence satisfactory to the Agent that any outstanding indebtedness owed by
RF2M Microwave Limited to Lockman Electronic Holdings Limited has been repaid in
full.

 

4. Subject to the Intercreditor Agreement, the Loan Parties shall use
commercially reasonable efforts to deliver executed Collateral Access
Agreements, in form and substance reasonably satisfactory to Agent, as required
under the terms of the Loan Documents, within 60 days following the Closing
Date; provided, however, such obligation may be met by delivering Collateral
Access Agreements in favor of ABL Agent so long as (i) the Loan Parties have
used commercially reasonable efforts to obtain Collateral Access Agreements
which include Agent as a party thereto and (ii) as soon as practicable following
any termination of the ABL Credit Agreement, the Loan Parties will amend the
Collateral Access Agreements to be in favor of Agent.

 

5. Subject to the Intercreditor Agreement, the Loan Parties shall deliver to
Agent Control Agreements, as required under the terms of the Loan Documents with
respect to their Securities Accounts and Deposit Accounts in the United States,
within 60 days following the Closing Date; provided, however, such obligation
may be met by delivering Control Agreements in favor of ABL Agent so long as
(i) each Loan Party, as applicable, has used commercially reasonable efforts to
obtain Control Agreements which include Agent as a party thereto and (ii) as
soon as practicable following any termination of the ABL Credit Agreement, each
Loan Party, as applicable, will amend the Control Agreements to be in favor of
Agent.

 

6. Within 60 days of the Closing Date (or such longer period as Agent may
approve in its sole discretion), the Loan Parties shall deliver or cause to be
delivered the following with respect to each property that constitutes Real
Property Collateral (each a “Mortgaged Property”), in each case in form and
substance reasonably acceptable to Agent:

 

  a. fully executed and notarized Mortgages, in proper form for recording in all
appropriate places in all applicable jurisdictions, encumbering each Mortgaged
Property;



--------------------------------------------------------------------------------

  b. an opinion of counsel (which counsel shall be satisfactory to Agent) in
each state in which a Mortgaged Property is located with respect to the
enforceability of the form(s) of Mortgages to be recorded in such state and such
other matters as Agent may request;

 

  c. (A) a Title Policy with respect to each Mortgaged Property, in amounts not
less than the fair market value of each Mortgaged Property, together with a
title report issued by a title company with respect thereto, dated not more than
thirty days prior to the Closing Date and copies of all recorded documents
listed as exceptions to title or otherwise referred to therein and insuring that
Agent has a first-priority mortgage lien on each Mortgaged Property together
with such endorsements as Agent shall require, and (B) evidence satisfactory to
Agent that such Loan Party has paid to the title company or to the appropriate
Governmental Authorities all expenses and premiums of the title company and all
other sums required in connection with the issuance of each Title Policy and all
recording and stamp taxes (including mortgage recording and intangible taxes)
payable in connection with recording the Mortgages for each Mortgaged Property
in the appropriate real estate records;

 

  d. (A) a completed “Standard Flood Hazard Determination Form” of the Federal
Emergency Management Agency (a “Flood Certificate”) with respect to each
Mortgaged Property, which Flood Certificate shall be addressed to Agent and
otherwise comply with the National Flood Insurance Program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004, in each case as amended from time to
time (the “Flood Program”); (B) if the Flood Certificate states that such
Mortgaged Property is located in any areas having special flood hazards as
described in the National Flood Insurance Act of 1968, as amended from time to
time (a “Flood Zone”), Borrower’s written acknowledgment of receipt of written
notification from Agent (x) as to the existence of such Mortgaged Property and
(y) as to whether the community in which each Mortgaged Property is located is
participating in the Flood Program; and (C) if such Mortgaged Property is
located in a Flood Zone and is located in a community that participates in the
Flood Program, evidence that Borrower has obtained a policy of flood insurance
that is in compliance with all applicable requirements of the Flood Program; and

 

  e. Existing ALTA surveys and applicable “survey affidavits of no change” in a
form acceptable to the issuing title company (or, if there is no existing ALTA
survey, then an ALTA survey satisfactory to Agent) for all Mortgaged Properties,
certified to Agent, together with owner’s affidavits with respect to all
Mortgaged Properties; provided, that the foregoing affidavits shall only be
required with respect to a Mortgaged Property to the extent necessary to remove
the survey exception from the title policy for such Mortgaged Property.